


EXHIBIT 10.2


 





CREDIT AGREEMENT


dated as of September 26, 2012


by and among


WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.,
as Borrower,


THE LENDERS PARTY HERETO FROM TIME TO TIME,
as Lenders,


REGIONS BANK,
as Administrative Agent,


U.S. BANK NATIONAL ASSOCIATION


and


JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,


and


PNC BANK, NATIONAL ASSOCIATION,


UNION BANK, N.A.


and,


FIFTH THIRD BANK,
as Co-Documentation Agents,


with


REGIONS CAPITAL MARKETS,
a division of Regions Bank,


U.S. BANK NATIONAL ASSOCIATION


and


J.P. Morgan SECURITIES llc,
as Joint Lead Arrangers and Joint Bookrunners


 




1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
ARTICLE I.
 
DEFINITIONS...........................................................................................................................
1


Section 1.1
 
 
Definitions.......................................................................................................................
1


Section 1.2
 
 
General; References to
Times..........................................................................................
29


Section 1.3
 
 
Accounting Terms;
GAAP...............................................................................................
29


ARTICLE II.
 
CREDIT
FACILITY...................................................................................................................
30


Section 2.1
 
 
Revolving Loans and the Term
Loan..............................................................................
30


Section 2.2
 
 
Swingline
Loans..............................................................................................................
31


Section 2.3
 
 
Letters of
Credit...............................................................................................................
33


Section 2.4
 
 
Rates and Payment of Interest on
Loans.........................................................................
37


Section 2.5
 
 
Number of Interest
Periods..............................................................................................
38


Section 2.6
 
 
Termination Date; Maturity Date;
Extension..................................................................
38


Section 2.7
 
 
Prepayments....................................................................................................................
39


Section 2.8
 
 
Continuation....................................................................................................................
40


Section 2.9
 
 
Conversion.......................................................................................................................
40


Section 2.10
 
 
Notes................................................................................................................................
41


Section 2.11
 
 
Termination, Reduction or Increase of the Revolving Commitment;
 
 
 
 
Increase in the Term
Loan...............................................................................................
42


Section 2.12
 
 
Expiration Date of Letters of Credit Past Termination
Date...........................................
44


Section 2.13
 
 
Amount
Limitations.........................................................................................................
45


Section 2.14
 
 
Advances by the Administrative
Agent...........................................................................
45


ARTICLE III.
 
PAYMENTS, FEES AND OTHER GENERAL
PROVISIONS...............................................
45


Section 3.1
 
 
Payments..........................................................................................................................
45


Section 3.2
 
 
Pro Rata
Treatment..........................................................................................................
46


Section 3.3
 
 
Sharing of Payments,
Etc................................................................................................
47


Section 3.4
 
 
Several
Obligations.........................................................................................................
47


Section 3.5
 
 
Minimum
Amounts..........................................................................................................
48


Section 3.6
 
 
Fees..................................................................................................................................
48


Section 3.7
 
 
Computations...................................................................................................................
49


Section 3.8
 
 
Usury................................................................................................................................
49


Section 3.9
 
 
Agreement Regarding Interest and
Charges....................................................................
49


Section 3.10
 
 
Statements of
Account.....................................................................................................
50


Section 3.11
 
 
Defaulting
Lenders..........................................................................................................
50


Section 3.12
 
 
Taxes................................................................................................................................
51


ARTICLE IV.
 
YIELD PROTECTION,
ETC....................................................................................................
53


Section 4.1
 
 
Additional Costs; Capital
Adequacy................................................................................
53


Section 4.2
 
 
Suspension of LIBOR Rate
Loans..................................................................................
54


Section 4.3
 
 
Illegality...........................................................................................................................
54


Section 4.4
 
 
Compensation..................................................................................................................
55


Section 4.5
 
 
Affected
Lenders.............................................................................................................
55


Section 4.6
 
 
Treatment of Affected
Loans...........................................................................................
56


Section 4.7
 
 
Change of Lending
Office...............................................................................................
56


Section 4.8
 
 
Assumptions Concerning Funding of LIBOR Rate
Loans..............................................
56


ARTICLE V.
 
CONDITIONS
PRECEDENT....................................................................................................
57


Section 5.1
 
 
Initial Conditions
Precedent............................................................................................
57


Section 5.2
 
 
Conditions Precedent to All Loans and Letters of
Credit................................................
59


Section 5.3
 
 
Conditions as
Covenants.................................................................................................
59


ARTICLE VI.
 
REPRESENTATIONS AND
WARRANTIES...........................................................................
60


Section 6.1
 
 
Representations and
Warranties.......................................................................................
60


Section 6.2
 
 
Survival of Representations and Warranties,
Etc............................................................
69


ARTICLE VII.
 
AFFIRMATIVE
COVENANTS................................................................................................
70




i



--------------------------------------------------------------------------------




Page
 
Section 7.1
 
 
Preservation of Existence and Similar
Matters...............................................................
70


Section 7.2
 
 
Compliance with Applicable Law and
Contracts............................................................
70


Section 7.3
 
 
Maintenance of
Property..................................................................................................
70


Section 7.4
 
 
Conduct of
Business........................................................................................................
71


Section 7.5
 
 
Insurance..........................................................................................................................
71


Section 7.6
 
 
Payment of Taxes and
Claims.........................................................................................
71


Section 7.7
 
 
Visits and
Inspections......................................................................................................
71


Section 7.8
 
 
Use of Proceeds; Letters of
Credit...................................................................................
72


Section 7.9
 
 
Environmental
Matters....................................................................................................
72


Section 7.10
 
 
Books and
Records..........................................................................................................
73


Section 7.11
 
 
Further
Assurances..........................................................................................................
73


Section 7.12
 
 
Additional Guarantors; Release of
Guarantors................................................................
73


Section 7.13
 
 
REIT
Status......................................................................................................................
74


Section 7.14
 
 
Distribution of Income to the
Borrower..........................................................................
74


Section 7.15
 
 
Reporting
Company.........................................................................................................
74


ARTICLE VIII.
 
INFORMATION........................................................................................................................
74


Section 8.1
 
 
Quarterly Financial
Statements.......................................................................................
75


Section 8.2
 
 
Year-End
Statements.......................................................................................................
75


Section 8.3
 
 
Compliance
Certificates..................................................................................................
76


Section 8.4
 
 
Borrowing Base Property
Information............................................................................
76


Section 8.5
 
 
Additions and Substitutions to and Removals from Borrowing
Base.............................
77


Section 8.6
 
 
Other
Information............................................................................................................
80


ARTICLE IX.
 
NEGATIVE
COVENANTS.......................................................................................................
82


Section 9.1
 
 
Financial
Covenants........................................................................................................
82


Section 9.2
 
 
Indebtedness....................................................................................................................
83


Section 9.3
 
 
Permitted
Investments.....................................................................................................
83


Section 9.4
 
 
Liens; Negative Pledges; Other
Matters..........................................................................
84


Section 9.5
 
 
Restricted Payments; Stock
Repurchases........................................................................
85


Section 9.6
 
 
Merger, Consolidation, Sales of Assets and Other
Arrangements...................................
86


Section 9.7
 
 
Fiscal
Year........................................................................................................................
87


Section 9.8
 
 
Modifications to Certain
Agreements..............................................................................
87


Section 9.9
 
 
Transactions with
Affiliates.............................................................................................
87


Section 9.10
 
 
ERISA
Exemptions..........................................................................................................
88


Section 9.11
 
 
Restriction on Prepayment of
Indebtedness....................................................................
88


Section 9.12
 
 
Modifications to Governing
Documents.........................................................................
88


Section 9.13
 
 
Occupancy of Borrowing Base
Properties......................................................................
88


Section 9.14
 
 
Change in Nature of
Business.........................................................................................
89


ARTICLE X.
 
DEFAULT..................................................................................................................................
89


Section 10.1
 
 
Events of
Default.............................................................................................................
89


Section 10.2
 
 
Remedies Upon Event of
Default....................................................................................
92


Section 10.3
 
 
Allocation of
Proceeds....................................................................................................
94


Section 10.4
 
 
Collateral
Account...........................................................................................................
94


Section 10.5
 
 
Performance by the Administrative
Agent......................................................................
95


Section 10.6
 
 
Rights
Cumulative...........................................................................................................
96


ARTICLE XI.
 
THE ADMINISTRATIVE
AGENT............................................................................................
96


Section 11.1
 
 
Authorization and
Action................................................................................................
96


Section 11.2
 
 
Administrative Agent's Reliance,
Etc..............................................................................
97


Section 11.3
 
 
Notice of
Defaults............................................................................................................
97


Section 11.4
 
 
Regions Bank, as
Lender.................................................................................................
97


Section 11.5
 
 
Approvals of
Lenders......................................................................................................
98


Section 11.6
 
 
Lender Credit Decision,
Etc............................................................................................
98


Section 11.7
 
 
Indemnification of the Administrative
Agent..................................................................
99




ii



--------------------------------------------------------------------------------




Page
 
Section 11.8
 
 
Successor Administrative
Agent......................................................................................
100


Section 11.9
 
 
Titled
Agents....................................................................................................................
100


Section 11.10
 
 
Other Loans by the Lenders to the
Obligors...................................................................
101


ARTICLE XII.
 
MISCELLANEOUS..................................................................................................................
101


Section 12.1
 
 
Notices.............................................................................................................................
101


Section 12.2
 
 
Expenses..........................................................................................................................
103


Section 12.3
 
 
Set-off..............................................................................................................................
104


Section 12.4
 
 
Governing Law; Litigation; Jurisdiction; Other Matters;
Waivers..................................
104


Section 12.5
 
 
Successors and
Assigns...................................................................................................
105


Section 12.6
 
 
Amendments....................................................................................................................
107


Section 12.7
 
 
Nonliability of the Administrative Agent and the
Lenders..............................................
108


Section 12.8
 
 
Confidentiality.................................................................................................................
109


Section 12.9
 
 
Indemnification................................................................................................................
110


Section 12.10
 
 
Termination;
Survival......................................................................................................
112


Section 12.11
 
 
Severability of
Provisions................................................................................................
112


Section 12.12
 
 
Counterparts....................................................................................................................
112


Section 12.13
 
 
Obligations with Respect to Obligors and
Subsidiaries..................................................
113


Section 12.14
 
 
Limitation of
Liability.....................................................................................................
113


Section 12.15
 
 
Entire
Agreement.............................................................................................................
113


Section 12.16
 
 
Construction....................................................................................................................
113


Section 12.17
 
 
Time of the
Essence.........................................................................................................
113


Section 12.18
 
 
Patriot
Act........................................................................................................................
114









SCHEDULES AND EXHIBITS
SCHEDULE 1
Commitments
SCHEDULE 6.1(b)
Ownership Structure
SCHEDULE 6.1(f)
Properties
SCHEDULE 6.1(g)
Existing Indebtedness
SCHEDULE 6.1(i)
Litigation
SCHEDULE 6.1(k)
Financial Statements
SCHEDULE 6.1(p)
Environmental Matters
SCHEDULE 6.1(ee)
Eminent Domain Proceedings
SCHEDULE 6.1(jj)
Borrowing Base Properties
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Contribution Agreement
EXHIBIT C
Form of Guaranty
EXHIBIT D
Form of Joinder Agreement
EXHIBIT E
Form of Notice of Borrowing
EXHIBIT F
Notice of Continuation
EXHIBIT G
Notice of Conversion
EXHIBIT H
Form of Notice of Swingline Borrowing
EXHIBIT I
Form of Swingline Note
EXHIBIT J
Form of Revolving Note
EXHIBIT K
Form of Term Note
EXHIBIT L
Form of Compliance Certificate
EXHIBIT M
Form of Commitment and Acceptance
EXHIBIT N
Form of Borrowing Base Certificate
EXHIBIT O
Form of Borrowing Base Addition Certificate
EXHIBIT P
Form of Release Request




iii



--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 26, 2012 by and
among WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), the LENDERS party hereto from time to time, and
REGIONS BANK, an Alabama state banking corporation, as the Administrative Agent
for the Lenders.
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility and a term loan facility for the purposes set forth herein; and


WHEREAS, the Lenders have agreed to make the requested facilities and loans
available on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I. DEFINITIONS



Section 1.1         Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Actual Costs” means the gross purchase price for the acquisition of any
Property, but in no event shall such amount exceed Borrower's Share of such
price.
“Additional Costs” has the meaning given to that term in Section 4.1.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserves for such period.
“Adjusted NOI” means, for any period, (a) NOI from all Properties (or, in the
case of the definition of Borrowing Base Value and Implied Debt Yield, Borrowing
Base Properties) for such period, less (b) Borrower's Share of Capital Reserves
attributable to such Property (or, in the case of the definition of Borrowing
Base Value and Implied Debt Yield, Borrowing Base Properties) for such period.
“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by
Unconsolidated Affiliates and included in Total Asset Value.
“Administrative Agent” means Regions Bank, as administrative agent hereunder,
together with its successors and assigns.
“Affected Lender” has the meaning given to such term in Section 4.5.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.
“Aggregate Minimum Occupancy Requirement” means, for all Borrowing Base
Properties, the aggregate occupancy level for the preceding calendar quarter of
tenants in possession and paying rent (not more than sixty (60)

1

--------------------------------------------------------------------------------




days past due) and which are not otherwise in default under their respective
leases was at least eighty percent (80%) of the aggregate rentable area of all
Borrowing Base Properties.
“Aggregate Revolving Commitment” means the Revolving Commitments of all the
Lenders, as amended from time to time pursuant to Section 2.11 hereof. The
initial amount of the Aggregate Revolving Commitment in effect on the Effective
Date is Two Hundred Million Dollars ($200,000,000).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.
“Agreement Date” means the date as of which this Agreement is dated.
“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.5%), and (c) the
LIBOR Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus one percent (1%). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively. The Alternate Base Rate is a reference
rate used by the Lender acting as the Administrative Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Lender acting as the Administrative Agent or any other
Lender on any extension of credit to any debtor.
“Anti-Terrorism Laws” has the meaning given to that term in Section 6.1(ii).
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all applicable
orders and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means, for any day with respect to any Loans, the applicable
rate per annum set forth below, expressed in basis points, under the caption
“Revolving LIBOR Margin” applicable to Revolving Loans that are LIBOR Rate
Loans, “Revolving ABR Margin” applicable to Revolving Loans that are Base Rate
Loans, “Term Loan LIBOR Margin” applicable to any portion of the Term Loan that
is a LIBOR Rate Loan, or “Term Loan ABR Margin” applicable to any portion of the
Term Loan that is a Base Rate Loan, as the case may be, based upon the Leverage
Ratio of the Borrower in the table below (such table referred to herein as the
“Pricing Grid”):
LEVEL
BORROWER'S LEVERAGE RATIO
REVOLVING LIBOR MARGIN
LIBOR MARGIN
REVOLVING ABR MARGIN
TERM LOAN LIBOR MARGIN
TERM LOAN ABR MARGIN
Level I
< 40%
175
75
165
65
Level II
≥ 40% and < 45%
185
85
175
75
Level III
≥ 45% and < 50%
200
100
190
90
Level IV
≥ 50% and < 55%
225
125
215
115
Level V
≥ 55%
250
150
240
140



As of the Agreement Date, the Applicable Margin is at Level I. The Applicable
Margin shall be adjusted from time to time, effective on the fifth (5th)
Business Day following delivery by Borrower, pursuant to Sections 8.1, 8.2 and
8.3 hereof, of annual or quarterly financial statements and Compliance
Certificate evidencing a change in the Leverage Ratio; provided, however if any
financial statements or Compliance Certificate required to be delivered in
accordance with Sections 8.1, 8.2 and 8.3 for any given period are not delivered
to the Administrative Agent on or before the date required for such delivery
under such sections, Level V shall apply to the determination of the Applicable
Margin, effective on the fifth (5th) Business Day following the date such
financial statements and Compliance

2

--------------------------------------------------------------------------------




Certificate were to be delivered until five (5) Business Days after such
financial statements and Compliance Certificate are actually received by the
Administrative Agent.


“Applicable Unused Fee Rate” means, for any day with respect to the Unused Fee,
the applicable rate per annum set forth below, based upon the Usage Percentage
in the table below:
LEVEL
USAGE PERCENTAGE
APPLICABLE
UNUSED FEE
RATE
Level I
≤ 50%
0.35%
Level II
> 50%
0.25%



“Arrangers” means Regions Capital Markets, a division of Regions Bank, U.S. Bank
National Association, and J.P. Morgan Securities LLC, in their capacity as joint
lead arrangers and joint bookrunners.
“ASC 805” means Financial Accounting Standards Board Accounting Standards
Codification (ASC) 805.
“Assignee” has the meaning given to that term in Section 12.5(d).
“Assignment and Assumption” means an Assignment and Assumption among a Lender,
an Assignee and the Administrative Agent, substantially in the form of Exhibit
A.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Alternate
Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower's Share” means the Borrower's and the REIT Guarantor's direct or
indirect share of a Subsidiary or an Unconsolidated Affiliate as reasonably
determined by the Borrower based upon the Borrower's and the REIT Guarantor's
Economic Interest in such Subsidiary or Unconsolidated Affiliate, as of the date
of such determination.
“Borrowing Base Addition Certificate” has the meaning given to that term in
Section 8.5(b).
“Borrowing Base Availability” means the least of (i) the sum of the Aggregate
Revolving Commitments plus the Term Loan Exposure, (ii) the Borrowing Base Value
multiplied by fifty‑five percent (55%), which may increase to sixty percent
(60%) for up to two consecutive calendar quarters immediately following a Major
Acquisition, and (iii) an amount which would produce an Implied Debt Yield of
not less than 0.11 to 1.0.
“Borrowing Base Certificate” has the meaning given to that term in Section
8.3(b).
“Borrowing Base Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational principally
as an office or industrial property; (b) the Property is owned, or leased under
an Eligible Ground Lease, entirely by the Borrower and/or a Guarantor that is a
Subsidiary at least 95% owned by the Borrower, (c) neither such Property, nor
any interest of the Borrower or any Guarantor therein, is subject to any Lien
(other than those described in clauses (a) and (c) through (g) of the definition
of Permitted Liens) or a Negative Pledge; (d) if such Property is owned or
leased by a Guarantor described in clause (b) above, (i) none of the Borrower's
or any other Guarantor's direct or indirect ownership interest in such Guarantor
is subject to any

3

--------------------------------------------------------------------------------




Lien (other than those described in clauses (a) and (c) through (g) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly or indirectly through a Subsidiary, has the right to take the following
actions without the need to obtain the consent of any Person: (A) to sell,
transfer or otherwise dispose of such Property and (B) to create a Lien on such
Property as security for Indebtedness of the Borrower or such Guarantor, as
applicable; (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; (f) such Property is located entirely in a state within the
contiguous 48 states of the continental United States, Hawaii or the District of
Columbia; (g) at the time of its addition as a Borrowing Base Property, the
Weighted Average Duration of all leases shall be at least four (4) years for
such Property; (h) at the time of its addition as a Borrowing Base Property,
such Property satisfies the Minimum Occupancy Requirement; and (i) with respect
to such Property, the requirements of Section 8.5 have been met.


“Borrowing Base Value” means, as of any date of determination, an aggregate
amount equal to the sum of (x) for Borrowing Base Properties owned for more than
twelve (12) months, Adjusted NOI for the most recent fiscal quarter then ended,
annualized, divided by the Capitalization Rate, plus (y) for Borrowing Base
Properties owned for less than twelve (12) months, the Actual Costs plus Capital
Expenditures incurred since the date of acquisition of each such Borrowing Base
Property. Notwithstanding the foregoing, except to the extent waived by the
Administrative Agent and the Requisite Lenders, the contribution to the
Borrowing Base Value of Borrowing Base Properties located in one Metropolitan
Statistical Area shall not exceed thirty-five percent (35%) of the aggregate
Borrowing Base Value of all Borrowing Base Properties. To the extent such
limitation is exceeded, any such excess shall be excluded from the calculation
of Borrowing Base Value.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Atlanta, Georgia are authorized or required to close and (b) with
reference to a LIBOR Rate Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Expenditures” means, for any period, the sum of all capital
expenditures incurred during such period as determined in accordance with GAAP,
but in no event shall such sum exceed Borrower's Share of such expenditures.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to $1.00 per year per square foot of gross leasable area, provided
that, with respect to a Property, such amount shall not exceed Borrower's Share.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in the
determination of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Borrower, Guarantors and
their Subsidiaries and Borrower's Share of all Properties of all Unconsolidated
Affiliates.
“Capitalization Rate” means seven and three-fourths percent (7.75%).
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the

4

--------------------------------------------------------------------------------




type described in clause (a) above and entered into only with commercial banks
having the qualifications described in clause (b) above; (d) commercial paper
issued by any Person incorporated under the laws of the United States of America
or any State thereof and rated at the time of the acquisition thereof at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have at the time of the acquisition
thereof net assets of at least $500,000,000 and at least eighty-five percent
(85%) of whose assets consist of securities and other obligations of the type
described in clauses (a) through (d) above.
“Change of Control” means the occurrence of any of the following:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;


(b)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) acquires, directly or indirectly, by contract or otherwise,
the power to exercise control over the Equity Interests of the REIT Guarantor
representing more than thirty-three percent (33%) of the total voting power
represented by the issued and outstanding Equity Interests of the REIT
Guarantor;


(c)during any period of twelve (12) consecutive months, a majority of the Board
of Trustees or Directors of the REIT Guarantor consists of individuals who were
not either (i) trustees or directors of the REIT Guarantor as of the
corresponding date of the previous year, (ii) selected or nominated to become
trustees or directors by the Board of Trustees or Directors of the REIT
Guarantor of which a majority consisted of individuals described in clause
(c)(i) above, or (iii) selected or nominated to become trustees or directors by
the Board of Trustees or Directors of the REIT Guarantor of which a majority
consisted of individuals described in clause (c)(i) above and individuals
described in clause (c)(ii), above;


(d)the REIT Guarantor shall fail to be the sole general partner of the Borrower
or shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, at least sixty-six and two-thirds percent (66-2/3%) of the
voting Equity Interests of the Borrower; or


(e)Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least seventy-five percent (75%)
of the Equity Interests of each Guarantor (other than the REIT Guarantor),
control all major decisions of such Guarantor (including, without limitation,
decisions to sell or encumber property) and otherwise possess the ordinary
voting power to elect a majority of the board of directors, or other persons
performing similar functions, of each such Guarantor; provided that the Borrower
or the REIT Guarantor must directly or indirectly own, free of any liens,
encumbrances or adverse claims, not less than ninety-five percent (95%) of each
Guarantor that owns any Borrowing Base Property.


“Co-Documentation Agents” means, collectively, PNC Bank, National Association,
Union Bank, N.A., and Fifth Third Bank.
“Co-Syndication Agents” means, collectively, U.S. Bank National Association and
JPMorgan Chase Bank, N.A.
“Collateral Account” means a special interest bearing deposit account (to the
extent available) maintained by the Administrative Agent at the Principal Office
and under its sole dominion and control.
“Commitment” means the Revolving Commitments and the Term Loan Commitments.
“Commitment and Acceptance” has the meaning given to that term in
Section 2.11(b).

5

--------------------------------------------------------------------------------




“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) for the purposes of determining Requisite Lenders or
application of Section 11.7 or Section 11.8, (i) the aggregate amount of such
Lender's Revolving Commitment and Term Loan Exposure to (ii) the sum of the
Aggregate Revolving Commitments and Term Loan Exposure of all the Lenders
hereunder; (b) for the purposes of determining a Lender's pro rata share of the
Revolving Commitments, outstanding Revolving Loans, or participations in Letters
of Credit Exposure or Swingline Loans, (i) such Lender's Revolving Commitment to
(ii) the Aggregate Revolving Commitment; and (c) for the purposes of determining
a Lender's pro rata share of the Term Loan or Term Loan Exposure, (i) such
Lender's Term Loan Exposure to (ii) the aggregate Term Loan Exposure of all
Lenders. If, at the time of determination, the Revolving Commitments have
terminated or been reduced to zero, the “Commitment Percentage” of each Lender
(A) under clause (a) above, shall be the ratio, expressed as a percentage, of
(1) such Lender's Outstanding Credit Exposure to (2) the Aggregate Outstanding
Credit Exposure of all the Lenders and (B) under clause (b) above, shall be the
ratio, expressed as a percentage of (1) such Lender's Revolving Loan Exposure,
Letter of Credit Exposure and Swingline Exposure to (2) the aggregate Revolving
Loan Exposure, Letter of Credit Exposure and Swingline Exposure of all Lenders.
None of the calculations in this definition shall include any Revolving
Commitment or Outstanding Credit Exposure of any Lender that is a Defaulting
Lender at the time of determination.
“Compliance Certificate” has the meaning given to that term in Section 8.3(a).
“Consolidated Tangible Assets” means on a consolidated basis for the Borrower
and the REIT Guarantor, total assets minus any intangible assets such as
goodwill and Intellectual Property (except for allocations of property purchase
prices pursuant to ASC 805), less Total Indebtedness and the par value of
Preferred Equity Interests in such Person.
“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop the property under construction, including the acquisition cost of land
as reasonably determined by Borrower in good faith.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties under development or Properties on
which development is scheduled to commence within twelve (12) months of any date
of determination.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person's obligation
under a guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation; (c) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, or similar off balance sheet financing
arrangement; (d) all obligations of such Person with respect to any take-out
commitment or forward equity commitment; (e) purchase obligations net of asset
value; and (f) all obligations under performance and/or completion guaranties
(or other agreements the practical effect of which is to assure performance or
completion of such obligations) as and to the extent such obligations are
required to be included as liabilities on the balance sheet of such Person in
accordance with GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Rate Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

6

--------------------------------------------------------------------------------




“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors and delivered to the Administrative Agent in accordance with this
Agreement, as modified, amended, supplemented or restated from time to time.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, or (b) the issuance of a Letter of Credit.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulted Property” has the meaning given to that term in Section 8.5(d)(iii).
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
Defaults, shall be specifically identified in such writing) has not been
satisfied, or (b) notified the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, or (d) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment unless in the case of (i) or
(ii) the bankruptcy court or such receiver, conservator, trustee, administrator,
assignee or other Person or custodian confirms or affirms that such Lender will
continue to comply with its funding obligations under this Agreement; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in such Lender or parent company thereof
by a Governmental Authority or agency thereof.
“Deliverables” has the meaning given to that term in Section 8.5(b).
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

7

--------------------------------------------------------------------------------




“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the marked-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Administrative Agent or any Lender).
“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.
“Dividend Reinvestment Proceeds” means, as of any date of determination and for
any given period, an amount equal to all dividends or other distributions paid
by the REIT Guarantor during such period, directly or indirectly, on account of
any shares of any equity interest of the REIT Guarantor which any holder(s) of
such equity interest direct to be used, concurrently with the making of such
dividend or distribution, for the purpose of purchasing for the account of such
holder(s) additional equity interests in the REIT Guarantor or any of its
Subsidiaries.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; (iv) non-cash impairment charges and extraordinary or non-recurring
gains and losses (including, for the avoidance of doubt, all gains (losses) on
retirement of any debt and mark-to-market adjustments on interest rate swaps);
(v) acquisition fees solely related to the issuance of new Equity Interests in
an amount not to exceed 2% of the gross proceeds of each such issuance; and (vi)
transaction costs incurred in connection with a Property acquisition not to
exceed 2% of the purchase price for such Property; plus (b) such Person's pro
rata share (or, with respect to the Borrower or the REIT Guarantor, the
Borrower's Share) of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of all intangibles, without duplication,
pursuant to ASC 805.
“Economic Interest” means a Person's portion of the direct or indirect economic
(as opposed to voting or governing) interest in another Person, calculated as a
fraction of the whole of such economic interest, including right to income of
such other Person and priority on liquidation of such other Person, all as
determined on a reasonable basis by the Borrower; provided, that in no event
shall “Economic Interest” include any compensation for services rendered by the
Person so entitled to such income, whether in the form of management fees or
otherwise. 
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Lenders.
“Eligible Assignee” means any Person who is: (a) currently a Lender or an
Affiliate of a current Lender; (b) a commercial bank, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (c) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (d) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.

8

--------------------------------------------------------------------------------




“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of forty (40) years or more from the Effective Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by institutional mortgagees making a
commercial loan secured by the interest of the holder of the leasehold estate
demised pursuant to a ground lease.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under Section
414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means (a) any Subsidiary of the Borrower or the REIT
Guarantor (i) holding title to assets which are or are to become collateral for
any Secured Debt of such Subsidiary (other than the Obligations); (ii) which is
prohibited from guarantying the Indebtedness of any other Person pursuant to
(A) any document, instrument or agreement evidencing such Secured Debt or (B) a
provision of such Subsidiary's organizational documents which provision was
included in such Subsidiary's organizational documents as a condition to the
extension of such Secured Debt; and (iii) the liabilities for which none of the
Borrower, the Guarantors (other than the REIT Guarantor), or any of their
respective Subsidiaries (other than another Excluded Subsidiary) has any
Contingent Liability or is otherwise liable with respect to any of the
Indebtedness of such Subsidiary, except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other similar exceptions from non-recourse liability or guaranties of
construction or development loans to the extent such loans are included in the
calculation of Secured Recourse Debt or (b) any Subsidiary which is not a Wholly
Owned Subsidiary and with respect to which the

9

--------------------------------------------------------------------------------




REIT Guarantor or the Borrower, as applicable, does not have sufficient voting
power (and is unable, after good faith efforts to do so, to cause any necessary
non-affiliated equity holders to agree) to cause such entity to become a
“Guarantor” or, notwithstanding such voting power, the interests of such
non-affiliated holders has material economic value in the reasonable judgment of
the Borrower that would be impaired by such Subsidiary becoming a “Guarantor”.
“Executive Order” has the meaning given to that term in Section 6.1(ii).
“Extension Fee” has the meaning given to that term in Section 2.6(c).
“Extension Notice” has the meaning given to that term in Section 2.6(c).
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm's-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Administrative Agent by federal funds dealers selected by the
Administrative Agent on such day on such transaction as determined by the
Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Administrative Agent or any
Lender hereunder or under any other Loan Document.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to (b)
Fixed Charges for the period used to calculate Adjusted EBITDA.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the Guarantors and
their respective Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full (provided
that any such regularly scheduled principal payments that are not payable
monthly shall, for purposes of this definition, be treated as if such payment
were payable in equal monthly installments commencing on such payment date to
and including the month immediately prior to the date of the next such scheduled
payment or, if there is no such next scheduled payment, the Maturity Date), plus
(c) all Preferred Dividends paid during such period. Borrower's Share of the
Fixed Charges of its Unconsolidated Affiliates shall be included in the
determination of Fixed Charges.
“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period, minus (or plus) (b) gains (or losses) from debt restructuring,
mark-to-market adjustments on interest rate swaps, and sales of property during
such period, plus (c) depreciation with respect to such Person's real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, all after adjustment for unconsolidated
partnerships and joint ventures, plus (d) acquisition fees solely related to the
issuance of new Equity Interests in an amount not to exceed 2% of the gross
proceeds of each such issuance, plus (e) transaction costs incurred in
connection with a Property acquisition not to exceed 2% of the purchase price
for such Property. Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and

10

--------------------------------------------------------------------------------




pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Board, any central bank or any comparable authority) or any arbitrator with
authority to bind a party at law.
“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance.
“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor, Wells Core Office Income Holdings, LLC and all Material
Subsidiaries of the Borrower or the REIT Guarantor (other than Excluded
Subsidiaries), and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor”.
“Guaranty” (whether one or more) means the Guaranty of even date herewith
substantially in the form of Exhibit C executed by the Guarantors and delivered
to the Administrative Agent in accordance with this Agreement, as modified,
amended, supplemented or restated from time to time.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”; (b)
oil, petroleum or petroleum derived substances, natural gas, natural gas liquids
or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.
“Implied Debt Yield” means, at any date of determination, the ratio of (a) the
Adjusted NOI for the Borrowing Base Properties for the most recent fiscal
quarter then ended, annualized (for Borrowing Base Properties acquired during
the quarter, the annualization will be adjusted to reflect the actual period of
ownership if less than a full quarter), to (b) the Aggregate Outstanding Credit
Exposure on such date.
“Increase Date” has the meaning given to that term in Section 2.11(c).
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than accounts payable incurred in the
ordinary course of business which are not more than sixty (60) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person; (d) all reimbursement obligations of such
Person

11

--------------------------------------------------------------------------------




under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off‑Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock) at the option of such Person); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Contingent Liabilities of such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, bankruptcy,
insolvency, receivership or other similar events and other similar exceptions to
recourse liability until a claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim that is not being
contested in good faith); (j) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person's pro rata
share (or, in the case of the Borrower, the Borrower's Share) of the
Indebtedness of any Unconsolidated Affiliate of such Person. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person's pro rata share (or, in the case of the Borrower, the Borrower's Share)
of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person's pro rata portion (or, in the case of the Borrower, the
Borrower's Share) of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person). All Loans
and Letter of Credit Liabilities shall constitute Indebtedness of the Borrower.
“Indemnifiable Amounts” has the meaning given to that term in Section 11.7.
“Indemnified Party” has the meaning given to that term in Section 12.9.
“Indemnity Proceeding” has the meaning given to that term in Section 12.9.
“Information” has the meaning given to that term in Section 12.8(a).
“Intellectual Property” has the meaning given to that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the Guarantors and their respective
Subsidiaries, plus recurring fees such as recurring issuer, trustee and credit
enhancement fees in connection with tax-exempt financings, determined on a
consolidated basis in accordance with GAAP for such period, plus (b) the
Borrower's Share of Interest Expense of its Unconsolidated Affiliates for such
period. Interest Expense shall exclude interest rate hedge termination payments
or receipts, loan prepayment costs, upfront loan fees, and capitalized interest
expense covered by an interest reserve established under a construction loan
facility.
“Interest Period” means with respect to any LIBOR Rate Loan, each period
commencing on the date such LIBOR Rate Loan is made or the day following the
last day of the next preceding Interest Period for such Loan and ending, subject
to availability, seven (7) calendar days, one (1) month, two (2) months, three
(3) months or six (6) months thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that, for any Interest Period other than a seven (7) calendar day
Interest Period, each Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. Notwithstanding
the foregoing: (a) no Interest Period for a LIBOR Rate Loan that is (i) a
Revolving Loan shall end after the Termination Date and (ii) a Term Loan shall
end after the Maturity Date; and (b) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day (or, if such next succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day).

12

--------------------------------------------------------------------------------




“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person; (d)
the purchase or other acquisition of Cash Equivalents or (e) the acquisition in
the ordinary course of business of any interests in real property or any other
investment. Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Issuing Lender” means Regions in its capacity as the Lender issuing the Letters
of Credit and its successors and assigns.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“LC Disbursement” has the meaning given to that term in Section 2.3(j).
“Lender” means each financial institution with Term Loan Exposure or a Revolving
Commitment, together with its successors and permitted assigns. The initial
Lenders are identified on the signature pages hereto and are set forth on
Schedule 1. The Issuing Lender shall also be a Lender.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto (or, if not set forth
thereon, as specified in its administrative questionnaire provided to the
Administrative Agent) or in the applicable Assignment and Assumption, or such
other office of such Lender as such Lender may notify the Administrative Agent
in writing from time to time.
“Letter of Credit” means an irrevocable standby letter of credit in respect of
obligations of the Borrower or a Subsidiary incurred pursuant to contracts made
or performances undertaken or to be undertaken in the ordinary course of such
Person's business which is payable upon presentation of a sight draft and other
documents described in the Letter of Credit, if any, as originally issued
pursuant to this Agreement or as amended, modified, extended, renewed or
supplemented.
“Letter of Credit Commitment Amount” at any time equals TWENTY MILLION DOLLARS
($20,000,000).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Exposure” means, at any time, the aggregate Letter of Credit
Liabilities at such time. The Letter of Credit Exposure of any Lender at any
time shall be its Commitment Percentage based on its Revolving Commitment of the
total Letter of Credit Exposure at such time.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Issuing Lender) shall

13

--------------------------------------------------------------------------------




be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest in the related Letter of Credit under Section 2.3, and
the Lender acting as the Issuing Lender shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders other
than the Lender acting as the Issuing Lender of their participation interests
under such section.
“Leverage Ratio” means the ratio (expressed as a percentage for purposes of the
Applicable Margin) of (a) Total Indebtedness to (b) Total Asset Value.
“LIBOR Base Rate” means, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page that may replace such page providing rate
quotations comparable to those currently provided on such page, as reasonably
determined by the Administrative Agent from time to time or on such other
comparable financial information reporting service used by the Administrative
Agent, in its discretion, at the time such rate is determined) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period (or if not so reported, than as determined by the Administrative
Agent from another recognized source or from one or more interbank quotations,
in the Administrative Agent's discretion).
“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period
therefore, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBOR Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loans” means Loans bearing interest at a rate based at the LIBOR
Rate.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Loan” means a Revolving Loan, the Term Loan or a Swingline Loan. Amounts drawn
under a Letter of Credit shall also be considered Revolving Loans as provided in
Section 2.3(e).
“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the Contribution Agreement, each Joinder Agreement and each other
document or instrument now or hereafter executed and delivered by an Obligor in
connection with, pursuant to or relating to this Agreement or the Obligations.
“Major Acquisition” means any single acquisition of a Person or assets by any
Obligor that has a gross purchase price equal to or greater than twenty-five
percent (25%) of the then Total Asset Value (calculated prior to giving effect
to such acquisition).
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date. Stock in the REIT Guarantor shall not be

14

--------------------------------------------------------------------------------




deemed Mandatorily Redeemable Stock solely due to the Share Redemption Program,
provided that (x) no Default exists or would arise from any redemption pursuant
to the Share Redemption Program and (y) the aggregate amount of redemptions
pursuant to the Share Redemption Program in any calendar year shall not exceed
the amount permitted under the Share Redemption Program as of the Agreement
Date.
“Material Adverse Effect” means a material adverse change in or effect on (a)
the business, assets, financial condition, liabilities (actual or contingent),
or results of operations or prospects of the Borrower and its Subsidiaries or
any other Obligor and its Subsidiaries each taken as a whole, (b) the ability of
an Obligor to perform its obligations under the Loan Documents to which it is a
party, (c) the validity or enforceability of such Loan Documents, or (d) the
rights and remedies of the Lenders and the Administrative Agent under the Loan
Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” has the meaning given to that term in Section 10.1(f).
“Material Subsidiary” means any Subsidiary of the Borrower or the REIT Guarantor
which (a) has assets which constitute more than five percent (5%) of Adjusted
Total Asset Value at the end of the most recent calendar quarter of the
Borrower, (b) owns (or is the lessee under an Eligible Ground Lease of) a
Borrowing Base Property included in determining the Borrowing Base Value, or (c)
has a direct or indirect Subsidiary that qualifies as a Material Subsidiary
under clause (b) of this definition.
“Maturity Date” means September 26, 2017.
“Metropolitan Statistical Area” means any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget.
“Minimum Occupancy Requirement” means, for any Property, the aggregate occupancy
level for the preceding calendar quarter of tenants in possession and paying
rent (not more than sixty (60) days past due) and which are not otherwise in
default under their respective leases was at least eighty percent (80%) of the
aggregate rentable area within such Property.
“Minimum Borrowing Base Certificate” has the meaning given to that term in
Section 8.5(e).
“Minimum Borrowing Base Requirements” has the meaning given to that term in
Section 8.5(e).
“Moody's” means Moody's Investors Service, Inc. and its successors.
“Mortgage Receivable” means mortgage and notes receivable and other promissory
notes, including interest payments thereunder, held by the Borrower or any
Subsidiary of the Borrower issued by a Person other than the REIT Guarantor or
its Subsidiaries.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person.

15

--------------------------------------------------------------------------------




“Net Dividends” means, for any given period of time for the REIT Guarantor, an
amount equal to (a) one hundred percent (100.0%) of all dividends or other
distributions, direct or indirect, on account of any shares of any Equity
Interest of the REIT Guarantor (except dividends or distributions payable solely
in shares of that class of equity interest to the holders of that class) during
such period, less (b) any amount of such dividends or distributions constituting
Dividend Reinvestment Proceeds.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a) the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly, but excluding debt service charges, income taxes, depreciation,
amortization and other non-cash expenses); provided management expenses computed
at an annual rate equal to the greater of (i) an assumed three percent (3.0%)
annual base management fee for such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property, on a pro rata
basis for such period, shall be deducted from such amount (to the extent not
duplicative of deductions already taken in the calculation of Net Operating
Income). The Borrower may perform the preceding calculation on an aggregate
basis for all such Properties wherever the context would appropriately permit or
warrant the use of an aggregate calculation. Only Borrower's Share of Net
Operating Income shall be included in the determination of Net Operating Income.
“Nonconforming Property” has the meaning given to that term in Section 8.5(c).
“Nonrecourse Debt” means, with respect to a Person, any Indebtedness of such
Person for borrowed money for the repayment of which none of the Borrower, the
REIT Guarantor nor any other Guarantor has any personal liability (other than
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, bankruptcy,
insolvency, receivership or other similar events and other similar exceptions to
non-recourse liability until a claim is made with respect thereto, and then such
Indebtedness shall not constitute “Nonrecourse Debt” only to the extent of the
amount of such claim that is not being contested in good faith) or, if such
Person is the Borrower or the REIT Guarantor, in which recourse of the
applicable holder of such Indebtedness for payment is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
(other than for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to non-recourse liability until a claim is made with respect thereto,
and then such Indebtedness shall not constitute “Nonrecourse Debt” only to the
extent of the amount of such claim that is not being contested in good faith).
For the avoidance of doubt, if any Indebtedness is partially guaranteed by the
Borrower or the REIT Guarantor, then the portion of such Indebtedness that is
not so guaranteed shall still be Nonrecourse Debt if it otherwise satisfies the
requirements in this definition. Notwithstanding the foregoing, for the purposes
of calculating Secured Recourse Debt under Section 9.1(d), “Nonrecourse Debt”
shall mean, with respect to a Person, Indebtedness for borrowed money in respect
of which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other similar exceptions to recourse liability until a claim is made
with respect thereto, and then such Indebtedness shall not constitute
“Nonrecourse Debt” only to the extent of the amount of such claim that is not
being contested in good faith) is contractually limited to specific assets of
such Person encumbered by a Lien securing such Indebtedness.
“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.
“Note” means a Revolving Note, a Term Note or a Swingline Note.
“Notice of Borrowing” means a notice in the form of (i) Exhibit E-1 to be
delivered to the Administrative Agent pursuant to Section 2.1(c) evidencing the
Borrower's request for a borrowing of Revolving Loans or (ii) Exhibit E-2 to be
delivered to the Administrative Agent pursuant to Section 2.1(b) or Section
2.1(c) evidencing the Borrower's request for a borrowing of the initial Term
Loan or a Term Loan increase, as applicable.

16

--------------------------------------------------------------------------------




“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Administrative Agent pursuant to Section 2.8 evidencing the Borrower's
request for the Continuation of a LIBOR Rate Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Administrative Agent pursuant to Section 2.9 evidencing the Borrower's
request for the Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice in the form of Exhibit H to be
delivered to the Administrative Agent pursuant to Section 2.2 evidencing the
Borrower's request for a borrowing of Swingline Loans.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the Guarantors owing to the Administrative Agent, the Swingline
Lender, the Issuing Lender or any Lender of every kind, nature and description,
under or in respect of this Agreement or any of the other Loan Documents,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.
“Obligors” means the Borrower and the Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within ninety (90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary of the REIT Guarantor or any other Person in respect
of “off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet
Rules) which the REIT Guarantor would be required to disclose in the
“Management's Discussion and Analysis of Financial Condition and Results of
Operations” section of the REIT Guarantor's report on Form 10-Q or Form 10-K (or
their equivalents) which the REIT Guarantor is required to file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor). As used in this definition, the term “SEC Off‑Balance Sheet Rules”
means the Disclosure in Management's Discussion and Analysis About Off Balance
Sheet Arrangements, Securities Act Release No. 33-8 182, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR Parts 228, 229 and 249).
“Outstanding Credit Exposure” means, as to any Lender on any date of
determination, the sum of its (i) Revolving Loan Exposure, plus (ii) Letter of
Credit Exposure, plus (iii) Swingline Exposure, plus (iv) Term Loan Exposure,
each as calculated on such date.
“Participant” has the meaning given to that term in Section 12.5(c).
“Patriot Act” has the meaning given to that term set forth in Section 12.18.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges

17

--------------------------------------------------------------------------------




made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers' compensation, unemployment insurance or
similar applicable laws or to secure liabilities to insurance carriers; (c)
utility deposits and other deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that (i) any such lien encumbers only such
deposits and, (ii) such Lien, after giving effect to the Indebtedness secured
thereby, does not give rise to an Event of Default; (d) Liens for purchase money
obligations for equipment (or Liens to secure Indebtedness incurred within
ninety (90) days after the purchase of any equipment to pay all or a portion of
the purchase price thereof or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of any such equipment, or extensions,
renewals, or replacements of any of the foregoing for the same or lesser
amount); provided that (i) the Indebtedness secured by any such Lien does not
exceed the purchase price of such equipment, (ii) any such Lien encumbers only
the equipment so purchased and the proceeds upon sale, disposition, loss or
destruction thereof, and (iii) such Lien, after giving effect to the
Indebtedness secured thereby, does not give rise to an Event of Default;
(e) liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (f) the rights of tenants
under leases or subleases on market terms granted to third parties not
interfering with the ordinary conduct of business of such Person; (g) liens in
favor of the Administrative Agent for the benefit of the Lenders; (h) liens in
favor of the Borrower or a Guarantor securing obligations owing by a Subsidiary
of the Borrower or a Guarantor to the Borrower or a Guarantor; and (i) liens
securing judgments that do not otherwise give rise to a Default.
“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation (including Letter of Credit fees set forth in Section 3.6(b)) that is
not paid when due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise), a rate per annum equal to the sum of (a) two
percent (2.0%) per annum plus (b) the sum of (i) the Alternate Base Rate plus
(ii) the Applicable Margin as in effect from time to time for Revolving Loans
that are Base Rate Loans.
“Potential Borrowing Base Property” has the meaning given to that term in
Section 8.5(a).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Administrative Agent as its prime rate from time to time.
The Prime Rate is not necessarily the best or the lowest rate

18

--------------------------------------------------------------------------------




of interest offered by the Lender acting as the Administrative Agent or any
other Lender. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Principal Office” means the office of the Administrative Agent located at 3050
Peachtree Road NW, Suite 400, Atlanta, Georgia 30305, or such other office of
the Administrative Agent as the Administrative Agent may designate from time to
time.
“Prohibited Person” has the meaning given to that term in Section 6.1(ii).
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by the Borrower, any other
Obligor, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of the Borrower, any other Obligor, or any of their respective Subsidiaries and
which is located in a State of the United States of America or the District of
Columbia.
“Recourse Debt” means Indebtedness for borrowed money that is not Nonrecourse
Debt.
“Register” has the meaning given to that term in Section 12.5(e).
“Regions” means Regions Bank, together with its successors and assigns.
“Regulatory Change” means, with respect to any Lender, any change in Applicable
Law effective after the Agreement Date (including without limitation, Regulation
D of the Board) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy. For purposes of the foregoing, each of the following shall be deemed
to be a Regulatory Change regardless of the date adopted, issued, promulgated or
implemented (a) all requests, rules, guidelines or directives in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act, and (b) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities in connection with such requests, rules,
guidelines or directives in each case pursuant to Basel III.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender for any drawing honored by the Issuing Lender under a Letter of
Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“REIT Guarantor” means Wells Core Office Income REIT, Inc., a Maryland
corporation.
“Replacement Conditions” has the meaning given to that term in Section
8.5(d)(iii).
“Replacement Event” has the meaning given to that term in Section 8.5(d)(iii).
“Requisite Lenders” means, as of any date of determination, Lenders whose
aggregate Commitment Percentage exceeds sixty-six and two-thirds percent (66
2/3%); provided, at any time there are no more than two (2) non-Defaulting
Lenders, “Requisite Lenders” shall mean all such Lenders.
“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor's president, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer, (b) with respect to any other
Obligor, such Obligor's chief executive officer, chief financial officer, or any
other financial officer who is a vice president or more senior officer, and (c)
with respect to any Lender, any officer, partner, managing member or similar
person apparently authorized to

19

--------------------------------------------------------------------------------




execute documents on behalf of such Lender. A Responsible Officer shall also
include any other person or officer specifically authorized and designated as
such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or the REIT
Guarantor, now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
payment on account of any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Borrower or the REIT Guarantor, now or
hereafter outstanding, except a conversion or exchange for other Equity
Interests of identical class to the holders of that class; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or the REIT
Guarantor, now or hereafter outstanding.
“Revolving Commitment” means, as to each Lender, such Lender's obligation to
make Revolving Loans pursuant to Section 2.1, to issue (in the case of the
Issuing Lender) or participate in (in the case of the other Lenders) Letters of
Credit pursuant to Section 2.4 and to participate in Swingline Loans pursuant to
Section 2.2, to an amount up to, but not exceeding (but in the case of the
Lender acting as the Issuing Lender excluding the aggregate amount of
participations in the Letters of Credit held by other Lenders) the amount set
forth for such Lender on Schedule 1 hereto as such Lender's “Revolving
Commitment” or as set forth in any applicable Assignment and Assumption
reflecting assignments to or by such Lender effected in accordance with Section
12.5, as the same may be increased or reduced from time to time pursuant to
Section 2.11.
“Revolving Commitment Period” means the period from and including the Effective
Date to, but excluding, the Termination Date.
“Revolving Loan” means a revolving loan made by a Lender to the Borrower
pursuant to Section 2.1(a).
“Revolving Loan Exposure” means, as of any date of determination, the aggregate
principal amount of Revolving Loans outstanding as of such date.
“Revolving Note” has the meaning given to that term in Section 2.10(a).
“S&P” means Standard & Poor's Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.
“Secured Debt” means with respect to the Borrower, the REIT Guarantor and their
respective Subsidiaries as of any given date, the aggregate principal amount of
all Indebtedness of such Persons on a consolidated basis outstanding at such
date and that is secured in any manner by any Lien (other than Indebtedness
secured in any manner by any Lien on any partnership, membership or other equity
interests unless such Indebtedness is also secured by a Lien on Property), and
shall include (without duplication), Borrower's Share of the Secured Debt of its
Unconsolidated Affiliates.
“Secured Recourse Debt” means Indebtedness that is both Secured Debt and
Recourse Debt.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Shareholder Equity” means an amount equal to shareholders' equity or net worth
of the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Subsidiaries) on a consolidated basis, as determined in accordance with
GAAP.
“Share Redemption Program” means the share redemption program of the REIT
Guarantor filed as Exhibit 4.4 to the REIT Guarantor's Amendment No. 4 to Form
S-11 filed on June 4, 2010, and as amended by Supplement No. 2 dated August 13,
2012 to Prospectus dated July 6, 2012, as such share redemption program is
amended from time to time (with the Administrative Agent's prior written consent
to the extent required under Section 9.8(b)).

20

--------------------------------------------------------------------------------




“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased, reinstated
or reduced from time to time in accordance with the terms of such Letter of
Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the LIBOR Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. Any
portion of the Loan consisting of a LIBOR Rate Loan shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Swingline Commitment” means the Swingline Lender's obligation to make Swingline
Loans pursuant to Section 2.2 in an amount up to, but not exceeding, ten percent
(10%) of the Aggregate Revolving Commitments in effect from time to time, as
such amount may be increased or reduced from time to time simultaneous with the
increase or reduction of the Aggregate Revolving Commitments in accordance with
the terms hereof. The initial amount of the Swingline Commitment in effect on
the Effective Date is TWENTY MILLION DOLLARS ($20,000,000).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Commitment Percentage based on its Revolving Commitment
of the total Swingline Exposure at such time.
“Swingline Lender” means Regions Bank, together with its successors and assigns.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2(a).
“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender substantially in the form of Exhibit I.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the REIT Guarantor
and its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation

21

--------------------------------------------------------------------------------




thereof or any write-up in excess of the cost of such assets acquired, and (ii)
all amounts appearing on the assets side of any such balance sheet for assets
which would be classified as intangible assets under GAAP (except for
allocations of property purchase prices pursuant to ASC 805), all determined on
a consolidated basis.
“Taxes” has the meaning given to that term in Section 3.12.
“Term Loan” means the term loan made by the Lenders to the Borrower on the
Effective Date pursuant to Section 2.1(b) and any increase in the term loan
pursuant to Section 2.11(b).


“Term Loan Commitments” means (a) for each Lender, such Lender's Term Loan
Commitment as of the Effective Date and (b) for each Lender providing an
increase in the Term Loan pursuant to Section 2.1(b)(iii), the binding
commitment of such Lender as set forth in the final executed documents
establishing such increased Term Loan. The Term Loan Commitment of each Lender
as of the Effective Date is set forth on Schedule 1. The aggregate principal
amount of the Term Loan Commitments of all of the Lenders as in effect on the
Effective Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).


“Term Loan Exposure” means, as of any date of determination, the aggregate
principal amount of the Term Loan outstanding as of such date.


“Term Note” has the meaning given to that term in Section 2.10(b).


“Termination Date” means the earliest to occur of (a) September 26, 2015, unless
the Borrower exercises either or both of its extension options under Section
2.6(b), then each such date to which the Termination Date is extended, (b) the
date the Revolving Commitments are permanently reduced to zero pursuant to
Section 2.11(a); and (c) the date of the termination of the Revolving
Commitments pursuant to Section 10.2.
“Titled Agent” means any entity given the title of “Joint Lead Arranger and
Bookrunner,” “Co-Syndication Agent,” or “Co-Documentation Agent” with respect to
this Agreement, together with their respective successors and permitted assigns.


“Total Asset Value” means, as of any date of determination, an amount equal to
the sum of (a) for Properties owned by the Borrower, the REIT Guarantor and
their Subsidiaries for twelve (12) months or more, the Adjusted NOI for the most
recent fiscal quarter of the REIT Guarantor then ended, annualized, divided by
the Capitalization Rate for Properties owned by the Borrower, the REIT Guarantor
and their Subsidiaries, plus (b) for Properties owned by the Borrower, the REIT
Guarantor and their Subsidiaries for less than twelve (12) months, the Actual
Costs plus Capital Expenditures incurred since the date of acquisition of each
such Property, plus (c) cash and Cash Equivalents, plus (d) the GAAP book value
of Construction-In-Process for Development Properties, Unimproved Land, any
other tangible assets (including Mortgage Receivables) and allocations of
property purchase prices pursuant to ASC 805, plus the allowance for accumulated
depreciation for such assets, plus (e) the Borrower's Share of items (a)-(d)
above with regard to Unconsolidated Affiliates.
“Total Indebtedness” means all Indebtedness for borrowed money of the Borrower,
the REIT Guarantor and their respective Subsidiaries determined on a
consolidated basis and in the case of the Borrower and the REIT Guarantor, shall
include (without duplication), the Borrower's Share of the Indebtedness for
borrowed money of their Unconsolidated Affiliates.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Rate
Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, in respect of any Person (the “First Person”),
any other Person in whom the First Person holds an Investment, (a) which
Investment is accounted for in the financial statements of the First Person on
an equity basis of accounting and whose financial results would not be
consolidated under GAAP with the financial results of the First Person on the
consolidated financial statements of the First Person, or (b) which is not a
Subsidiary of the First Person.

22

--------------------------------------------------------------------------------




“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.
“Unsecured Debt” means Indebtedness of the Borrower, the REIT Guarantor and
their Subsidiaries on a consolidated basis outstanding at any time which is (a)
not Secured Debt or (b) secured in any manner by any Lien on any partnership,
membership or other equity interests unless also secured by a Lien on Property.
“Unused Fee” shall have the meaning set forth in Section 3.6 hereof.
“Usage Percentage” shall mean the ratio, expressed as a percentage, of (i) the
sum of Revolving Loan Exposure plus Letter of Credit Exposure to (ii) the
Aggregate Revolving Commitment.
“Weighted Average Duration” of any Property means, on any date of determination
with respect to such Property, the number obtained by (a) summing the products
obtained by multiplying (i) the remaining duration at such time of each lease
with respect to such Property by (ii) the rentable square footage of the
Property subject to such lease and (b) dividing such sum by the aggregate
rentable square footage of such Property subject to leases in effect as of such
date. Weighted Average Duration shall be calculated, with respect to any
Property, without regard to any unexercised extension or termination options
contained in any lease for such Property.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors' qualifying
shares) are at the time directly or indirectly owned by the Borrower and/or the
REIT Guarantor.
Section 1.2     General; References to Times.


REFERENCES IN THIS AGREEMENT TO “SECTIONS”, “ARTICLES”, “EXHIBITS” AND
“SCHEDULES” ARE TO SECTIONS, ARTICLES, EXHIBITS AND SCHEDULES HEREIN AND HERETO
UNLESS OTHERWISE INDICATED. REFERENCES IN THIS AGREEMENT TO ANY DOCUMENT,
INSTRUMENT OR AGREEMENT (A) SHALL INCLUDE ALL EXHIBITS, SCHEDULES AND OTHER
ATTACHMENTS THERETO, (B) SHALL INCLUDE ALL DOCUMENTS, INSTRUMENTS OR AGREEMENTS
ISSUED OR EXECUTED IN REPLACEMENT THEREOF, TO THE EXTENT PERMITTED HEREBY AND
(C) SHALL MEAN SUCH DOCUMENT, INSTRUMENT OR AGREEMENT, OR REPLACEMENT OR
PREDECESSOR THERETO, AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED AS
OF THE DATE OF THIS AGREEMENT AND FROM TIME TO TIME THEREAFTER TO THE EXTENT NOT
PROHIBITED HEREBY AND IN EFFECT AT ANY GIVEN TIME. WHEREVER FROM THE CONTEXT IT
APPEARS APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR OR PLURAL SHALL
INCLUDE THE SINGULAR AND PLURAL, AND PRONOUNS STATED IN THE MASCULINE, FEMININE
OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE AND THE NEUTER.
TITLES AND CAPTIONS OF ARTICLES, SECTIONS, SUBSECTIONS AND CLAUSES IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY, AND NEITHER LIMIT NOR AMPLIFY THE PROVISIONS
OF THIS AGREEMENT. UNLESS OTHERWISE INDICATED, ALL REFERENCES TO TIME ARE
REFERENCES TO ATLANTA, GEORGIA TIME.



23

--------------------------------------------------------------------------------




Section 1.3     Accounting Terms; GAAP.


Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.


ARTICLE II. CREDIT FACILITY



Section 2.1     Revolving Loans and Term Loan.


(a) Revolving Loans. Subject to the terms and conditions hereof (including
Section 2.13), during the Revolving Commitment Period, each Lender severally,
but not jointly, agrees to make Revolving Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Lender's Revolving Commitment. The Revolving Loans may consist of
Base Rate Loans, Libor Rate Loans, or a combination thereof, as the Borrower may
request. Subject to the terms and conditions of this Agreement, during the
Revolving Commitment Period, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.


(b) Term Loan. Subject to the terms and conditions hereof (including Section
2.13), on the Effective Date, each Lender severally, but not jointly, agrees to
make the Term Loan to the Borrower in an aggregate principal amount up to, but
not exceeding, the amount of such Lender's Term Loan Commitment as of the
Effective Date to be disbursed to the Borrower in Dollars in a single advance on
the Effective Date. The Term Loan may consist of Base Rate Loans, LIBOR Rate
Loans, or a combination thereof, as the Borrower may request. Amounts repaid on
the Term Loan may not be reborrowed. The Borrower shall give the Administrative
Agent notice pursuant to a Notice of Borrowing of the borrowing of the Term Loan
under this clause (b) no later than, (i) 11:00 a.m. in the case of LIBOR Rate
Loans, on the date three (3) Business Days prior to the anticipated Effective
Date and (ii) in the case of Base Rate Loans, on the date one (1) Business Day
prior to the anticipated Effective Date. Such Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.


(c) Requesting Revolving Loans and the Term Loan. The Borrower shall give the
Administrative Agent notice pursuant to a Notice of Borrowing or telephonic
notice of each borrowing of Revolving Loans or any increase in the Term Loan.
Each Notice of Borrowing shall be delivered to the Administrative Agent
(i) before 11:00 a.m. in the case of LIBOR Rate Loans, on the date three (3)
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one (1) Business Day prior to the proposed date
of such borrowing. Any such telephonic notice shall include all information to
be specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the
Administrative Agent by telecopy on the same day of the giving of such
telephonic notice. The Administrative Agent will transmit by telecopy the Notice
of Borrowing (or the information contained in such Notice of Borrowing) or the
information contained in a telephonic notice of borrowing (if such telephonic
notice is received prior to a Notice of Borrowing) to each Lender promptly upon
receipt by the Administrative Agent. Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrower.


(d) Disbursements of Revolving Loan and Term Loan Proceeds. No later than 12:00
p.m. on the date specified in the Notice of Borrowing (provided such date
complies with the requirements in Sections 2.1(b) and (c)), each Lender will
make available for the account of its applicable Lending Office to the
Administrative Agent at the Principal Office, in immediately available funds,
the proceeds of the Revolving Loan or Term Loan, as applicable, to be made by
such Lender. Subject to satisfaction of the applicable conditions set forth in
Article V

24

--------------------------------------------------------------------------------




for such borrowing, the Administrative Agent will make the proceeds of such
borrowing available to the Borrower in Dollars, in immediately available funds,
no later than 2:00 p.m. on the date and at the account specified by the Borrower
in such Notice of Borrowing.


Section 2.2     Swingline Loans.


(a)Swingline Loans. Subject to the terms and conditions hereof (including
Section 2.13), during the Revolving Commitment Period, the Swingline Lender
agrees to make Swingline Loans to the Borrower in an aggregate principal amount
at any one time outstanding up to, but not exceeding, the amount of the
Swingline Commitment. If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time, the Borrower shall immediately pay the Administrative Agent
for the account of the Swingline Lender the amount of such excess. The Swingline
Lender shall not be obligated to make a Swingline Loan to refinance an
outstanding Swingline Loan. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.


(b)Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. on the proposed date of such borrowing. Any such
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 2:00 p.m. on such
date.


(c)Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Alternate Base Rate plus the Applicable Margin for Revolving Loans that are
Base Rate Loans. Except as provided in the last sentence of Section 2.2(e),
interest payable on Swingline Loans is solely for the account of the Swingline
Lender. All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.4 with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).


(d)Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)Repayment and Participations of Swingline Loans. (i) The Borrower agrees to
repay each Swingline Loan on demand. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Termination Date (or such earlier
date as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower in
respect of which the Administrative Agent has not either (x) received a Notice
of Borrowing indicating that such Swingline Loan is to be repaid with the
proceeds thereof within five (5) Business Days of the date such Swingline Loan
was made, or (y) received notice from the Borrower that it intends to repay such
Swingline Loan within five (5) Business Days of the date such Swingline Loan was
made and, in the case of this clause (y) only, such Swingline Loan is not repaid
by 10:00 a.m. on such date, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on their behalf),
request a borrowing of Revolving Loans (which shall be Base Rate Loans) from the
Lenders in an amount equal to the principal balance of such Swingline Loan. The
limitations of Section 3.5(a) shall not apply to any borrowing

25

--------------------------------------------------------------------------------




of Base Rate Loans made pursuant to this subsection. The Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Base Rate Loans
not later than 11:00 a.m. on the proposed date of such borrowing, and the
Administrative Agent shall promptly give notice to the Lenders of any such
borrowing of Base Rate Loans. No later than 1:00 p.m. on such date, each Lender
will make available to the Administrative Agent at its Principal Office, for the
account of Swingline Lender, in immediately available funds, the proceeds of the
Base Rate Loan to be made by such Lender. The Administrative Agent shall pay the
proceeds of such Base Rate Loans to the Swingline Lender, which shall apply such
proceeds to repay such Swingline Loan.


(ii) Immediately upon the making of a Swingline Loan, each Lender will be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase, without
recourse or warranty, an undivided participation interest in the Swingline Loan
in an amount equal to its Commitment Percentage based on its Revolving
Commitment of such Swingline Loan. If the Lenders are prohibited from making
Loans required to be made under this subsection for any reason, including
without limitation, the occurrence of any of the Events of Default described in
Sections 10.1(g) or 10.1(h), each Lender shall fund its participation interest
(regardless of whether the conditions precedent thereto set forth in Section 5.2
are then satisfied, whether or not the Borrower has submitted a Notice of
Borrowing and whether or not the Revolving Commitments are then in effect, any
Event of Default exists or all the Loans have been accelerated) by paying the
proceeds thereof to the Administrative Agent for the account of the Swingline
Lender in Dollars and in immediately available funds. If such amount is not in
fact made available to the Swingline Lender by any Lender, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Effective Rate. If such Lender does not pay such amount
forthwith upon the Swingline Lender's demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due to it hereunder, to the Swingline Lender to fund Swingline Loans in
the amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise). Each Lender acknowledges that its
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default
(including without limitation, any of the Defaults described in Sections 10.1(g)
or 10.1(h)) or the termination of any Lender's Revolving Commitment, (iii) the
existence (or alleged existence) of an event or condition which has had or could
have a Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender or the Borrower or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Upon the receipt by Swingline Lender of any payment in respect of any Swingline
Loan, Swingline Lender shall promptly pay to each Lender that has acquired and
funded a participation therein under this Section 2.2(e) such Lender's
Commitment Percentage based on its Revolving Commitment of such payment;
provided, however, that in the event that such payment received by the Swingline
Lender is required to be returned, such Lender will return to the Swingline
Lender any portion thereof previously distributed by the Swingline Lender to it.
Section 2.3     Letters of Credit.


(a)Letters of Credit. Subject to the terms and conditions of this Agreement
(including Section 2.13), the Issuing Lender, on behalf of the Lenders, agrees
to issue for the account of the Borrower during the period from and including
the Effective Date to, but excluding, the date thirty (30) days prior to the
Termination Date one or more Letters of Credit up to a maximum aggregate Stated
Amount that will not result in the aggregate amount of all Letter of Credit
Exposure exceeding the Letter of Credit Commitment Amount.


(b)Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Lender

26

--------------------------------------------------------------------------------




and the Borrower. Notwithstanding the foregoing, in no event may (i) the amount
of any Letter of Credit be less than $300,000, or (ii) the expiration date of
any Letter of Credit extend beyond the date that is (A) one (1) year from the
issuance date of such Letter of Credit (other than evergreen letters of credit),
or (B) more than one (1) year beyond the Termination Date.


(c)Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Lender and the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) at least five (5) Business Days prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
(i) the proposed initial Stated Amount, (ii) the beneficiary or beneficiaries,
and (iii) the proposed expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Issuing Lender. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and subject to Section 2.13
and the other terms and conditions of this Agreement, including, without
limitation, the satisfaction of any applicable conditions precedent set forth in
Article V, and Issuing Lender has not received written notice from any Lender,
the Administrative Agent or the Borrower, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article V shall not be
satisfied, the Issuing Lender shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary. The
Issuing Lender shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.


(d)Reimbursement Obligations. Upon receipt by the Issuing Lender from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Lender shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Lender as a result
of such demand and the date on which payment is to be made by the Issuing Lender
to such beneficiary in respect of such demand; provided, however, the Issuing
Lender's failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Administrative Agent for the account of the Issuing Lender for the amount of
each demand for payment under such Letter of Credit on or prior to the date on
which payment is to be made by the Issuing Lender to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind. Upon
receipt by the Issuing Lender of any payment in respect of any Reimbursement
Obligation, the Issuing Lender shall promptly pay to each Lender that has
acquired and funded a participation therein under the second sentence of Section
2.3(i) such Lender's Commitment Percentage based on its Revolving Commitment of
such payment; provided, however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.


(e)Manner of Reimbursement. Upon its receipt of a notice referred to in Section
2.3(d), the Borrower shall advise the Administrative Agent and the Issuing
Lender whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Issuing Lender for the amount of the related demand
for payment. If the Borrower fails to so advise the Administrative Agent and the
Issuing Lender, or if the Borrower fails to reimburse the Issuing Lender for a
demand for payment under a Letter of Credit by the date of such payment, then
(i) if the applicable conditions contained in Article V would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans which shall bear interest at
the Alternate Base Rate plus the Applicable Margin) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent for the account of the Issuing Lender not later than
2:00 p.m. and (ii) if such conditions would not permit the making of Revolving
Loans, the provisions of Section 2.3(j) shall apply. The limitations of Section
3.5(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.



27

--------------------------------------------------------------------------------




(f)Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Lender of any Letter of Credit and until such Letter of Credit shall
have expired or been terminated, the Revolving Commitment of each Lender shall
be deemed to be utilized for all purposes of this Agreement in an amount equal
to the product of (i) such Lender's Commitment Percentage based on its Revolving
Commitment and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.


(g)Issuing Lender's Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligation. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Lender shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit;
provided, however, this assumption is not intended to, and shall not, preclude
the Borrower from pursuing such remedies as it may have against the
beneficiaries or transferees under law or any other agreement. In furtherance
and not in limitation of the foregoing, neither the Administrative Agent, the
Issuing Lender nor any of the Lenders shall be responsible for (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to strictly comply with conditions required
in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit, or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any Letter of Credit, or the proceeds of any drawing under
any Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Lender or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the
Administrative Agent's, the Issuing Lender's or any Lender's rights or powers
hereunder. Any action taken or omitted to be taken by the Issuing Lender under
or in connection with any Letter of Credit, if taken or omitted in the absence
of gross negligence or willful misconduct, shall not create against the
Administrative Agent, the Issuing Lender or any Lender any liability to the
Borrower or any Lender. In this connection, the obligation of the Borrower to
reimburse the Issuing Lender for any drawing made under any Letter of Credit
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Administrative Agent, any Lender, the Issuing Lender, any
beneficiary or transferee of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, any beneficiary or transferee of a
Letter of Credit, the Administrative Agent, the Issuing Lender, any Lender or
any other Person; (E) any draft, certificate, demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever; (F)
any non-application or misapplication by the beneficiary or transferee of a
Letter of Credit or any other Person of the proceeds of any drawing under such
Letter of Credit; (G) payment by the Issuing Lender under any Letter of Credit
against presentation of a draft, certificate, demand, statement or other
document which does not strictly comply with the terms of such Letter of Credit;
(H) any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith; (I) any irregularity in the transaction with respect to
which any Letter of Credit is issued, including any fraud by the beneficiary or
any transferee of such Letter of Credit; (J) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (K) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender's good faith judgment,

28

--------------------------------------------------------------------------------




such payment is determined to be appropriate); (L) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (M) the occurrence of any Default; and (N) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrower's Reimbursement Obligations. Notwithstanding anything
to the contrary contained in this Section or Section 12.9, but not in limitation
of the Borrower's unconditional obligation to reimburse the Issuing Lender for
any drawing made under a Letter of Credit as provided in this Section, the
Borrower shall have no obligation to indemnify the Administrative Agent, the
Issuing Lender or any Lender in respect of any liability incurred by the Issuing
Lender arising solely out of the gross negligence or willful misconduct of the
Issuing Lender in respect of a Letter of Credit (including, without limitation,
a failure of Issuing Lender to comply with the terms of a Letter of Credit) as
actually and finally determined by a court of competent jurisdiction. Except as
otherwise provided in this Section, nothing in this Section shall affect any
rights the Borrower may have with respect to the Issuing Lender's gross
negligence or willful misconduct with respect to any Letter of Credit.


(h)Amendments, Etc. The issuance by the Issuing Lender of any extension,
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Lender), and no such extension, amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such extended, amended,
supplemented or modified form or (ii) the Requisite Lenders shall have consented
thereto. In connection with any such extension, amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under Section
3.6(b).


(i)Lenders' Participation in Letters of Credit. Immediately upon the issuance by
the Issuing Lender of any Letter of Credit each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Issuing Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender's Commitment Percentage based on its Revolving Commitment
of the liability of the Issuing Lender with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Lender to pay and discharge when due, such Lender's Commitment
Percentage based on its Revolving Commitment of the Issuing Lender's liability
under such Letter of Credit. In addition, upon the making of each payment by a
Lender to the Administrative Agent for the account of the Issuing Lender in
respect of any Letter of Credit pursuant to Section 2.3(j), such Lender shall,
automatically and without any further action on the part of the Administrative
Agent, the Issuing Lender or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to the
Issuing Lender by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender's Commitment Percentage based
on its Revolving Commitment in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Lender pursuant to Section 3.6(b)(i) and (b)(iii)).


(j)Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent for the account of the Issuing Lender on demand in
immediately available funds in Dollars the amount of such Lender's Commitment
Percentage based on its Revolving Commitment of each drawing paid by the Issuing
Lender under each Letter of Credit to the extent such amount is not reimbursed
by the Borrower pursuant to Section 2.3(d). Each such Lender's obligation to
make such payments to the Administrative Agent for the account of the Issuing
Lender under this subsection, and the Issuing Lender's right to receive the
same, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Obligor, (iii) the existence of
any Default, including any Default described in Section 10.1(g) or 10.1(h), or
(iv) the termination of the Commitments. Each such payment to the Administrative
Agent for the account of the Issuing Lender shall be made without any offset,
abatement, withholding or deduction whatsoever. If the Issuing Lender shall make
any disbursement on account of a drawing under a Letter of Credit
(an “LC Disbursement”), then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made (and without
relieving the Borrower of its obligation to do so), the unpaid amount thereof

29

--------------------------------------------------------------------------------




shall bear interest, for each day from and including the date such
LC Disbursement is made to but excluding the date that the Borrower reimburses
such LC Disbursement, at the Post-Default Rate.


(k)Information to Lenders. Within thirty (30) days after the end of each
calendar quarter, the Issuing Lender shall deliver to the Lenders an accounting
of each Letter of Credit then outstanding. Upon the request of any Lender from
time to time, the Issuing Lender shall deliver to such Lender information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding. Other than as set forth in this subsection, the Issuing Lender
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of the Issuing Lender
to perform its requirements under this subsection shall not relieve any Lender
from its obligations under Section 2.3(j).


(l)Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.6(b). From and after the effective date of any such replacement, (i)
the successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.


Section 2.4         Rates and Payment of Interest on Loans.


(a)Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)during such periods as such Loan is a Base Rate Loan, at the Alternate Base
Rate (as in effect from time to time) plus the Applicable Margin; and


(ii)during such periods as such Loan is a LIBOR Rate Loan, at the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin.


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Administrative Agent for the account of each
Lender interest at the Post-Default Rate on the outstanding principal amount of
any Loan made by such Lender, on all outstanding Reimbursement Obligations and
on any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).
(b)Payment of Interest. Accrued interest on Base Rate Loans shall be payable in
arrears on the first day of each calendar month. Accrued interest on LIBOR Rate
Loans shall be payable in arrears on the last day of each Interest Period and,
in the case of a LIBOR Rate Loan with an Interest Period longer than three (3)
months, on each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period.
Accrued Interest on (i) all Revolving Loans shall also be payable in arrears
upon termination of the Revolving Commitments and (ii) the Term Loan shall also
be payable in arrears on the Maturity Date. In addition, upon any Conversion of
any LIBOR Rate Loan prior to the end of the current Interest Period applicable
to such Loan, accrued interest on such Loan shall be payable on the effective
date of such Conversion. Interest payable at the Post-Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall give

30

--------------------------------------------------------------------------------




notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.


Section 2.5         Number of Interest Periods.


There may be no more than six (6) different Interest Periods for LIBOR Rate
Loans outstanding at the same time.
Section 2.6         Termination Date; Maturity Date; Extension.


(a)Termination Date. Unless earlier terminated pursuant to the terms of this
Agreement, the Aggregate Revolving Commitment shall terminate on the Termination
Date, and the Borrower shall, on the Termination Date, (i) repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Revolving Loans, the Swingline Loans, and the Reimbursement Obligations, (ii)
pay an amount of money equal to the Stated Amount of any outstanding Letters of
Credit for deposit into the Collateral Account pursuant to Section 2.12 to the
extent such payment has not been previously made, and (iii) pay all other
amounts then outstanding under this Agreement, other than the Term Loan and any
accrued interest on the Term Loan.


(b)Maturity Date. The Borrower shall repay the entire outstanding principal of,
and all accrued but unpaid interest on, the Term Loan, together with all other
amounts then outstanding under this Agreement, on the Maturity Date.


(c)Extended Termination Date Option. Subject to the provisions of this clause
(c), the Borrower may extend the Termination Date two (2) times for one (1) year
each time by delivery of a written notice of such extension (the “Extension
Notice”) to the Administrative Agent requesting such extension not more than
ninety (90) days and not less than forty-five (45) days prior to the then
effective Termination Date. If the Termination Date is extended, all of the
other terms and conditions of this Agreement and the other Loan Documents
(including interest payment dates) shall remain in full force and effect and
unmodified, except as expressly provided for herein. Each extension of the
Termination Date is subject to the satisfaction of each of the following
additional conditions:


(i)no Default shall exist at the time of such extension;


(ii)no Material Adverse Effect has occurred in the financial condition of the
Borrower and its Subsidiaries, or any other Obligor and its Subsidiaries, taken
as a whole, since the Agreement Date;


(iii)compliance with each covenant contained in Articles VII, VIII and IX
hereof, including but not limited to the financial covenants contained in
Section 9.1 hereof for the most recently ended fiscal quarter of the Borrower;
and


(iv)payment in immediately available funds by the Borrower to the Administrative
Agent (for the pro rata benefit of the Lenders based on their respective
Commitment Percentage of the Aggregate Revolving Commitments) on or before each
extension of the Termination Date of an extension fee equal to one-fourth of one
percent (.25%) of the Aggregate Revolving Commitment (the “Extension Fee”).


Such extension shall be effective as of the date of delivery of the Extension
Notice and the Extension Fee, provided that upon delivery of the Extension
Notice, Borrower shall be deemed to have represented and certified that the
conditions in preceding clauses (i) through (iii) have been satisfied.







31

--------------------------------------------------------------------------------




Section 2.7         Prepayments.


(a)Optional. Subject to Section 3.5 and Section 4.4, the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a LIBOR Rate Loan, not later than
11:00 a.m., Atlanta, Georgia time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of a Base Rate Loan, not later than
11:00 a.m., Atlanta, Georgia time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Atlanta, Georgia time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.11,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.11. Promptly following receipt of any such
notice relating to a Revolving Loan or Term Loan, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Loan or the Term Loan shall be in accordance with Section 3.5.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.4.


(b)Mandatory. If at any time the provisions of Section 2.13 are not met, the
Borrower shall, (i) within three (3) Business Days to comply with clause (a) of
Section 2.13, or (ii) within one (1) Business Day to comply with clause (b), (c)
or (d) of Section 2.13, pay to the Administrative Agent for the accounts of the
Lenders the amount required to comply with such section. Such payment shall be
applied as necessary by the Administrative Agent to bring the Borrower in
compliance with the provisions of Section 2.13. To the extent such payment is
not sufficient to bring the Borrower into full compliance with Section 2.13, the
Administrative Agent shall apply such funds as follows: FIRST, to pay principal
outstanding on the Swingline Loans; SECOND, to pay principal outstanding on the
Loans and any outstanding Reimbursement Obligations pro rata in accordance with
Section 3.2; and THIRD, if any Letters of Credit are outstanding at such time,
to pay Reimbursement Obligations that may arise with respect to such Letters of
Credit by depositing funds into the Collateral Account for application to such
Reimbursement Obligations or returned to the Borrower in accordance with the
procedures set forth in Section 2.12. If the Borrower is required to pay any
outstanding LIBOR Rate Loans by reason of this Section prior to the end of the
applicable Interest Period, the Borrower shall pay all amounts due under Section
4.4.


Section 2.8         Continuation.


So long as no Default shall have occurred and be continuing, the Borrower may on
any Business Day, with respect to any Loan that is a LIBOR Rate Loan, elect to
maintain such LIBOR Rate Loan or any portion thereof as a LIBOR Rate Loan by
selecting a new Interest Period for such LIBOR Rate Loan. Each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower's giving to the Administrative Agent a Notice of
Continuation not later than 11:00 a.m. on the third (3rd) Business Day prior to
the date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Rate Loans and portions thereof subject
to such Continuation and (c) the duration of the selected Interest Period, all
of which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Administrative Agent shall notify each applicable
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any such LIBOR Rate Loan in accordance with this Section, or
if a Default shall have occurred and be continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into (or, with respect to a Base Rate Loan, continue as) a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrower's failure to
comply with any of the terms of such Section.





32

--------------------------------------------------------------------------------




Section 2.9         Conversion.


So long as no Default shall have occurred and be continuing, the Borrower may on
any Business Day, upon the Borrower's giving of a Notice of Conversion to the
Administrative Agent, Convert all or a portion of any Loan of one Type into a
Loan of another Type. Any Conversion of a Loan that is a LIBOR Rate Loan into a
Base Rate Loan shall be made on, and only on, the last day of an Interest Period
for such LIBOR Rate Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Rate Loan, the Borrower shall pay accrued interest to the date of Conversion on
the principal amount so Converted. Each such Notice of Conversion shall be given
not later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third (3rd ) Business Day prior to
the date of any proposed Conversion into LIBOR Rate Loans. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
applicable Lender by telecopy, or other similar form of transmission, of the
proposed Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Rate Loan, the requested duration of
the Interest Period of such Loan. Each Notice of Conversion shall be irrevocable
by and binding on the Borrower once given.
Section 2.10         Notes.


(a)Revolving Note. The Revolving Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit J (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect or as subsequently increased pursuant to
Section 2.11(b) and otherwise duly completed.


(b)Term Note. The Term Loan made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit K (each a “Term Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Term Loan as originally
in effect or as subsequently increased pursuant to Section 2.11(b) and otherwise
duly completed.


(c)Swingline Note. The Swingline Loans made by the Swingline Lender shall, in
addition to this Agreement, also be evidenced by the promissory note of the
Borrower substantially in the form of Exhibit I (the “Swingline Note”), payable
to the order of the Swingline Lender in a principal amount equal to the amount
of the Swingline Commitment as originally in effect or as subsequently increased
pursuant to the definition thereof and otherwise duly completed.


(d)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.


(e)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.11         Termination, Reduction or Increase of the Revolving
Commitments; Increase in the Term Loan.


(a)Terminate or Reduce Revolving Commitment. The Borrower shall have the right
to terminate or reduce the unused amount of the Aggregate Revolving Commitments
at any time and from time to time without penalty or premium upon not less than
five (5) Business Days prior written notice to the Administrative Agent of

33

--------------------------------------------------------------------------------




each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (in accordance with Section
3.5) and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. The
Administrative Agent will promptly transmit such notice to each Lender. The
Revolving Commitments may not be reduced below $50,000,000 in the aggregate
unless the Borrower terminates the Revolving Commitments in their entirety, and,
once terminated or reduced, the Revolving Commitments may not be increased or
reinstated.


(b)Increase in Revolving Commitments and the Term Loan. The Borrower may, at any
time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent, increase the Revolving Commitments (but not the Letter of
Credit Sublimit) and/or the Term Loan subject to the following:


(i) the sum of the (A) aggregate principal amount of all increases in the
Revolving Commitments pursuant to this Section 2.11(b) plus (B) the aggregate
principal amount of all increases to the Term Loan made pursuant to this Section
2.11(b) shall not exceed ONE HUNDRED AND FIFTY MILLION DOLLARS ($150,000,000);
(ii) after any such increase, the sum of the (A) Aggregate Revolving Commitments
plus (B) the Term Loan Exposure shall not to exceed FOUR HUNDRED AND FIFTY
MILLION DOLLARS ($450,000,000);
(iii) any increase in Aggregate Revolving Commitments or the Term Loan shall be
provided by one or more existing Lenders or other Eligible Assignee selected by
the Borrower and reasonably acceptable to the Administrative Agent, the
Swingline Lender and the Issuing Bank;
(iv) any such increase shall be in a minimum principal amount of $25,000,000 and
in integral multiples of $5,000,000 in excess thereof;
(v) the Borrower and each new Lender shall have executed and delivered a
commitment and acceptance (the “Commitment and Acceptance”) substantially in the
form of Exhibit M hereto and the Administrative Agent shall have accepted and
executed the same (which acceptance shall not be unreasonably withheld);
(vi) the Borrower shall have executed and delivered to the Administrative Agent
a Note or Notes payable to the order of each new Lender or increasing Lender, as
applicable, each such Note to be in the amount of such Lender's new or increased
Revolving Commitment or new or increased Term Loan, as applicable;


(vii) the Guarantors shall have delivered to the Administrative Agent a written
instrument confirming their consent to the new and/or increased Revolving
Commitments or increased Term Loan (as applicable) and that their Guaranty
continues in full force and effect;


(viii) the Borrower and each new and/or increasing Lender shall otherwise have
executed and delivered opinions, certificates, resolutions and such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such new or increased Revolving Commitment or
increased Term Loan (as applicable);


(ix) the Borrower shall pay (1) to the Administrative Agent for the account of
each new and/or increasing Lender, as applicable, an upfront fee related to the
increased Revolving Commitments and/or increased Term Loan, as applicable, and
(2) to the Administrative Agent or its affiliate an arrangement fee related to
the increased Aggregate Revolving Commitments and/or Term Loan Exposure, as
applicable, and such fees shall be (A) the same as the upfront and arrangement
fees paid by the Borrower pursuant to that certain fee letter agreement dated
August 8, 2012 executed by the Borrower, the Administrative Agent, the
Co-Syndication Agents and the Arrangers in connection with the arrangement and
syndication of the term loan

34

--------------------------------------------------------------------------------




and revolving facilities evidenced by this Agreement and (B) payable on the
Increase Date (as hereinafter defined);


(x) no Default shall exist before or immediately after giving effect to such
increase and all representations and warranties shall be true in all material
respects on the Increase Date except to the extent that such representations and
warranties expressly related solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder; and


(xi) no existing Lender shall be under any obligation to increase its Revolving
Commitment or increase its Term Loan and any such decision whether to increase
its Revolving Commitment or its Term Loan shall be in such Lender's sole and
absolute discretion.


The form and substance of the documents required under clauses (v) through
(viii) above shall be fully acceptable to the Administrative Agent in its
reasonable discretion. The Administrative Agent shall provide written notice to
the Lenders following any such increase in the Aggregate Revolving Commitment or
the Term Loan and shall furnish to the Lenders, upon request, copies of the
Commitment and Acceptance.


(c) Adjustments for Facility Increases. On the effective date of any increase in
the Aggregate Revolving Commitment or the Term Loan pursuant to the provisions
hereof (the “Increase Date”), which Increase Date shall be mutually agreed upon
by the Borrower, each new and/or increasing Lender and the Administrative Agent,
each such Lender shall make a payment to the Administrative Agent in an amount
sufficient, upon the application of such payments by all such Lenders to the
reduction of the outstanding Base Rate Loans held by all Lenders, to cause the
principal amount outstanding under such Base Rate Loans made by all Lenders
(including any new and/or increasing Lender) to be in the proportion of their
respective Commitment Percentage of the Revolving Commitments or Term Loan
Exposure, as applicable, as of such Increase Date. The Borrower hereby
irrevocably authorizes each such Lender to fund to the Administrative Agent the
payment required to be made pursuant to the immediately preceding sentence for
application to the reduction of the outstanding Base Rate Loans held by each
Lender, and each such payment shall constitute a Base Rate Loan hereunder. Such
new and/or increasing Lender, as applicable, shall not participate in any LIBOR
Rate Loans that are outstanding on the Increase Date, but, if the Borrower
shall, at any time on or after such Increase Date, convert or continue any LIBOR
Rate Loans outstanding on such Increase Date, then, notwithstanding the
prohibition in Section 2.1(b) against reborrowing of amounts repaid on the Term
Loan (to the extent such LIBOR Rate Loan is the Term Loan), the Borrower shall
be deemed to repay such LIBOR Rate Loans on the date of the conversion or
continuation thereof and then to re-borrow as a LIBOR Rate Loan a like amount on
such date (regardless of whether the conditions precedent to borrowing have been
satisfied) so that each such Lender shall make a LIBOR Rate Loan on such date,
in an amount equal to its pro rata share of such LIBOR Rate Loans based on its
Commitment Percentage of Revolving Loans and/or the Term Loan, as applicable.
Each new and/or increasing Lender shall also advance its Commitment Percentage
of all Revolving Loans or the Term Loan, as applicable, made on or after such
Increase Date and shall otherwise have all of the rights and obligations of a
Lender hereunder on and after such Increase Date. Notwithstanding the foregoing,
upon the occurrence of an Event of Default prior to the date on which a new or
increasing Lender is holding Revolving Loans equal to its Commitment Percentage,
such Lender shall, upon notice from the Administrative Agent, on or after the
date on which the Obligations are accelerated or become due following such Event
of Default, pay to the Administrative Agent (for the account of the other
Lenders, to which the Administrative Agent shall pay their pro rata shares upon
receipt) a sum equal to such Lender's Commitment Percentage of each Revolving
Loan then outstanding with respect to which such Lender does not then hold its
Commitment Percentage thereof.


(d) On the Increase Date and the making of the Loans by a new or increasing
Lender in accordance with the provisions of Section 2.11(c), any such Lender
providing a new or increased Revolving Commitment shall also be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from Lenders party to this Agreement immediately prior to the Increase
Date, an undivided interest and participation in any Letter of Credit then
outstanding, ratably, such that all Lenders (including such Lender) hold
participation

35

--------------------------------------------------------------------------------




interests in each such Letter of Credit in proportion to their respective
Commitment Percentage of the Revolving Commitments (taking into account the
increase in the Aggregate Revolving Commitment that is effective on such
Increase Date).


Section 2.12         Expiration Date of Letters of Credit Past Termination Date.


If on any date within forty-five (45) days prior to the Termination Date there
are any Letters of Credit outstanding hereunder having an expiration date beyond
the Termination Date, without limiting the terms of Section 2.3(b), the Borrower
shall, on such date, pay to the Administrative Agent an amount of money equal to
the Stated Amount of such Letter(s) of Credit for deposit into the Collateral
Account. If a drawing pursuant to any such Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower authorizes the
Issuing Lender to notify the Administrative Agent, and authorize the
Administrative Agent to pay to the Issuing Lender monies deposited in the
Collateral Account for Issuing Lender to make payment to the beneficiary with
respect to such drawing or the payee with respect to such presentment. If no
drawing occurs on or prior to the expiration date of such Letter of Credit, the
Administrative Agent shall withdraw the monies deposited in the Collateral
Account with respect to such outstanding Letter of Credit on or before the date
ten (10) Business Days after the expiration date of such Letter of Credit and
apply such funds to the Obligations, if any, then due and payable or pay such
funds to the Borrower in the order prescribed by Section 10.3. No amount drawn
under a Letter of Credit shall be subject to reinstatement.
Section 2.13         Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document at
no time shall:
(a)the Aggregate Outstanding Credit Exposure exceed the Borrowing Base
Availability;


(b)the Outstanding Credit Exposure (less the Term Loan Exposure) of any Lender
exceed the Revolving Commitment of such Lender;


(c)the Letter of Credit Exposure exceed the Letter of Credit Commitment Amount;
and


(d)the Swingline Exposure exceed the Swingline Commitment.


Notwithstanding the foregoing, failure to meet the requirements of this
Section 2.13 due to a change in the result of the calculations set forth in
clauses (ii) and (iii) of the definition of Borrowing Base Availability shall
not be an Event of Default if Borrower makes a mandatory prepayment in
accordance with the requirements of Section 2.7(b).


Section 2.14         Advances by the Administrative Agent.


Unless the Administrative Agent shall have been notified by any Lender prior to
the specified date of borrowing that such Lender does not intend to make
available to the Administrative Agent the Loan to be made by such Lender on such
date, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent on the date of the
requested borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
the Administrative Agent for the amount of such advance. If such Lender does not
pay such corresponding amount upon the Administrative Agent's demand, the
Administrative Agent will promptly notify the Borrower, and the Borrower shall
promptly pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the applicable rate for such Loan or (ii) from a Lender at the
Federal Funds Effective Rate. Subject to the terms of this Agreement (including,
without limitation, Section 12.14), the Borrower does not waive any claim that
it may have against a Defaulting Lender.

36

--------------------------------------------------------------------------------




ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS



Section 3.1         Payments.


Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Administrative Agent
at its Principal Office, not later than 12:00 p.m. on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day).
Subject to Sections 3.2 and 3.3, the Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time from any special or general deposit account of Borrower with the
Administrative Agent, other than accounts as to which the Administrative Agent
has expressly waived offset rights in writing. The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the
Administrative Agent the amounts payable by the Borrower hereunder to which such
payment is to be applied. Each payment received by the Administrative Agent for
the account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than one (1)
Business Day after receipt. If the due date of any payment under this Agreement
or any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to the Administrative Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.


Section 3.2         Pro Rata Treatment.


(a)Except to the extent otherwise provided herein: (i) each borrowing from the
Lenders under Section 2.1(a) shall be made from the Lenders, each payment of the
Fees under Section 3.6(a) and Section 3.6(b)(ii) shall be made for the account
of the Lenders, and each termination or reduction of the amount of the Revolving
Commitments under Section 2.11 shall be applied to the respective Revolving
Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (ii) the borrowing from the Lenders under
Section 2.1(b) shall be made from the Lenders, pro rata according to the amounts
of their respective Term Loan Commitments; (iii) each payment or prepayment of
principal of the Revolving Loans or the Term Loan by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans or the Term Loan, as applicable, held
by them, provided that if immediately prior to giving effect to any such payment
in respect of any Revolving Loans or the Term Loan the outstanding principal
amount of which shall not be held by the Lenders pro rata in accordance with
their respective Revolving Commitments or Term Loan Commitments, as applicable,
in effect at the time such Loans were made, then such payment shall be applied
to the Revolving Loans or the Term Loan, as applicable, in such manner as shall
result, as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans or the Term Loan, as applicable, being held by the Lenders pro
rata in accordance with their respective Revolving Commitment or Term Loan
Commitment, as applicable, in effect at the time such Loans were made; (iii)
each payment of interest on the Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the amount of interest on
such Loans then due and payable to the respective Lenders; (iv) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.6) shall be made pro rata among the
Lenders according to the amounts of their respective Revolving Commitments (in
the case of making of Revolving Loans) or their respective Revolving Loans or
portion of the Term Loan, as applicable (in the case of Conversions and
Continuations of Revolving Loans or the Term Loan, as applicable) and the then
current Interest Period for each Lender's portion of each Revolving Loan or the
Term Loan, as applicable, of such Type shall be coterminous; (v) the Lenders'
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3, shall be pro rata in accordance with their respective Revolving
Commitments; and (vi) the Lenders' participation in, and payment obligations in
respect of, Swingline Loans under Section 2.2, shall be pro rata in accordance
with their respective Revolving Commitments. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to

37

--------------------------------------------------------------------------------




the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.2(e)).


(b)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1(d), Section 2.2(e), Section 2.3(e), Section 2.3(i),
Section 2.3(j), Section 2.14 or Section 11.7, then, until such time as such
Lender is no longer treated as a Defaulting Lender under Section 3.11(e) and has
made the adjustments required by Section 3.11(e), the Administrative Agent shall
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its reasonable discretion.


Section 3.3         Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set-off, banker's lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.2 or Section 10.3, as applicable,
such Lender shall promptly purchase from the other applicable Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by such other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the applicable Lenders shall
share the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.3. To such end, all the applicable
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set-off, banker's lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4         Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5         Minimum Amounts.


(a)Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess thereof. Each borrowing and each Continuation or Conversion of LIBOR Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.


(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the aggregate principal amount of the Loans then outstanding).



38

--------------------------------------------------------------------------------




(c)Reductions of Revolving Commitments. Each reduction of the Revolving
Commitments under Section 2.11 shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof.


Section 3.6         Fees.


(a)Unused Fee. Borrower agrees to pay to the Administrative Agent for the
benefit of each Lender an unused fee (the “Unused Fee”) for the Revolving
Commitment Period, computed at the Applicable Unused Fee Rate per annum on the
average daily unused amount of each Lender's Revolving Commitment during the
Revolving Commitment Period, payable quarterly in arrears and due on the fifth
(5th) calendar day of each calendar quarter and on the last day of the Revolving
Commitment Period, commencing on the first of such dates to occur after the
Agreement Date. For purposes of determining the unused portion of the Aggregate
Revolving Commitment, the Aggregate Revolving Commitment shall be deemed used to
the extent of the sum of the Letter of Credit Exposure and Revolving Loan
Exposure. For purposes of determining the unused portion of a Lender's Revolving
Commitment hereunder, such Lender's Revolving Commitment shall be deemed used to
the extent of such Lender's Commitment Percentage based on its Revolving
Commitment of the sum of the Letters of Credit Exposure and Revolving Loan
Exposure.


(b)Letter of Credit Fees.


(i)The Borrower shall pay to the Administrative Agent for the account of the
Issuing Lender only, and not the account of any other Lender, a one-time fee in
respect of each Letter of Credit at the rate equal to the greater of (x) $1,500
and (y) one-eighth of one percent (0.125%) of the Stated Amount of each Letter
of Credit. Such fee shall be non-refundable and payable upon issuance of such
Letter of Credit.


(ii)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender with Letter of Credit Exposure a letter of credit fee at a rate per
annum equal to the then current Applicable Margin for Revolving Loans that are
LIBOR Rate Loans multiplied by the daily average Stated Amount of each Letter of
Credit for the period from and including the date of issuance or extension of
such Letter of Credit (A) to and including the date such Letter of Credit
expires or is terminated or (B) to but excluding the date such Letter of Credit
is drawn in full. Such fees shall be nonrefundable and payable in arrears on the
last Business Day of March, June, September and December in each year, and on
the Termination Date. During the continuance of an Event of Default, the Letter
of Credit fee payable pursuant to this Section 3.6(b)(ii) shall be payable at a
rate per annum equal to the sum of (x) the Applicable Margin for Revolving Loans
that are LIBOR Rate Loans plus (y) two percent (2.0%), and such fees shall be
due and payable upon demand.


(iii)The Borrower shall pay directly to the Issuing Lender from time to time
within five (5) Business Days after demand all charges, costs and expenses in
the amounts customarily charged by the Issuing Lender from time to time in like
circumstances with respect to the issuance of each Letter of Credit, drawings,
amendments and other transactions relating thereto.


(c)Administrative and Other Fees. The Borrower agrees to pay the reasonable
administrative and other fees of the Administrative Agent as may be agreed to in
writing from time to time.


Section 3.7     Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.







39

--------------------------------------------------------------------------------




Section 3.8         Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.


Section 3.9         Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2(c), Section 2.3 and
Section 2.4. The parties hereto further agree and stipulate that all agency
fees, syndication fees, arrangement fees, amendment fees, up-front fees,
commitment fees, facility fees, unused fee, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys' fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, or any other similar amounts
are charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. The Borrower hereby acknowledges and
agrees that the Lenders have imposed no minimum borrowing requirements, reserve
or escrow balances or compensating balances related in any way to the
Obligations. Any use by the Borrower of certificates of deposit issued by any
Lender or other accounts maintained with any Lender has been and shall be
voluntary on the part of the Borrower. All charges other than charges for the
use of money shall be fully earned and nonrefundable when due.
Section 3.10         Statements of Account.


The Administrative Agent will account to the Borrower monthly with a statement
of Loans, Letters of Credit, accrued interest and Fees, charges and payments
made pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error. The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.
Section 3.11         Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unused portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 3.6(a) until such Defaulting
Lender ceases to be a Defaulting Lender pursuant to the terms of this Agreement;


(b)neither the Commitments nor the Outstanding Credit Exposure of such
Defaulting Lender shall be included in determining whether all Lenders or the
Requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.6), provided that any
waiver, amendment or modification that increases the Commitments of a Defaulting
Lender, forgives all or any portion of the principal amount of any Loan or
Reimbursement Obligation or interest thereon owing to a Defaulting Lender,
reduces the Applicable Margin or the underlying interest rate options owing to a
Defaulting Lender or extends the Termination Date or the Maturity Date with
respect to the Loans held by such Defaulting Lender shall require the consent of
such Defaulting Lender;



40

--------------------------------------------------------------------------------




(c)if any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender then:


(i)all or any part of such Swingline Exposure and Letter of Credit Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Commitment Percentages based on their Revolving
Commitments but only to the extent (x) the sum of (1) the Outstanding Credit
Exposure (less any Term Loan Exposure) for all non-Defaulting Lenders, plus
(2) such Defaulting Lender's Swingline Exposure and Letter of Credit Exposure,
does not exceed the Aggregate Revolving Commitments of the non-Defaulting
Lenders, (y) the Outstanding Credit Exposure (less any Term Loan Exposure) for
each non-Defaulting Lender would not exceed its Revolving Commitment, and
(z) the conditions set forth in Sections 5.2(a) and (b) are satisfied at such
time;


(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall (x) first, within one (1) Business
Day following notice by the Administrative Agent, prepay such Swingline Exposure
and (y) second, within ten (10) Days following notice by the Administrative
Agent, cash collateralize such Defaulting Lender's Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
by depositing amounts into the Collateral Account for so long as such Letter of
Credit Exposure is outstanding, and such amounts shall be disbursed to pay the
Reimbursement Obligations related to such Letter of Credit Exposure or returned
to the Borrower in accordance with the procedures set forth in Section 2.12;


(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 3.11(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
3.6(b) with respect to such Defaulting Lender's Letter of Credit Exposure during
the period such Defaulting Lender's Letter of Credit Exposure is cash
collateralized;


(iv)if the Letter of Credit Exposure of such Defaulting Lender is reallocated
among the non-Defaulting Lenders pursuant to this Section 3.11(c), then the fees
payable to the Lenders pursuant to Section 3.6(b) shall be adjusted in
accordance with the non-Defaulting Lenders' Commitment Percentages based on
their Revolving Commitments and the fees payable to such Defaulting Lender
pursuant to Section 3.6(b) shall be reduced accordingly; or


(v)if such Defaulting Lender's Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 3.11(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 3.6(b) with respect to such
Defaulting Lender's Letter of Credit Exposure shall be payable to the Issuing
Bank until such Letter of Credit Exposure is cash collateralized and/or
reallocated.


(d)so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in the amount of the Defaulting
Lender's Letter of Credit Exposure in accordance with Section 3.11(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 3.11(c)(i) (and Defaulting Lenders shall not
participate therein).


(e)Defaulting Lender Cure. In the event that the Administrative Agent, the
Borrower, the Issuing Bank and the Swingline Lender each reasonably determines
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and Letter of
Credit Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender's Revolving Commitment and on such date such Lender shall purchase
at par such of the Revolving Loans of the other Lenders (other than Swingline
Loans)

41

--------------------------------------------------------------------------------




as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Loans in accordance with its Commitment Percentage
based on its Revolving Commitment.


(f)In no event shall the provisions of this Section 3.11 result in any Lender's
Outstanding Credit Exposure (less its Term Loan Exposure) exceeding its
Revolving Commitment.


Section 3.12         Taxes.


(a)Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding (i)
franchise taxes, and (ii) any taxes imposed on or measured by any Lender's
assets, net income, receipts or branch profits (such non-excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;


(ii)promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and


(iii)pay to the Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent or such Lender will equal the full amount that the Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.


(b)Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.


(c)Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Administrative Agent
(but only so long as such Lender or participant is or remains lawfully able to
do so) such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or participant indicating whether payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax or
(ii) not subject to United States Federal withholding tax under the Internal
Revenue Code because such payment is either effectively connected with the
conduct by such Lender or participant of a trade or business in the United
States or totally exempt from United States Federal withholding tax by reason of
the application of the provisions of a treaty to which the United States is a
party or such Lender is otherwise wholly exempt; provided that nothing herein
(including, without limitation, the failure or inability to provide any of such
certificates, documents or other evidence) shall relieve the Borrower of its
obligations under this Section 3.12. In addition, any such Lender or participant
shall deliver to the Borrower and the Administrative Agent (but only so long as
such Lender or participant is or remains lawfully able to do so) further copies
of any such certificate, document or other evidence on or before the date that
any such certificate, document or other evidence expires or becomes obsolete.



42

--------------------------------------------------------------------------------




ARTICLE IV. YIELD PROTECTION, ETC.



Section 4.1         Additional Costs; Capital Adequacy.


(a)Additional Costs. The Borrower shall promptly pay to the Administrative Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Rate Loans or its obligation to make any LIBOR Rate
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or its Commitment (other than taxes which are
excluded from the definition of Taxes pursuant to the first sentence of Section
3.12(a)); or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board or other reserve requirement
to the extent utilized in the determination of the LIBOR Base Rate for such
Loan) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, such Lender, or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder); or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender's policies with
respect to capital adequacy).


(b)Lender's Suspension of LIBOR Rate Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change any Lender
becomes subject to restrictions on the amount of such a category of liabilities
or assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert any other Type of Loans into, LIBOR
Rate Loans hereunder shall be suspended until such Regulatory Change ceases to
be in effect (in which case the provisions of Section 4.6 shall apply).


(c)Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Lender of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Lender or any Lender hereunder in respect of any
Letter of Credit, then, upon demand by the Issuing Lender or such Lender, the
Borrower shall pay promptly, and in any event within thirty (30) days of demand,
to the Administrative Agent for its account or the account of the Issuing Lender
or such Lender, as applicable, from time to time as specified by the Issuing
Lender or a Lender, such additional amounts as shall be sufficient to compensate
the Issuing Lender or such Lender for such increased costs or reductions in
amount.


(d)Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Administrative Agent or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, the failure of the Administrative
Agent or any Lender to give such notice shall not release the Borrower from any
of its obligations hereunder; provided, however, that notwithstanding the
foregoing provisions of this Section, the Administrative Agent or a Lender, as
the case may be, shall not be entitled to compensation for any such amount
relating to any period ending more than twelve (12) months prior to the date
that the Administrative Agent or such Lender, as applicable, first notifies the
Borrower in writing thereof. The Administrative Agent and or such Lender agrees
to furnish to the Borrower a certificate setting forth the basis and amount of
each request by the Administrative Agent or such Lender for compensation under
this Section. Absent

43

--------------------------------------------------------------------------------




manifest error, determinations by the Administrative Agent or any Lender of the
effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.


Section 4.2     Suspension of LIBOR Rate Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR Base Rate or LIBOR Rate for any Interest Period:
(a)the Administrative Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period; or


(b)the Administrative Agent reasonably determines (which determination shall be
conclusive) that the LIBOR Rate as determined by the Administrative Agent will
not adequately and fairly reflect the cost to the Lenders of making or
maintaining LIBOR Rate Loans for such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Rate
Loans, Continue LIBOR Rate Loans or Convert Loans into LIBOR Rate Loans (in
which case the provisions of Section 4.6 shall be applicable) and the Borrower
shall, on the last day of each current Interest Period for each outstanding
LIBOR Rate Loan, either repay such Loan or Convert such Loan into a Base Rate
Loan.
Section 4.3     Illegality.


Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Rate Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Administrative Agent) and such Lender's obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Rate Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Rate
Loans (in which case the provisions of Section 4.6 shall be applicable).
Section 4.4     Compensation.


The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Rate
Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Rate Loan or
Continue a LIBOR Rate Loan on the requested date of such Conversion or
Continuation.


Upon the Borrower's request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.



44

--------------------------------------------------------------------------------




Section 4.5     Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.12 or Section 4.1,
and the Requisite Lenders are not also doing the same, (b) the obligation of any
Lender to make LIBOR Rate Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Rate Loans shall be suspended pursuant to Section 4.1(b) or Section
4.3 but the obligation of the Requisite Lenders shall not have been suspended
under such Sections, or (c) a Lender becomes a Defaulting Lender, then, so long
as there does not then exist any Default, the Borrower, within ninety (90) days
of such request for compensation or suspension, as applicable, may either (i)
demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Revolving Commitments and outstanding
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 12.5(d) for a purchase price equal to the aggregate principal balance
of Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or (ii) except
in the case of a Defaulting Lender, pay to the Affected Lender the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, whereupon the Affected Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan Documents.
Each of the Administrative Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender nor
any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower's sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower's obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to Section 3.12, Section 4.1 or
Section 4.4.
Section 4.6     Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Rate Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Rate Loans shall be suspended pursuant to
Section 4.1(b), Section 4.2 or Section 4.3, then such Lender's LIBOR Rate Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Rate Loans (or, in the case of a
Conversion required by Section 4.1(b) or Section 4.3 or to the extent required
by law, on such earlier date as such Lender may specify to the Borrower with a
copy to the Administrative Agent) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Section 4.1 or Section 4.3
that gave rise to such Conversion no longer exist:
(a)to the extent that such Lender's LIBOR Rate Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Rate Loans shall be applied instead to its Base Rate Loans; and


(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or Section 4.3 that gave
rise to the Conversion of such Lender's LIBOR Rate Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Rate Loans made by other
Lenders are outstanding, then such Lender's Loans that are Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding LIBOR
Rate Loans and by such Lender are held pro rata (as to principal amounts, Types
and Interest Periods) in accordance with their respective Revolving Commitments
and/or Term Loan Exposure, as applicable.



45

--------------------------------------------------------------------------------




Section 4.7     Change of Lending Office.


Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, Section 4.1 or Section 4.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
Section 4.8     Assumptions Concerning Funding of LIBOR Rate Loans.


Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Rate Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Rate Loans in an amount equal to the amount of the
LIBOR Rate Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article IV.
ARTICLE V. CONDITIONS PRECEDENT



Section 5.1     Initial Conditions Precedent.


The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:
(a)The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:


(i)Counterparts of this Agreement executed by each of the parties hereto;


(ii)Notes executed by the Borrower payable to each Lender and complying with the
applicable provisions of Section 2.10, and the Swingline Note executed by the
Borrower payable to the Swingline Lender (which Notes shall be promptly
forwarded by the Administrative Agent to the applicable Lender);


(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;


(iv)The Contribution Agreement executed by the Borrower and each Guarantor
existing as of the Effective Date;


(v)A favorable opinion of counsel to the Obligors, addressed to the
Administrative Agent, the Lenders and the Swingline Lender, addressing such
matters as Administrative Agent may reasonably require;


(vi)The Governing Documents of the Borrower, each Guarantor and each general
partner, managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;


(vii)A good standing certificate with respect to the Borrower, each Guarantor
and each general partner, managing member (or Person performing similar
functions) of such Persons issued as of a recent date by the appropriate
Secretary of State (and any state department of taxation, as applicable) and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable), of each state in which such Person is organized, in
which the Borrowing Base Properties owned (or leased pursuant to an Eligible
Ground Lease) by such

46

--------------------------------------------------------------------------------




Person are located, and wherever such Person is required to be so qualified and
where the failure to be so qualified would have, in each instance, a Material
Adverse Effect;


(viii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation, Notices of Conversion and Notices
of Swingline Borrowings and to request the issuance of Letters of Credit;


(ix)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;


(x)The Fees then due and payable under Section 3.6, and any other Fees payable
to the Administrative Agent and the Lenders on or prior to the Effective Date;


(xi)A pro forma Compliance Certificate calculated as of the Effective Date;


(xii)A Borrowing Base Certificate calculated as of the Effective Date showing
compliance with Section 2.13;


(xiii)Any amendments, modifications or reaffirmations of the Loan Documents
reasonably requested by the Administrative Agent; and


(xiv)Such other documents, agreements and instruments as the Administrative
Agent on behalf of the Lenders may reasonably request.


(b)In the good faith judgment of the Administrative Agent and the Lenders:


(i)There shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower, the other Obligors, and
their respective Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Effective Date that has had or could reasonably be expected
to result in a Material Adverse Effect;


(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Obligor to fulfill the
respective obligations under the Loan Documents to which it is a party;


(iii)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (1) have a Material Adverse Effect,
or (2) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of

47

--------------------------------------------------------------------------------




the Borrower or any other Obligor to fulfill their respective obligations under
the Loan Documents to which it is a party; and


(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2     Conditions Precedent to All Loans and Letters of Credit.


The obligations of the Lenders to make any Loans, of the Issuing Lender to issue
Letters of Credit, and of the Swingline Lender to make any Swingline Loan are
all subject to the further condition precedent that: (a) no Default shall have
occurred and be continuing as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; (b) the representations and warranties made or deemed made by the
Borrower and each other Obligor in the Loan Documents to which any of them is a
party, shall be true and correct in all material respects (and without regard to
any qualifications limiting such representations to knowledge or belief) on and
as of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder; (c)
immediately after giving effect to such borrowing of a Loan or the issuance,
amendment or extension of such Letter of Credit, the provisions of Section 2.13
shall be met, and (d) the Administrative Agent and, if applicable, the Issuing
Lender or Swingline Lender shall have received proper notice in accordance with
the requirements hereof. Each Credit Event shall constitute a certification by
the Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Administrative Agent and the Issuing Lender, as
applicable, prior to the date of such Credit Event, as of the date of the
occurrence of such Credit Event). In addition, if such Credit Event is the
making of a Loan, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time such Loan is made that all
applicable conditions to the making of such Loan contained in Article V have
been satisfied.
Section 5.3     Conditions as Covenants.


If the Lenders make any Loans, or the Issuing Lender issues a Letter of Credit,
prior to the satisfaction of all applicable conditions precedent set forth in
Sections 5.1 and 5.2, the Borrower shall nevertheless cause such condition or
conditions to be satisfied within five (5) Business Days after the date of the
making of such Loans or the issuance of such Letter of Credit. Unless set forth
in writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the Borrower has satisfied the conditions precedent for
initial Loans set forth in Sections 5.1 and 5.2 or such Lender has waived such
conditions.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES



Section 6.1     Representations and Warranties.


In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, the Borrower represents
and warrants to the Administrative Agent and each Lender as follows:
(a)Organization; Power; Qualification. Each of the Borrower, the REIT Guarantor
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, and has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its

48

--------------------------------------------------------------------------------




business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.


(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Borrower and the
REIT Guarantor setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests, and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in such
Schedule, as of the Agreement Date (i) the Borrower and each Guarantor owns,
free and clear of all Liens (other than Permitted Liens) and Negative Pledges
(except as permitted by Section 9.4), and has the unencumbered right to vote,
all outstanding Equity Interests in each Guarantor shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of each such
Guarantor organized as a corporation is validly issued, fully paid and
nonassessable, and (iii) other than with respect to Equity Interests in the REIT
Guarantor, there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders' or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Guarantor. As of the Agreement
Date, Part II of Schedule 6.1(b) correctly sets forth or diagrams all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.


(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Obligor is a party have been duly executed and delivered by the duly
authorized officers or other representatives of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.


(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval (which has not been obtained or will not be obtained in
the ordinary course of business) or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Obligor; (ii) conflict
with, result in a breach of or constitute a default under the Governing
Documents of the Borrower or any other Obligor, or any indenture, agreement or
other instrument to which the Borrower or any other Obligor is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Obligor.


(e)Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or have a Material Adverse Effect.



49

--------------------------------------------------------------------------------




(f)Ownership of Property; Liens. As of the Agreement Date, Part I of
Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets, except (i) with respect to each Subsidiary
of the Borrower and each Subsidiary of an Obligor whose failure to have such
good, marketable and legal title to, or such valid leasehold interest in, its
respective assets, has not had or could not reasonably be expected to have a
Material Adverse Effect on either the Borrower or the REIT Guarantor and (ii)
with respect to real estate assets located in Texas to the extent that the
concept of “marketable title” would not apply. Each of the Borrower, the other
Obligors and their respective Subsidiaries has title to their properties
sufficient for the conduct of their business. The Borrower or another Obligor
is, with respect to all real property reasonably necessary for the operation of
its business, the named insured under a policy of title insurance issued by a
title insurer operating in the jurisdiction where such real property is located.
As to each such policy of title insurance (i) the coverage amount equals or
exceeds the acquisition cost of the related real property; (ii) no claims are
pending that, if adversely determined, have had or could reasonably be expected
to have a Material Adverse Effect; and (iii) no title insurer has given notice
to the insured Person that such policy of title insurance is no longer in
effect. None of the Borrower, any other Obligor or any of their respective
Subsidiaries has knowledge of any defect in title of any Property that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.


(g)Existing Indebtedness. Schedule 6.1(g) is, as of the date hereof, a complete
and correct listing of all Indebtedness of the Borrower, the other Obligors and
their respective Subsidiaries, including without limitation, Contingent
Liabilities (to the extent included in the definition of Indebtedness) of the
Borrower and the other Obligors and their respective Subsidiaries, and
indicating whether such Indebtedness is Secured Debt or Unsecured Debt, and
Recourse Debt or Nonrecourse Debt. During the period from such date to the
Agreement Date, none of the Borrower, any other Obligor or any of their
respective Subsidiaries incurred any material Indebtedness except as set forth
in such Schedule. As of the Agreement Date, the Borrower, the REIT Guarantor and
their respective Subsidiaries have performed and are in compliance with all of
the material terms of all Indebtedness of such Persons and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Indebtedness.


(h)Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.


(i)Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened in writing, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective property in any court, or before any tribunal, administrative
agency, board, arbitrator or mediator of any kind or before or by any other
Governmental Authority which has had or could reasonably be expected to have a
Material Adverse Effect or which question the validity or enforceability of any
of the Loan Documents. There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to the
Borrower, any other Obligor, or any of their respective Subsidiaries which has
had or could be reasonably expected to have a Material Adverse Effect. There are
no uninsured judgments outstanding against or affecting the Borrower, REIT
Guarantor, any of their respective Subsidiaries or any of their respective
properties individually or in the aggregate involving amounts that would cause a
Default.


(j)Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted or not required under Section 7.6. As
of

50

--------------------------------------------------------------------------------




the Agreement Date, none of the United States income tax returns of the
Borrower, any other Obligor or any of their respective Subsidiaries is under
audit. All charges, accruals and reserves on the books of the Borrower, any
other Obligor and each of their respective Subsidiaries in respect of any taxes
or other governmental charges are in accordance with GAAP.


(k)Financial Statements. The Borrower has furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheet of the REIT Guarantor and
its Subsidiaries for the fiscal year ending December 31, 2011 and the related
audited consolidated statements of income, shareholders' equity and cash flows
of the REIT Guarantor and its Subsidiaries for such calendar year and an
unaudited statement of Funds from Operations, setting forth in comparative form
the figures as at the end of and for the previous calendar year with the opinion
thereof of Deloitte & Touche, LLP, and (ii) the unaudited consolidated balance
sheet of the REIT Guarantor and its consolidated Subsidiaries for the fiscal
quarter ending June 30, 2012 and the related unaudited consolidated statements
of income, shareholders' equity and cash flow for the fiscal quarter ending on
such date. Such financial statements (including in each case related schedules
and notes) are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the period involved, the consolidated financial
position of the REIT Guarantor and its consolidated Subsidiaries as at such date
and the results of operations and the cash flow for such period (subject to the
absence of footnotes and normal year-end audit adjustments). Neither the
Borrower, the REIT Guarantor, nor any Subsidiary of the Borrower or the REIT
Guarantor has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, or unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements
or except as set forth on Schedule 6.1(k).


(l)No Material Adverse Change. Since December 31, 2011, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. Each of the (i) Borrower, (ii) the other Obligors and
(iii) the Borrower and its Subsidiaries taken as a whole, are Solvent.


(m)ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.


(n)No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(o)Absence of Defaults. None of the Borrower, the REIT Guarantor or any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred, which has not been remedied, cured or irrevocably waived:
(i) which constitutes a Default; or (ii) which constitutes an event of default
or, which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute an event of default, by Borrower, the REIT Guarantor
or any of their respective Subsidiaries under any Recourse Debt or Nonrecourse
Debt that constitutes an Event of Default under Section 10.1(f).





51

--------------------------------------------------------------------------------




(p)Environmental Matters.


(i)The Borrower, each other Obligor and each of their respective Subsidiaries,
and each of the Properties and all operations at the Properties is in compliance
with the requirements of all applicable Environmental Laws except for the
matters set forth on Schedule 6.1(p) and such other non-compliance which, in any
event, either individually or in the aggregate, has not had and could not
reasonably be expected to have a Material Adverse Effect.


(ii)No Hazardous Materials have been (A) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (B) discharged into subsurface waters under
any Property in violation of any Environmental Laws; or (C) discharged from any
Property on or into property or waters (including subsurface waters) adjacent to
any Property in violation of any Environmental Laws, except for the matters set
forth on Schedule 6.1(p) and other violations which violations, in any event, in
the case of any of (A), (B) or (C), either individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect.


(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (A) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non-compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (1) any non-compliance with or violation of the requirements of
any applicable Environmental Laws, or (2) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (B) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (C) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of any Hazardous Materials on any Property (or any
Property previously owned by any of such Persons) or a release or threatened
release of any Hazardous Materials into the environment for which the Borrower,
any Obligor or any of their respective Subsidiaries is or may be liable, or (D)
has received notice that the Borrower, any Obligor or any of their respective
Subsidiaries is or may be liable to any Person under any Environmental Law.


(iv)To the best of the Borrower's knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.


(q)Investment Company. None of the Borrower, any other Obligor or any of their
respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(r)Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether

52

--------------------------------------------------------------------------------




immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board.


(s)Affiliate Transactions. Except as permitted by Section 9.9, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.


(t)Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, each other Obligor and each of their
respective Subsidiaries has taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.


(u)Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development, rehabilitation, leasing,
operation and management of office and industrial buildings and other business
activities incidental thereto.


(v)Broker's Fees. Other than fees payable pursuant to (i) Section 3.6 and (ii)
any agreement with the Administrative Agent, Co-Syndication Agents and Arrangers
regarding fees in connection with this Credit Agreement, no broker's or finder's
fee, commission or similar compensation will be payable with respect to the
transactions contemplated hereby. No other similar fees or commissions will be
payable by any Obligor for any other services rendered to the Borrower, any of
the Subsidiaries of the Borrower or any other Obligor or any other Obligor
ancillary to the transactions contemplated hereby.


(w)Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Administrative Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any other Obligor or any of their
respective Subsidiaries in connection with or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, any other Obligor or any of their respective
Subsidiaries or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. The written information, reports and other papers and
data with respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Borrowing Base Properties (other than projections and other
forward-looking statements) furnished to the Administrative Agent or the Lenders
in connection with or relating in any way to this Agreement was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter. All financial statements furnished to
the Administrative Agent or any Lender by, on behalf of, or at the direction of,
the Borrower, any other Obligor or any of their respective Subsidiaries in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by, or on behalf of the Borrower, any other
Obligor or any of their respective Subsidiaries that have been or may hereafter
be made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on assumptions

53

--------------------------------------------------------------------------------




believed to be reasonable at the time made. No fact or circumstance is known to
the Borrower which has had, or may in the future have (so far as the Borrower
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 6.1 or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders prior to the Agreement Date.


(x)REIT Status. The REIT Guarantor has elected to qualify as a REIT commencing
with its taxable year ending December 31, 2010, has so elected for its taxable
year ending December 31, 2011 and shall continue to so elect each taxable year
hereafter, and is in compliance, and will remain in compliance, with all
requirements and conditions imposed under the Internal Revenue Code to allow the
REIT Guarantor to maintain its status as a REIT.


(y)Insurance. The Borrower, the other Obligors and their respective Subsidiaries
have insurance covering the Borrower, the other Obligors and their respective
Subsidiaries and their respective Properties in such amounts and against such
risks and casualties as are customary for Persons or Properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy. As of the Agreement
Date, none of the Borrower, any other Obligor or any of their respective
Subsidiaries has received notice that any such insurance has been cancelled, not
renewed, or impaired in any way.


(z)Ownership of Borrower. The REIT Guarantor is the sole general partner of the
Borrower and owns free of any Lien or other claim not less than a sixty-six and
two-thirds percent (66 2/3%) of the Equity Interest in the Borrower.


(aa)No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.


(bb)     No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
other Obligor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.


(cc)     Transaction in Best Interests of Borrower and Obligors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower and the other Obligors. The direct and
indirect benefits to inure to the Borrower and the other Obligors pursuant to
this Agreement and the other Loan Documents constitute materially more than
“reasonably equivalent value” (as such term is used in §548 of the Bankruptcy
Code) and “valuable consideration,” “fair value,” and “fair consideration” (as
such terms are used in any applicable state fraudulent conveyance law), in
exchange for the benefits to be provided by the Borrower and the other Obligors
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Guarantor to guaranty the Obligations, the Borrower would be
unable to obtain the financing contemplated hereunder which financing will
enable the Borrower and the other Obligors to have available financing to
conduct and expand their business. The Borrower and the other Obligors
constitute a single integrated financial enterprise and each receives a benefit
from the availability of credit under this Agreement to the Borrower.


(dd)     Representations and Warranties from Other Loan Documents. Each of the
representations and warranties made by any of the Obligors in any of the other
Loan Documents is true and correct in all material respects.


(ee)     Property. All of the Borrower's, the other Obligors' and their
respective Subsidiaries' properties are in good repair and condition, subject to
ordinary wear and tear, other than (x) with respect to deferred maintenance
existing as of the date of acquisition of such property as permitted in this
Section, and (y) where the failure of the properties of any Subsidiary of the
Borrower or any Subsidiary of an Obligor to be in good repair and condition has
not had or could not be reasonably expected to have a Material Adverse Effect on
either the Borrower or the REIT Guarantor. The Borrower has completed or caused
to be completed an appropriate investigation of the

54

--------------------------------------------------------------------------------




environmental condition of each Property as of the later of the date of the
Borrower's, the Obligors' or the applicable Subsidiary's purchase thereof or the
date upon which such property was last security for Indebtedness of such
Persons, including preparation of a “Phase I” report and, if appropriate, a
“Phase II” report, in each case prepared by a recognized environmental engineer
in accordance with customary standards which discloses that such property is not
in violation of the representations and covenants set forth in this Agreement,
unless such violation has been disclosed in writing to the Administrative Agent
and remediation actions satisfactory to Administrative Agent are being taken.
There are no unpaid or outstanding real estate or other taxes or assessments on
or against any property of the Borrower, the other Obligors or their respective
Subsidiaries which are delinquent, except those not required to be paid pursuant
to Section 7.6. Except as set forth in Schedule 6.1(ee) hereto, there are no
pending eminent domain proceedings against any property of the Borrower, the
other Obligors or their respective Subsidiaries or any part thereof, and, to the
knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any taking authority which, in all such events, individually or
in the aggregate have had or could reasonably be expected to have a Material
Adverse Effect. None of the property of the Borrower, the other Obligors or
their respective Subsidiaries is now damaged or injured as a result of any fire,
explosion, accident, flood or other casualty in any manner which individually or
in the aggregate has had or could reasonably be expected to have any Material
Adverse Effect.


(ff)     Guarantors. Each Material Subsidiary of Borrower (other than an
Excluded Subsidiary) is a Guarantor.


(gg)     No Default. No Default has occurred and is continuing.


(hh)     Subordination. None of the Borrower or any other Obligor is a party to
or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.


(ii)     Anti-Terrorism Laws.


(i)None of the Borrower or any other Obligor or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti- Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.


(ii)None of the Borrower, any other Obligor or any of their Affiliates, or any
of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:


(A)a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;


(B)a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;


(C)a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


(D)a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or


(E)a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control

55

--------------------------------------------------------------------------------




at its official website or any replacement website or other replacement official
publication of such list.


(iii)None of the Borrower or any other Obligor, any of their Affiliates or any
of their agents acting in any capacity in connection with the Loan (A) to the
best of the Borrower's knowledge, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (B) to the best of the Borrower's knowledge, deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (C) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.


(iv)The Borrower and the other Obligors shall not (A) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (B) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (C) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall
deliver to Administrative Agent any certification or other evidence requested
from time to time by Administrative Agent in its reasonable discretion,
confirming the Borrower's and the other Obligors' compliance herewith).


(jj)     Borrowing Base Properties. As of the Agreement Date, Schedule 6.1(jj)
is a correct and complete list of all Borrowing Base Properties. Each of the
Borrowing Base Properties included by the Borrower in calculations of the
Borrowing Base Value satisfies all of the requirements contained in this
Agreement for the same to be included therein.


Section 6.2     Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of the Borrower prior to the Agreement Date and delivered to the Administrative
Agent or any Lender in connection with closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Borrower
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.
ARTICLE VII. AFFIRMATIVE COVENANTS



For so long as this Agreement and the Revolving Commitments are in effect and
any Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1     Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 9.6, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor (other than a Subsidiary that is not a Material

56

--------------------------------------------------------------------------------




Subsidiary or that is an Excluded Subsidiary) to preserve and maintain their
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which it is organized and
in each other jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect. Except as otherwise permitted under Section 9.6,
the Borrower shall cause each Subsidiary that is not a Material Subsidiary and
each Excluded Subsidiary to preserve and maintain their respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which it is organized and in each other
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where the failure
to so preserve and maintain or be so qualified and authorized could not
reasonably be expected to have a Material Adverse Effect. The Borrower shall,
and shall cause the other Obligors and each Subsidiary of the Borrower or any
other Obligor to, develop and implement such programs, policies and procedures
as are necessary to comply with the Patriot Act and shall promptly advise
Administrative Agent in writing in the event that any of such Persons shall
determine that any investors in such Persons are in violation of such act.
Section 7.2     Compliance with Applicable Law and Contracts.


The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3     Maintenance of Property.


The Borrower shall, and shall cause each other Obligor to, (a) protect and
preserve all of its properties or cause to be protected and preserved, and
maintain or cause to be maintained in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times. With
respect to each Subsidiary of the Borrower and each Subsidiary of an Obligor, in
addition to the requirements of any of the other Loan Documents, the Borrower
shall cause each such Subsidiary to comply with clauses (a) and (b) above to the
extent that the failure, in any such event, with which to comply could
reasonably be expected to have a Material Adverse Effect on either the Borrower
or the REIT Guarantor.
Section 7.4     Conduct of Business.


The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and in accordance with Section 6.1(u).
Section 7.5     Insurance.


The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, maintain or cause to be maintained
commercially reasonable insurance with financially sound and reputable insurance
companies covering such Persons and their respective properties in such amounts
and against such risks and casualties as are customary for Persons or properties
of similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Administrative Agent upon its request a detailed
list stating the names of the insurance companies, the amounts of the insurance,
the dates of the expiration thereof and the Properties and risks covered
thereby, together with copies of all certificates of the insurance then in
effect.

57

--------------------------------------------------------------------------------




Section 7.6     Payment of Taxes and Claims.


The Borrower shall, and shall cause each other Obligor to, pay and discharge or
cause to be paid and discharged when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, in accordance with GAAP; provided further that upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor, such Person either (A) will provide a bond or other security
sufficient under applicable law to stay all such proceedings or (B) if no such
bond is provided, will pay each such tax, assessment, governmental charge, levy
or claim. With respect to each Subsidiary of the Borrower and each Subsidiary of
an Obligor, the Borrower shall cause each such Subsidiary to pay, discharge or
cause to be paid and discharged when due the items set forth in clauses (a) and
(b) above subject to the provisos contained therein and where the failure to
make such payments or cause such payments to be made could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor.
Section 7.7     Visits and Inspections.


The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Administrative Agent, from time to time, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Administrative Agent (unless a Default shall be
continuing, in which case the exercise by the Administrative Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all Borrowing Base
Properties (but subject to the rights of tenants under their leases) to the
extent any such right to visit or inspect is within the control of such Person;
(b) inspect and make extracts from their respective books and records, including
but not limited to management letters prepared by independent accountants; and
(c) discuss with its principal officers, and its independent accountants, its
business, properties, condition (financial or otherwise), results of operations
and performance. If requested by the Administrative Agent, the Borrower shall
execute an authorization letter addressed to its accountants authorizing the
Administrative Agent or any Lender to discuss the financial affairs of the
Borrower, any other Obligor or any Subsidiary of Borrower or any other Obligor
with its accountants.
Section 7.8     Use of Proceeds; Letters of Credit.


The Borrower shall use the proceeds of all Loans and all Letters of Credit for
working capital, capital expenditures and other general business purposes
(including acquisitions permitted hereunder) only. The Borrower shall not, and
shall not permit any other Obligor or any Subsidiary of Borrower or any other
Obligor to, use any part of such proceeds or Letters of Credit to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulations T, U or X of the
Board) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.
Section 7.9     Environmental Matters.


(a)The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects; provided, however, that with
respect to each Subsidiary of the Borrower and each Subsidiary of an Obligor,
the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor. If the Borrower, any other Obligor or any Subsidiary of the Borrower
or any other Obligor shall (i) receive written notice that any material
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (ii) receive written notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Borrower, or any other Obligor or any of their respective Subsidiaries alleging
material violations of any Environmental Law or requiring the Borrower,

58

--------------------------------------------------------------------------------




any other Obligor or any of their respective Subsidiaries to take any action in
connection with the release of Hazardous Materials, or (iii) receive any written
notice from a Governmental Authority or private party alleging that the
Borrower, any other Obligor or any of their respective Subsidiaries may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby individually or in
the aggregate in excess of $2,000,000, the Borrower shall provide the
Administrative Agent and each Lender with a copy of such notice within thirty
(30) days after the receipt thereof by such Person.


(b)The Borrower shall, and shall cause the other Obligors and each Subsidiary of
the Borrower or any other Obligor to, take or cause to be taken promptly all
commercially reasonable actions necessary to prevent the imposition of any Liens
on any of their respective properties arising out of or related to any
Environmental Laws; provided, however, that, (i) as to any Borrowing Base
Property, if any such Lien arises due to the acts or omissions of third parties
and such Lien (A) together with all other such Liens then in existence, could
not reasonably be expected to have a Material Adverse Effect, or (B) has not
resulted in foreclosure proceedings with respect to the property in question,
the Borrower may pursue claims against such third parties prior to removing such
Lien and (ii) as to any other Property, the Borrower shall have no obligation to
remove any such Lien to the extent that such Lien, together with all other such
Liens then in existence, could not reasonably be expected to have a Material
Adverse Effect.


Section 7.10     Books and Records.


The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless reasonably
approved by the Administrative Agent or a change in procedures is required by
GAAP.
Section 7.11     Further Assurances.


The Borrower shall, at the Borrower's cost and expense and upon request of the
Administrative Agent, execute and deliver or cause to be executed and delivered,
to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 7.12     Additional Guarantors; Release of Guarantors.


(a)Additional Guarantors. Within fifteen (15) Business Days of any Person
becoming a Material Subsidiary (other than an Excluded Subsidiary or a
Subsidiary that is otherwise eligible for release pursuant to Section
7.12(b)(iv)(C) below) of any Obligor after the Effective Date, or failing or
ceasing to qualify under the release provision in clause (b)(iv)(C) below, the
Borrower shall deliver to the Administrative Agent each of the following items,
each in form and substance reasonably satisfactory to the Administrative Agent:
(i) a Joinder Agreement, substantially in the form of Exhibit D hereto, executed
by such Material Subsidiary, and (ii) the items that would have been delivered
under Sections 5.1(a)(v) through (a)(ix) if such Material Subsidiary had been
one on the Effective Date.


(b)Release of a Guarantor.    The Borrower may request in writing, in the form
attached hereto as Exhibit P, that the Administrative Agent release, and upon
receipt of such request the Administrative Agent shall release, the applicable
Guarantor from the Guaranty so long as: (i) as of the effective date of such
release, such Guarantor shall not own any Borrowing Base Property; (ii) no
Default shall then be in existence or would occur as a result of such release,
including, without limitation, a Default resulting from a violation of any of
the covenants contained in Section 9.1 or noncompliance with the requirements of
Section 2.13; (iii) the Administrative Agent shall have received such written
request at least ten (10) Business Days prior to the requested date of release;
and (iv) Borrower shall deliver to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that (A) the

59

--------------------------------------------------------------------------------




Guarantor has ceased to, or upon release will cease to, qualify as a Material
Subsidiary, (B) the Guarantor qualifies, or upon release will qualify, as an
Excluded Subsidiary or (C) the Guarantor owns one or more Properties, other than
Borrowing Base Properties, that are intended to support additional Indebtedness
of the Borrower, to be guaranteed by such Guarantor, and such Indebtedness and
such guaranty are otherwise permitted by this Agreement. Delivery by the
Borrower to the Administrative Agent of any such request for a release shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. Notwithstanding the foregoing, the foregoing provisions shall
not apply to the REIT Guarantor, which may only be released upon the prior
written consent of the Administrative Agent and all of the Lenders. Concurrently
with any request by the Borrower to release any Guarantor that then owns a
Borrowing Base Property from its Guaranty, the Borrower shall deliver to the
Administrative Agent a pro forma Compliance Certificate giving effect to the
transaction or other event which forms the basis for the release of the
Guarantor from the Guaranty and the removal of the Properties of such Guarantor
from the calculation of Borrowing Base Value, which Compliance Certificate shall
show continued compliance with each of the covenants contained in Sections 9.1
through 9.3, 9.5 and 9.13 and the requirements of Section 2.13.


Section 7.13     REIT Status.


The Borrower shall cause REIT Guarantor to at all times maintain its status as,
and elect to receive status as, a REIT.
Section 7.14     Distribution of Income to the Borrower.


The Borrower shall cause all of its Wholly-Owned Subsidiaries to promptly
distribute to the Borrower (at least once each fiscal quarter of the Borrower
unless otherwise approved by the Administrative Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from such Subsidiaries' use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service, operating
expenses and other obligations for such quarter, (b) payment, or the
establishment of reasonable reserves for the payment, of operating expenses and
other obligations not paid on at least a quarterly basis and capital
improvements and repairs (including tenant improvements) to be made to such
Subsidiary's assets and properties pursuant to leases, Secured Debt or required
by law or otherwise approved by such Subsidiary in the ordinary course of
business consistent with prudent business practices, (c) funding of reserves
required by the terms of any Secured Debt encumbering property of the
Subsidiary, including, without limitation, any lockbox, “cash-trap” or similar
restriction on distribution of cash flow from such Subsidiary's assets and
properties, (d) payment of closing costs relating to the acquisition, financing,
refinancing or disposition of such Subsidiary's assets and properties, and (e)
payments in reduction or extinguishment of Secured Debt of such Subsidiary,
including, without limitation, balances due at maturity, or upon the
refinancing, of such Secured Debt or upon the sale of such Subsidiary; unless
such distribution is prohibited by the terms of any Secured Debt so long as such
prohibition applies only to the Subsidiary obligated on such Secured Debt.
Section 7.15     Reporting Company.


The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.
ARTICLE VIII. INFORMATION



For so long as this Agreement and the Revolving Commitments are in effect and
any Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the Borrower shall furnish to each Lender (or
to the Administrative Agent if so provided below) at its Lending Office:

60

--------------------------------------------------------------------------------




Section 8.1     Quarterly Financial Statements.


As soon as available and in any event not later than the date that is the
earlier of (a) fifty (50) days after the close of each of the first, second and
third fiscal quarters of the REIT Guarantor, or (b) five (5) days after filing
the REIT Guarantor's 10Q Report with the Securities and Exchange Commission, the
unaudited consolidated balance sheet of the REIT Guarantor and its Subsidiaries
as at the end of such period and the related unaudited consolidated statements
of income, shareholders' equity and cash flows of the REIT Guarantor and its
Subsidiaries for such period and an unaudited statement of Funds From
Operations, setting forth in each case in comparative form the figures as of the
end of and for the corresponding periods of the previous calendar year, all of
which shall be certified by a Responsible Officer of the REIT Guarantor, in his
or her opinion, to present fairly, in accordance with GAAP as then in effect,
the consolidated financial position of the REIT Guarantor and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments). Together with such financial statements, the
Borrower and the REIT Guarantor shall deliver reports, in form and detail
satisfactory to the Administrative Agent, setting forth (i) all capital
expenditures made during the calendar quarter then ended; (ii) a description of
all Properties acquired during such calendar quarter, including the Net
Operating Income of each such Property, acquisition costs and related mortgage
debt; (iii) a description of all Properties sold during the calendar quarter
then ended, including the Net Operating Income from such Properties and the
sales price; (iv) a statement of the Net Operating Income contribution by each
Property for the preceding calendar quarter; and (v) such other information as
the Administrative Agent may reasonably request. At the time the financial
statements are required to be furnished at the close of the second calendar
quarter of the REIT Guarantor, the Borrower shall furnish to the Administrative
Agent pro forma quarterly financial information for the REIT Guarantor and its
Subsidiaries for the next two (2) calendar quarters, including pro forma
covenant calculations, sources and uses of funds, capital expenditures, Net
Operating Income for the Borrowing Base Properties, and other income and
expenses.
Section 8.2     Year-End Statements.


As soon as available and in any event not later than the date that is the
earlier of (a) ninety (90) days after the end of each respective fiscal year of
the REIT Guarantor and its Subsidiaries, or (b) five (5) days after filing the
REIT Guarantor's 10K Report with the Securities and Exchange Commission, the
audited consolidated balance sheet of the REIT Guarantor and its Subsidiaries as
at the end of such calendar year and the related audited consolidated statements
of income, shareholders' equity and cash flows of the REIT Guarantor and its
Subsidiaries for such calendar year and an unaudited statement of Funds from
Operations, setting forth in comparative form the figures as at the end of and
for the previous calendar year, all of which shall be certified by (i) a
Responsible Officer of the REIT Guarantor, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of REIT Guarantor and its Subsidiaries as at the date thereof and the
results of operations for such period, and (ii) independent certified public
accountants of recognized national standing acceptable to the Administrative
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Administrative Agent and who shall have authorized the REIT
Guarantor to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement. In addition,
the REIT Guarantor shall deliver with such year‑end statements the reports
described in Section 8.1(i)-(iv) together with pro forma quarterly financial
information for the REIT Guarantor and its Subsidiaries for the next four (4)
calendar quarters, including pro forma covenant calculations, EBITDA, sources
and uses of funds, capital expenditures, Net Operating Income for the
Properties, and other income and expenses.
Section 8.3     Compliance Certificates.


(a)At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Administrative
Agent's request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit L (a “Compliance Certificate”) executed by
a Responsible Officer of the REIT Guarantor: (i) setting forth in reasonable
detail as at the end of such quarterly accounting period, calendar year, or
other fiscal period, as the case may be, the calculations required to establish
whether or not the Borrower and the REIT Guarantor are in compliance with the
covenants contained in Sections 9.1 through 9.3, 9.5 and 9.13; and (ii) stating
that no Default exists, or, if such is not the case, specifying such Default and
its nature,

61

--------------------------------------------------------------------------------




when it occurred, whether it is continuing and the steps being taken by the
Borrower and/or the REIT Guarantor with respect to such event, condition or
failure. In addition, with each such Compliance Certificate, the Borrower shall
deliver the following information: (A) a development schedule of the announced
development pipeline, including for each announced development project, the
project name and location, the square footage to be developed, the expected
construction start date, the expected date of delivery, the expected
stabilization date and the total anticipated cost; (B) a schedule of all
outstanding Indebtedness of the Borrower and its Subsidiaries and the REIT
Guarantor and its Subsidiaries, showing for each component of Indebtedness, the
lender, the total commitment, the total indebtedness outstanding, the interest
rate, if fixed, or the applicable margin over an index, if the interest rate
floats, the term, the required amortization (if any) and the security (if any);
(C) a schedule of all interest rate protection agreements to which the Borrower,
the REIT Guarantor or any of their respective Subsidiaries are a party, showing
for each such agreement, the total dollar amount, the type of agreement (i.e.
cap, collar, swap, etc.) and the term thereof and (D) a copy of all management
reports, if any, submitted to the Borrower or the REIT Guarantor or its
management by its independent public accountants.


(b)At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Administrative
Agent's request, Borrower shall also deliver a borrowing base certificate
substantially in the form of Exhibit N (a “Borrowing Base Certificate”) executed
by a Responsible Officer of the REIT Guarantor that: (i) sets forth a list of
all Borrowing Base Properties together with a calculation of the Borrowing Base
Value; (ii) includes the calculation of the Implied Debt Yield, (iii) certifies
(A) that all Borrowing Base Properties so listed fully qualify as such under the
applicable criteria for inclusion as Borrowing Base Properties, (B) that all
acquisitions, dispositions or other removals of Borrowing Base Properties
completed during such quarterly accounting period, calendar year, or other
fiscal period were permitted under this Agreement, (C) the acquisition cost of
any Borrowing Base Properties acquired during such period, and (D) the Borrowing
Base Value of any Borrowing Base Properties removed during such period, and (iv)
includes any other information that the Administrative Agent may reasonably
require to determine the Borrowing Base Value of such Borrowing Base Properties.


Section 8.4     Borrowing Base Property Information.


(a) Prior to the first day of January of each year, furnish to the
Administrative Agent a copy of the annual budget for each Borrowing Base
Property for the upcoming fiscal year.


(b)Prior to the 31st of January of each year, furnish to the Administrative
Agent the actual capital expenditures for each Borrowing Base Property for the
previous fiscal year.


(c)As soon as available and in any event not later the date that is fifty (50)
days after the close of each of the fiscal quarters of the REIT Guarantor and
within ten (10) Business Days of the Administrative Agent's request, furnish to
the Administrative Agent financial information for each Borrowing Base Property
including operating statements, occupancy rates, square footage, property type,
rent roll (including rental rate detail), all other information that may be
required to calculate NOI for each Borrowing Base Property, date acquired or
built with respect to each Property included as an Borrowing Base Property in
form and substance reasonably satisfactory to the Administrative Agent.


Section 8.5     Additions and Substitutions to and Removals from Borrowing Base.
  
(a)Additions and Substitutions to Borrowing Base Properties. Following the
Effective Date, the Borrower may, by written notice to the Administrative Agent,
add one or more new Properties as Borrowing Base Properties or, subject to
Section 8.5(c) substitute one or more new Properties for one or more Properties
(such newly added or substituted Property, the “Potential Borrowing Base
Property”) then included as Borrowing Base Properties. Upon Administrative
Agent's receipt of the Deliverables in Section 8.5(b), such Potential Borrowing
Base Property shall be deemed to be a Borrowing Base Property.



62

--------------------------------------------------------------------------------




(b)Deliverables. Any such notice of addition or substitution shall be delivered
to the Administrative Agent and shall include the following items (the
“Deliverables”) for each Potential Borrowing Base Property, which the
Administrative Agent shall promptly furnish to the Lenders (it being understood
that the Administrative Agent shall have no obligation to verify the truth,
accuracy or completeness of any information contained therein):


(i)a borrowing base certificate substantially in the form of Exhibit O
(a “Borrowing Base Addition Certificate”) executed by a Responsible Officer of
the REIT Guarantor, to include, with respect to any substitution of a Borrowing
Base Property, certification of compliance with the Minimum Borrowing Base
Requirements;


(ii)an officer's certificate certifying that (A) the Potential Borrowing Base
Property satisfies all the requirements, and the Borrower has satisfied all the
conditions, for adding such Property as a Borrowing Base Property and (B) such
Property is subject to the Borrower's blanket insurance coverage (including
flood insurance, if applicable);


(iii)an environmental site assessment that discloses no material environmental
violation not being diligently addressed by the Borrower or other responsible
party;


(iv)the Borrower's investment summary for the Potential Borrowing Base Property,
in form and content similar to summaries the Borrower customarily prepares when
considering an investment in a new Property;


(v)to the extent available to Borrower, an operating statement for each of the
two (2) prior fiscal years, for the current fiscal year through the fiscal
quarter most recently ended and for the fiscal quarter most recently ended;


(vi)a pro-forma operating statement or an operating budget for the current and
immediately following fiscal years; and


(vii)such other documentation as the Administrative Agent may reasonably request
in order to confirm that the Potential Borrowing Base Property satisfies all the
requirements, and the Borrower has satisfied all the conditions, for adding such
Property as a Borrowing Base Property.


(c)Nonconforming Property. If the Borrower wants to include a Property as a
Borrowing Base Property that does not meet the requirements for a Borrowing Base
Property (a “Nonconforming Property”), the Borrower may by written notice to the
Administrative Agent request that the Lenders nevertheless include such Property
as a Borrowing Base Property. The Borrower shall submit the Deliverables
required under Section 8.5(b) for the Nonconforming Property to the
Administrative Agent, which the Administrative Agent shall promptly furnish to
the Lenders (it being understood that the Administrative Agent shall have no
obligation to verify the truth, accuracy or completeness of any information
contained therein). The addition of any Nonconforming Property as a Borrowing
Base Property must be approved by the Requisite Lenders, provided that unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the addition or substitution of any Nonconforming
Property as a Borrowing Base Property within ten (10) Business Days from the
date of such Lender's receipt of the Deliverables set forth in clauses (i)
through (iv) of Section 8.5(b) above, such Lender shall be deemed to have
conclusively approved of the addition of the Nonconforming Property as a
Borrowing Base Property.


(d)Removals of Borrowing Base Properties.


(i)Upon any Borrowing Base Property ceasing to qualify as a Borrowing Base
Property or upon the Borrower's exclusion of one or more Borrowing Base
Properties pursuant to Section 9.13, such Borrowing Base Property shall no
longer be included in the calculation of the Borrowing Base Value. Within ten
(10) Business Days after any such disqualification, the Borrower shall deliver
to the

63

--------------------------------------------------------------------------------




Administrative Agent a Borrowing Base Certificate reflecting such
disqualification, together with a statement of: (A) the identity of the
disqualified Borrowing Base Property, (B) the Borrowing Base Value attributable
to such Borrowing Base Property and (C) the certificates required by Section
8.5(d)(iv). Upon receipt by the Administrative Agent of (1) (x) notice from
Borrower that any disqualified Borrowing Base Property again qualifies as a
Borrowing Base Property and (y) the certificates required by Section 8.5(d)(iv),
or (2) notice from Borrower of inclusion under Section 9.13, such Borrowing Base
Property shall again be included in the calculation of the Borrowing Base Value.


(ii)Subject to Section 8.5(e), the Borrower may voluntarily remove any Property
from Borrowing Base Properties (including as a result of any financing, sale,
transfer or other disposition of any Borrowing Base Property in accordance with
the terms of the Loan Documents) by delivering to the Administrative Agent, no
later than ten (10) Business Days prior to the date on which such removal is to
be effected (or, in the event such removal shall result from the financing,
sale, transfer or other disposition of a Borrowing Base Property, ten (10)
Business Days prior to such proposed financing, sale, transfer or disposition),
(A) a Borrowing Base Certificate reflecting such removal, together with a
statement (1) that no Default then exists or would result from such removal, (2)
of the identity of the Borrowing Base Property being removed, and (3) the
Borrowing Base Value attributable to such Borrowing Base Property and (B) the
certificates required by Section 8.5(d)(iv).


(iii)Notwithstanding anything to the contrary in this Agreement, in the event
that a Property (a “Defaulted Property”) included in the calculation of the
Borrowing Base Value fails to satisfy the requirements set forth in clause (e)
of the definition of “Borrowing Base Property” as a result of conditions
existing or effecting such Property for any period of time prior to the
acquisition thereof by the Borrower, any other Obligor or any of their
respective Subsidiaries of which the Borrower had no knowledge (any such failure
a “Replacement Event”), then, if such Replacement Event results in a Default,
the Borrower shall have forty-five (45) days from the earlier of (A) the date
the Administrative Agent notifies the Borrower that a Replacement Event has
occurred or (B) the date the Borrower notifies the Administrative Agent that a
Replacement Event has occurred, in which to identify one or more Potential
Borrowing Base Properties to cure such Default by replacing the Defaulted
Property as a Borrowing Base Property and delivering to the Administrative Agent
those items specified in Sections 8.5(a), 8.5(b) and 8.5(d)(iv) with respect
thereto and otherwise satisfy all conditions to such Property being accepted as
a Borrowing Base Property pursuant to this Agreement (the “Replacement
Conditions”). For the avoidance of doubt, in the event the Borrower fails to
comply with the Replacement Conditions within the time periods set forth above,
the right of the Borrower to cure such Default as provided in this clause (iii)
shall cease, and thereupon the Administrative Agent and the Lenders shall have
any and all rights and remedies with respect to such Replacement Event as may be
available under this Agreement and the other Loan Documents.


(iv)Simultaneously with the delivery of the items required pursuant to
clauses (i) through (iii) above, the Borrower shall deliver to the
Administrative Agent (A) a pro forma Compliance Certificate demonstrating, upon
giving effect to such removal, replacement, disqualification, or
re-qualification (as the case may be), compliance with the requirements and
covenants contained in Section 2.13 and Sections 9.1 through 9.3, 9.5 and 9.13
on a pro forma basis based upon the most recent financial statements available
under Section 8.1 or 8.2, together with supporting calculations and (B) a
Minimum Borrowing Base Certificate.


(e)Minimum Borrowing Base Properties. Subject to this Section 8.5, the Borrower
shall not, and shall not permit any other Obligor or any Subsidiary of the
Borrower or any other Obligor to,


(i)sell, transfer, encumber with a Lien or otherwise dispose of any Borrowing
Base Property included in the calculation of the Borrowing Base Value; or


(ii)remove any Borrowing Base Property from the calculation of the Borrowing
Base Value pursuant to Section 8.5(d)(ii); or

64

--------------------------------------------------------------------------------




(iii)substitute any Potential Borrowing Base Property(s) for any existing
Borrowing Base Properties;


unless, immediately following such sale, transfer, disposition, removal or
substitution (A) there shall be at least seven (7) Borrowing Base Properties
included in the calculation of the Borrowing Base Value and (B) the Borrowing
Base Value would be at least $325,000,000 (the “Minimum Borrowing Base
Requirements”). Simultaneously with any such proposed sale, transfer,
disposition, removal or substitution, the Borrower shall deliver to the
Administrative Agent a certificate (a “Minimum Borrowing Base Certificate”) of a
Responsible Officer of the REIT Guarantor certifying compliance with the Minimum
Borrowing Base Requirements.


Section 8.6    Other Information.
  
(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower or the REIT Guarantor, in each case to
the extent not otherwise publicly available;


(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 404 1(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the REIT Guarantor setting forth details as to such occurrence and
the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;


(d)Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $2,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;


(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor within thirty (30) calendar days
of, the effectiveness thereof;


(f)Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the company that manages the Properties on behalf of
the Borrower (which, as the date hereof, is deemed to be

65

--------------------------------------------------------------------------------




the following persons: Leo F. Wells, III, Douglas P. Williams, and Patricia T.
Morris), any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower, any other Obligor,
or any of their respective Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect, or any other event or circumstance
which has had or could reasonably be expected to have a Material Adverse Effect;


(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default (which notice
shall state that it is a “notice of default” for the purposes of Section 11.3
below) or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by the Borrower, any other Obligor, or any of their respective
Subsidiaries under any (A) Recourse Debt individually or in the aggregate in
excess of (1) $5,000,000, at such time as the Borrower's Tangible Net Worth is
less than $400,000,000, and (2) $10,000,000 at such time as the Borrower's
Tangible Net Worth is at least $400,000,000, or (B) Nonrecourse Debt
individually or in the aggregate in excess of $20,000,000, or (C) Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;


(h)Judgments. Prompt notice of any uninsured order, judgment or decree in excess
of (i) (A) $5,000,000, at such time as the Borrower's Tangible Net Worth is less
than $400,000,000, and (B) $10,000,000 at such time as the Borrower's Tangible
Net Worth is at least $400,000,000, or (ii) with respect to any Nonrecourse
Debt, $20,000,000, having been entered against the Borrower, any other Obligor,
or any of their respective Subsidiaries or any of their respective properties or
assets;


(i)Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;


(j)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Administrative Agent of such Material
Contract, together with a copy of all related or ancillary documentation and
(ii) the giving or receipt thereof by the Borrower, any other Obligor, or any of
their respective Subsidiaries notice alleging that any party to any Material
Contract is in default of its obligations thereunder;


(k)New Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary);


(l)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, any or
other Obligor or any of their respective Subsidiaries as the Administrative
Agent or any Lender may reasonably request.


Documents required to be delivered pursuant to Sections 8.1, 8.2, 8.6(a) or
8.6(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which REIT Guarantor or
Borrower posts such documents, or provides a link thereto on Parent and
Borrower's website on the Internet; or (ii) on which such documents are posted
on REIT Guarantor's and Borrower's behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Further, the Administrative Agent and the Lenders agree that the
delivery of the financial statements of the REIT Guarantor filed by the REIT
Guarantor with the Securities and Exchange Commission on Form 10-Q or on Form
10-K will satisfy the delivery requirements of the Borrower under Sections 8.1
and 8.2, respectively. Notwithstanding the foregoing, if Borrower or REIT
Guarantor is unable to deliver the documents required to be delivered pursuant
to Sections 8.1, 8.2, 8.6(a) or 8.6(b) electronically, such documents must be
physically delivered to the Administrative Agent and Lenders as set forth
herein.

66

--------------------------------------------------------------------------------




ARTICLE IX. NEGATIVE COVENANTS



For so long as this Agreement and the Revolving Commitments are in effect and
any Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the REIT Guarantor and the Borrower, as
applicable, shall comply with the following covenants:


Section 9.1     Financial Covenants.


The Borrower shall not permit, at any time, on a consolidated basis in
accordance with GAAP:
(a) the Fixed Charge Coverage Ratio to be less than 1.75 to 1.00;


(b) the Leverage Ratio to exceed 0.55 to 1.00, provided that, prior to the
Termination Date, such ratio may exceed 0.55 to 1.00 for up to two (2)
consecutive calendar quarters immediately following a Major Acquisition so long
as such ratio does not exceed 0.60 to 1.00 at any time during such period;


(c)Secured Debt to exceed an amount equal to forty percent (40%) of Consolidated
Tangible Assets;


(d)Secured Recourse Debt to exceed an amount equal to fifteen percent (15%) of
Consolidated Tangible Assets; provided that Secured Recourse Debt that is
recourse only to an Excluded Subsidiary shall be excluded from the calculation
of Secured Recourse Debt for purposes of this clause (d); and


(e)Tangible Net Worth to be less than the sum of (i) $233,786,150, plus (ii)
seventy-two and one quarter percent (72.25%) of the Gross Cash Proceeds of all
Equity Issuances by the REIT Guarantor, the Borrower or any other Guarantor
consummated after the Agreement Date (other than Gross Cash Proceeds received
contemporaneously with or within ninety (90) days after the redemption,
retirement or repurchase of Equity Interests in the Borrower or the REIT
Guarantor, subject to the restrictions on purchases or redemptions in Section
9.5, up to the amount paid by the Borrower or the REIT Guarantor in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that there shall not have been any increase in
Shareholder Equity as a result of any such proceeds);


The foregoing financial covenants shall be maintained at all times and tested as
of the last day of each fiscal quarter.


Section 9.2     Indebtedness.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;


(b)intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations;


(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof,
and immediately thereafter and after giving effect thereto, no Default is or
would be in existence, including without limitation, a Default resulting from a
violation of any of the covenants contained in Section 9.1, except that any
Obligor that directly owns a Borrowing Base Property may not incur any such
Indebtedness;



67

--------------------------------------------------------------------------------




(d)even during the existence of a Default, Indebtedness incurred to refinance
Secured Debt, so long as such refinancing (i) with respect to Secured Recourse
Debt (A) does not increase the outstanding principal amount of such Debt, (B)
extends the term of such Debt to, and does not require any principal
amortization before, a date at least one hundred twenty (120) days beyond the
later of the Maturity Date or the Termination Date, (C) does not increase the
carrying costs of such Debt, and (D) does not provide for additional collateral
or other security for such Debt, and (ii) with respect to Nonrecourse Debt, does
not provide for additional collateral or other security for such Debt, except
for the posting of additional reserves for tenant improvements, brokerage costs,
property taxes, property insurance and leasing costs;


(e)Derivatives Contracts entered into in connection with this Agreement; and


(f)purchase money Indebtedness, provided that any Property purchased with such
purchase money Indebtedness that continues to secure such purchase money
Indebtedness shall not be included as a Borrowing Base Property unless such
purchase money Indebtedness is repaid at the time such Property is included as a
Borrowing Base Property.


Section 9.3     Permitted Investments.


(a)The Borrower shall not, and shall not permit any other Obligor or any of
their Subsidiaries to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:


(i)Investments in Subsidiaries and Unconsolidated Affiliates in existence on the
Agreement Date and disclosed on Part I of Schedule 6.1(b);


(ii)Investments in Cash Equivalents;


(iii)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (A) immediately after giving effect to such Investment, no Default is
or would be in existence and (B) the terms and conditions set forth in Section
7.12 with respect to such Subsidiary, if any, are satisfied;


(iv)Investments in properties that are primarily office properties;


(v)Investments in Unconsolidated Affiliates not to exceed fifteen percent (15%)
of Total Asset Value;


(vi)Investments in Mortgage Receivables not to exceed fifteen percent (15%) of
Total Asset Value;


(vii)the aggregate Construction Budget for Construction-in-Process not to exceed
fifteen percent (15%) of Total Asset Value;


(viii)Investments made in properties that are not primarily office properties or
Unimproved Land shall not exceed five percent (5%) of Total Asset Value;


(ix)Investments in respect of Equity Interests (other than Equity Interests of
Subsidiaries or Unconsolidated Affiliates) shall not exceed five percent (5%) of
Total Asset Value; and


(x)Investments in respect of Unimproved Land shall not exceed five percent (5%)
of Total Asset Value.


(b)Notwithstanding the Investments permitted under subsection (a) above, in no
event shall the aggregate value of the holdings of the Borrower, the other
Obligors and their Subsidiaries in the Investments described in

68

--------------------------------------------------------------------------------




clauses (v) through (x) of subsection (a) above exceed, in the aggregate, thirty
percent (30%) of Total Asset Value at any time. For the purposes of this Section
9.3, a Property shall be considered Construction-in-Process until the issuance
of a permanent certificate of occupancy for such Property or phase thereof.


(c)For the purposes of this Section 9.3, the Investment of the Borrower or the
REIT Guarantor in any Unconsolidated Affiliates will equal (without duplication)
the sum of (i) Borrower's Share of Construction-in-Process of their
Unconsolidated Affiliates, plus (ii) Borrower's Share of any other Investments
valued at the lower of GAAP book value or market value.


Section 9.4     Liens; Negative Pledges; Other Matters.


(a)With respect to any Property included as a Borrowing Base Property, Borrower
shall not, without the prior written consent of the Administrative Agent,
create, place, suffer or permit to be created or placed or, through any act or
failure to act, acquiesce in the placing or allow to remain, any Lien,
regardless of whether same is expressly subordinate to the Obligations, or grant
any easement or impose any restrictive covenants, other than Permitted Liens; or
contractually agree with any other Person to provide such Person a Negative
Pledge, or other covenant similar to this Section 9.4(a).


(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired (excluding
Borrowing Base Properties) if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default is or would be in
existence, including without limitation, a Default resulting from a violation of
any of the covenants contained in Section 9.1; provided that the Borrower may,
even during the existence of a Default, refinance Secured Debt and Nonrecourse
Debt to the extent permitted by Section 9.2(d).


(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge, except for a Negative Pledge
contained in (i) any agreement (A) evidencing Indebtedness which the Borrower or
such Subsidiary or Obligor may create, incur, assume, or permit or suffer to
exist under Section 9.2, (B) which Indebtedness is (1) secured by a Lien
permitted to exist pursuant to this Agreement or (2) unsecured but is supported
by the Properties (that are not Borrowing Base Properties) of a Subsidiary of
the Borrower (that is not an Obligor), and (C) which prohibits the creation of
any other Lien on only the property securing or supporting such Indebtedness as
of the date such agreement was entered into or the Equity Interests of the
Person owning such property; or (ii) a Governing Document of a Non-Wholly Owned
Subsidiary which requires consent to, or places limitations on, the imposition
of Liens on such Subsidiary's assets or properties or the Equity Interests in
such Subsidiary. Notwithstanding the foregoing, in no event shall the Borrower
or any Obligor enter into, assume, or be bound by any Negative Pledge on a
Borrowing Base Property other than the Negative Pledge granted by this
Agreement.


(d)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
the Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor to: (A) pay dividends or make any other distribution on any of such
Person's capital stock or other equity interests owned by the Borrower, any
other Obligor, or any of their respective Subsidiaries, provided that the
foregoing shall not apply to any restriction on the Borrower and REIT Guarantor
paying dividends or other distributions contained in any agreement relating to
other Indebtedness permitted by this Agreement, (B) pay any Indebtedness owed to
the Borrower, any other Obligor, or any of their respective Subsidiaries, (C)
make loans or advances to the Borrower, any other Obligor, or any of their
respective Subsidiaries, or (D) transfer any of its property or assets to the
Borrower, any Obligor, or any of their respective Subsidiaries, other than any
such restrictions described in this subpart (i) which are contained in (x)
agreements evidencing Secured Debt and which relate solely to the assets pledged
as collateral security for such Secured Debt or (y) any Governing Document of a
Non-Wholly Owned Subsidiary and which relate solely to such Subsidiary (other
than any such Subsidiary that owns, in whole or in part, any Borrowing Base
Property), or (ii) the ability

69

--------------------------------------------------------------------------------




of the Borrower or any other Obligor to amend this Agreement or pledge the
Borrowing Base Property as security for the Obligations.


Section 9.5     Restricted Payments; Stock Repurchases.


(a)The Borrower will not make any Restricted Payment to the REIT Guarantor, and
the REIT Guarantor will not make any Restricted Payments, during any fiscal year
of the REIT Guarantor, except for Net Dividends not to exceed the greater of (i)
ninety percent (90%) of the Funds From Operations of the REIT Guarantor on a
consolidated basis for such fiscal year, so long as all such Restricted Payments
made during any two (2) consecutive fiscal quarters of the REIT Guarantor shall
not exceed one hundred percent (100%) of Funds from Operations for such two (2)
consecutive fiscal quarters; or (ii) the minimum amount required in order for
the REIT Guarantor to maintain its status as a REIT, as set forth in a
certification to the Administrative Agent from the chief financial officer of
the REIT Guarantor.


(b)Redemption of Equity Interests of the REIT Guarantor pursuant to the Share
Redemption Program shall be permitted provided that (i) no Default exists or
would exist after giving effect thereto, and (ii) the aggregate amount of
redemptions by the REIT Guarantor in any calendar year shall not exceed the
amount permitted to be redeemed in any calendar year under the Share Redemption
Program as in effect on the Agreement Date.


(c)Redemption of limited partnership interests of the Borrower shall be
permitted to the extent such redemption is made with respect to such limited
partnership interests issued to a seller in connection with the purchase by the
Borrower, any other Obligor or any of their respective Subsidiaries of any
Property and such redemption is effectuated by the conversion of such limited
partnership interests into common stock of the REIT Guarantor or, with the
approval of the Administrative Agent, by cash payment; provided that, (i) had
the Borrower originally paid cash for the purchase of such Property instead of
issuing the applicable limited partnership interests, such cash payment would
have been permitted under the terms and conditions of this Agreement, including
but not limited to this Article IX, and (ii) such cash payment to be made for
the redemption of such limited partnership interests shall be in compliance with
all other terms and conditions of this Agreement, including but not limited to
compliance with this Article IX and shall not result in a Default.


(d)If a Default shall have occurred and be continuing, then neither the Borrower
nor the REIT Guarantor shall make any Restricted Payments to any Person
whatsoever without the prior written consent of the Requisite Lenders other than
cash distributions by the Borrower to its partners (and corresponding
distributions by the REIT Guarantor to its shareholders) in a minimum amount
required in order for the REIT Guarantor to maintain its status as a REIT, as
set forth in a certification to the Administrative Agent from the chief
financial officer of the REIT Guarantor; provided that the Borrower shall not
make any Restricted Payments to any Person whatsoever if a Default of the type
described in Section 10.1(a), (b), (g) or (h) shall have occurred and be
continuing or would result therefrom.


Section 9.6     Merger, Consolidation, Sales of Assets and Other Arrangements.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to: (i) enter into any transaction
of merger, consolidation, reorganization or other business combination; (ii)
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment; provided,
however, that a Person may merge with the Borrower or any of its Subsidiaries,
so long as (A) such Person was organized under the laws of the United States of
America or one of its states; (B) if such merger involves the Borrower, the
Borrower is the survivor of such merger; (C) if such merger involves a
Subsidiary of the Borrower that is a Guarantor, such Subsidiary is the survivor
of such merger; (D) immediately prior to such merger, and immediately thereafter
and after giving effect thereto, no Default is or would be in existence and, any
merger that involves a Non-Wholly Owned Subsidiary would be permitted by Section
9.3; (E) the Borrower shall have given the Administrative Agent and the Lenders
at least ten (10) Business Days' prior written notice of such

70

--------------------------------------------------------------------------------




merger (except that such prior notice shall not be required in the case of the
merger of a Subsidiary of the Borrower with and into the Borrower); (F) such
merger is completed as a result of negotiations with the approval of the board
of directors or similar body of such Person and is not a “hostile takeover”;
(G) following such merger, the Borrower and its Subsidiaries will continue to be
engaged primarily in the business of the ownership, development, management and
investment in real estate; and (H) such merger, together with all other mergers
permitted by this Section 9.6 and consummated in the same fiscal year as such
merger, shall not increase the Total Asset Value by more than twenty-five
percent (25%) of the Total Asset Value as of the end of the previous fiscal
year.


(b)Notwithstanding the foregoing clause (a), so long as no Default has occurred
and is continuing or would occur as a result of such transaction, the
Subsidiaries of the Borrower may (i) sell or lease their Properties that are not
Borrowing Base Properties; (ii) sell a Borrowing Base Property following its
removal as a Borrowing Base Property in compliance with the requirements of
Sections 8.5(d) and 8.5(e); (iii) lease a Borrowing Base Property in the
ordinary course of business; and (ii) wind-up or dissolve to the extent such
Subsidiary has no assets and the prior disposition of its assets was permitted
under this Agreement.


Section 9.7     Fiscal Year.


Neither the Borrower nor the REIT Guarantor shall change its fiscal year from
that in effect as of the Agreement Date without the Administrative Agent's prior
written consent.
Section 9.8     Modifications to Certain Agreements.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Administrative Agent's prior written
consent.


(b)The Borrower shall not enter into any amendment or other modification to the
Share Redemption Program which could reasonably be expected to have a Material
Adverse Effect without the Administrative Agent's prior written consent.


Section 9.9     Transactions with Affiliates.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except (i) transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of such Person and
upon fair and reasonable terms which are no less favorable to such Person than
would be obtained in a comparable arm's length transaction with a Person that is
not an Affiliate, and (ii) transactions in connection with (A) the Master
Property Management, Leasing and Construction Management Agreement, dated as of
August 11, 2010 between the Borrower, the REIT Guarantor, Wells Management
Company, Inc. and Wells Core Office Income REIT Advisory Services, LLC and
renewals thereof on substantially similar terms and conditions, and (B) the
Advisory Agreement, dated as of August 7, 2012 between the REIT Guarantor and
Wells Core Office Income REIT Advisory Services, LLC, and renewals thereof on
substantially similar terms and conditions, and (C) the Dealer Manager Agreement
between the REIT Guarantor and Wells Investment Securities Inc., and renewals
thereof on substantially similar terms and conditions.


Section 9.10     ERISA Exemptions.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.



71

--------------------------------------------------------------------------------




Section 9.11     Restriction on Prepayment of Indebtedness.


Without the prior written consent of the Administrative Agent, neither the
Borrower, any other Obligor, nor any Subsidiary of the Borrower or any other
Obligor shall prepay, redeem or purchase the principal amount, in wholeor in
part, of any Indebtedness other than the Obligations after the occurrence of any
Event of Default, except in connection with the refinancing of Secured Debt or
Nonrecourse Debt as permitted in Section 9.2(d).
Section 9.12     Modifications to Governing Documents.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to enter into any amendment or modification
of any Governing Document of the Borrower, such Subsidiary, or such Obligor
which would have a Material Adverse Effect without the Administrative Agent's
prior written consent.


Section 9.13     Occupancy of Borrowing Base Properties.


The Properties that are Borrowing Base Properties shall consist of Properties
which, in the aggregate, satisfy the Aggregate Minimum Occupancy Requirement. In
the event of a breach or violation of this Section 9.13, such breach or
violation shall not be an Event of Default so long as the Borrower immediately
notifies the Administrative Agent thereof and, within thirty (30) days of
receipt of such notice by the Administrative Agent (subject to extension for up
to an additional thirty (30) days by the Administrative Agent in its sole and
absolute discretion), the Borrower adds, substitutes, removes or excludes one or
more Properties as Borrowing Base Properties as contemplated by Section 8.5 such
that immediately following such addition, substitution or removal, the Aggregate
Minimum Occupancy Requirement is satisfied.
Upon the occurrence of a Default under this Section 9.13, the Borrower shall
have the right to designate, upon written notice to the Administrative Agent,
one or more Borrowing Base Properties to be excluded (but not removed) as
Borrowing Base Properties pursuant to Section 8.5(d)(i) in order to effect
compliance with this Section 9.13. Thereafter, the Borrower shall have the
right, upon written notice to the Administrative Agent, to include any such
excluded Borrowing Base Property as a Borrowing Base Property provided that (i)
the inclusion of such Borrowing Base Property will not result in a Default under
this Section 9.13 and (ii) such Borrowing Base Property is not otherwise a
disqualified Borrowing Base Property under Section 8.5(d)(i).
Section 9.14     Change in Nature of Business.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or as contemplated in the REIT
Guarantor's S-11 filed on June 6, 2012, as amended from time to time, or any
business substantially related or incidental thereto.
ARTICLE X. DEFAULT



Section 10.1     Events of Default.


Each of the following events shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans, or any Reimbursement Obligation.


(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by

72

--------------------------------------------------------------------------------




such other Obligor under any Loan Document to which it is a party, and such
failure shall continue for a period of three (3) Business Days from the date
such payment was due.


(c)Default in Performance of Specific Covenants. The Borrower shall fail to
perform or observe any term, covenant, condition or agreement contained in
Section 7.1 (with respect to the existence of the REIT Guarantor and the
Borrower), 7.8, 7.12, 7.13, 8.3 or 8.5 or in Article IX.


(d)Default in Performance of Other Covenants. The Borrower or any other Obligor
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document to which it is a party
and not otherwise mentioned in this Section and such failure under this
subsection (d) shall continue for a period of thirty (30) days after the date
upon which the Administrative Agent has sent written notice of such failure to
the Borrower.


(e)Representations and Warranties. Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other
Obligor under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Obligor to the
Administrative Agent or any Lender pursuant to any Loan Document, shall at any
time prove to have been incorrect or misleading (and without regard to any
qualifications limiting such representations to knowledge or belief), in light
of the circumstances in which made or deemed made, in any material respect (or,
in the case of any representation, warranty or statement qualified by
materiality, in any respect) when furnished or made or deemed made.


(f)Indebtedness Cross-Default.


(i)The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on, (A)
any Recourse Debt or obligations under Derivative Contracts (other than the
Obligations) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, the marked-to-market value of such Derivative
Contract provided that, if the Borrower is not out of the money, such
marked-to-market value shall be deemed to be zero) greater than or equal to (1)
$5,000,000 at such time as the Borrower's Tangible Net Worth is less than
$400,000,000, or (2) $10,000,000 at such time as the Borrower's Tangible Net
Worth is equal to or greater than $400,000,000 or (B) any Nonrecourse Debt
having an aggregate outstanding principal amount greater than or equal to
$20,000,000 (all such Indebtedness or obligations under Derivative Contracts
being “Material Indebtedness”); or


(ii)(A) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (B) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (which for the
purposes hereof shall include any termination event or other event resulting in
the settling of payments due under a Derivative Contract); or


(iii)Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).


(g)Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts;

73

--------------------------------------------------------------------------------




(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver for an asset securing Nonrecourse Debt that is
Material Indebtedness, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing; provided, however, that the
events described in this Section 10.1(g) as to any Subsidiaries of any Obligors
that are not also Obligors shall not constitute an Event of Default if the only
Indebtedness attributable to such Subsidiaries and any other Subsidiaries
subject to this proviso or the proviso to subsection (h) below is Nonrecourse
Debt that is not Material Indebtedness.


(h)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver for an asset securing
Nonrecourse Debt that is Material Indebtedness, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive calendar days, or
an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered; provided, however, that the events described in this Section 10.1(h)
as to any Subsidiaries of any Obligors that are not also Obligors shall not
constitute an Event of Default if the only Indebtedness attributable to such
Subsidiaries and any other Subsidiaries subject to this proviso or the proviso
to subsection (g) above is Nonrecourse Debt that is not Material Indebtedness.


(i)Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to revoke or terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect in any material respect (except as a result of the
express terms thereof).


(j)Judgment. An uninsured judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any other Obligor, or any of
their respective Subsidiaries by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings, and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against the
Borrower, such other Obligor or such Subsidiary, (1) (x) $5,000,000 at such time
as the Borrower's Tangible Net Worth is less than $400,000,000, or (y)
$10,000,000 at such time as the Borrower's Tangible Net Worth is equal to or
greater than $400,000,000 or (2) in the case of any judgment or order with
respect to any Nonrecourse Debt, which judgment or order is issued solely to
permit the holder(s) of such Indebtedness to foreclose on any collateral
securing the same, $20,000,000, or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.


(k)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Obligor, or any of
their respective Subsidiaries which exceeds, (i) individually or together with
all other such warrants, writs, executions and processes for the Borrower, such
Obligors and such Subsidiaries, (A) $5,000,000 at such time as the Borrower's
Tangible Net Worth is less than $400,000,000, or (B) $10,000,000 at such time as
the Borrower's Tangible Net Worth is equal to or greater than $400,000,000, or
(ii) in the case of any warrant, writ of attachment, execution or similar
process with respect to any Nonrecourse Debt,

74

--------------------------------------------------------------------------------




which warrant, writ of attachment, execution or process is issued solely to
permit the holder(s) of such Indebtedness to foreclose on any collateral
securing the same, in the aggregate with all such warrants, writs of attachment,
executions or processes, $20,000,000, and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Obligor.


(l)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $1,000,000.


(m)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.


(n)Change of Control. A Change of Control shall occur.


(o)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.


Section 10.2     Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.


(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(g) or 10.1(h) with respect to the Borrower or the REIT Guarantor,
(A)(i) the principal of, and all accrued interest on, the Loans and the Notes at
the time outstanding, (ii) an amount equal to the Stated Amount of all Letters
of Credit outstanding as of the date of the occurrence of such Event of Default,
and (iii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders, the Swingline Lender, the
Issuing Lender and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents, but excluding any Derivatives Contracts entered
into in connection with this Agreement, shall become immediately and
automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower, (B) all of the Commitments, the obligation of the Lenders to make
Revolving Loans and the Term Loan, the Swingline Commitment, the obligation of
the Swingline Lender to make Swingline Loans, and the obligation of the Issuing
Lender to issue Letters of Credit hereunder, shall all immediately and
automatically terminate and (C) the Borrower shall be obligated to deposit cash
collateral into the Collateral Account in an amount equal to the Letter of
Credit Exposure as of such date plus any accrued and unpaid interest thereon,
which deposit shall be due and payable immediately and without demand or notice
of any kind, which are expressly waived by the Borrower.

75

--------------------------------------------------------------------------------






(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Administrative Agent shall at the request of the Requisite
Lenders: (A) declare (1) the principal of, and accrued interest on, the Loans
and the Notes at the time outstanding, (2) an amount equal to the Stated Amount
of all Letters of Credit outstanding as of the date of the occurrence of such
other Event of Default, and (3) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower, (B) terminate the Commitments and
the obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Lender to issue Letters of Credit hereunder and (C) demand the deposit
of cash collateral to the Collateral Account in an amount equal to the Letter of
Credit Exposure as of such date plus any accrued and unpaid interest thereon.
Further, if the Administrative Agent has exercised any of the rights provided
under the preceding sentence, the Swingline Lender shall: (x) declare the
principal of, and accrued interest on, the Swingline Loans and the Swingline
Note at the time outstanding, and all of the other Obligations owing to the
Swingline Lender, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower and
(y) terminate the Swingline Commitment and the obligation of the Swingline
Lender to make Swingline Loans.


(b)Loan Documents. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.


(c)Applicable Law. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.


(d)Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower, the other Obligors and
their respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
business operations of the Borrower, the other Obligors and their respective
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.


Section 10.3     Allocation of Proceeds.


If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:
(a)first, to amounts due to the Administrative Agent and the Lenders in respect
of fees and expenses due under Sections 3.6 and 12.2;


(b)second, to payments of interest on Swingline Loans;


(c)third, to payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders, pro rata
among the Lenders based upon their applicable Commitment Percentages (and as to
the Loans, first to Base Rate Loans and then to LIBOR Rate Loans);


(d)fourth, to payments of principal of Swingline Loans;



76

--------------------------------------------------------------------------------




(e)fifth, to payments of principal of all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders, pro rata
among the Lenders based upon the aggregate outstanding Loans and Reimbursement
Obligations (and as to the Loans, first to Base Rate Loans and then to LIBOR
Rate Loans);


(f)sixth, to amounts to be deposited into the Collateral Account in respect of
Letters of Credit (to be applied as provided in Section 10.4);


(g)seventh, to amounts due the Administrative Agent and the Lenders pursuant to
Sections 11.7 and 12.9;


(h)eighth, to payments of all other amounts due and owing by the Borrower under
any of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders and the Administrative Agent to the extent entitled to such payments;
and


(i)ninth, to any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


Section 10.4     Collateral Account.


(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section and in Section 2.7(b), 2.12 and
3.11. Amounts shall be deposited into the Collateral Account as provided in
Sections 2.7(b), 2.12, 3.11, 10.2 and 10.3.


(b)Amounts on deposit in the Collateral Account shall be invested and reinvested
by the Administrative Agent in such Cash Equivalents as the Administrative Agent
shall determine in its sole discretion. All such deposits, investments and
reinvestments shall be held in the name of and be under the sole dominion and
control of the Administrative Agent. The Borrower irrevocably authorizes the
Administrative Agent to exercise any and all rights of the Borrower in respect
of the Collateral Account and to give all instructions, directions and
entitlement orders in respect thereof as the Administrative Agent shall deem
necessary or desirable. The Administrative Agent is authorized by the Borrower
to file such financing statements as the Administrative Agent may deem necessary
in connection with the perfection of the security interests in the Collateral
Account. The Borrower agrees to do such further acts and things, and to execute
and deliver such additional documents as the Administrative Agent may reasonably
request at any time in connection with the administration or enforcement of its
rights with respect to the Collateral Account. For the purposes of the Uniform
Commercial Code, Georgia shall be deemed to be the location and jurisdiction of
the Administrative Agent, the Collateral Account and any securities entitlements
relating thereto. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any funds held in
the Collateral Account.


(c)If an Event of Default shall have occurred and be continuing, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Administrative Agent to liquidate any such investments and reinvestments and
credit the proceeds thereof to the Collateral Account and apply or cause to be
applied such proceeds and any other balances in the Collateral Account for the
ratable benefit of the Lenders to the payment of any of the Letter of Credit
Liabilities due and payable.



77

--------------------------------------------------------------------------------




(d)If (i) no Default has occurred and is continuing and (ii) all of the Letter
of Credit Liabilities have been paid in full, the Administrative Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such of the balances in the Collateral Account as exceed the aggregate amount of
Letter of Credit Liabilities at such time.


(e)The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent's administration of the Collateral
Account and investments and reinvestments of funds therein.


Section 10.5     Performance by the Administrative Agent.


If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 10.6     Rights Cumulative.


The rights and remedies of the Administrative Agent and the Lenders under this
Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent and the Lenders may be selective and no failure or delay by
the Administrative Agent or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
ARTICLE XI. THE AGENT



Section 11.1     Authorization and Action.


Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender's behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein (including the use of the term “Administrative
Agent”) shall be construed to deem the Administrative Agent a trustee or
fiduciary for any Lender nor to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Administrative Agent will forward to such Lender copies or, where
appropriate, originals of the documents delivered to the Administrative Agent
pursuant to this Agreement or the other Loan Documents. The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished by the Borrower, any Obligor or any other
Affiliate of the Borrower or any Obligor, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and

78

--------------------------------------------------------------------------------




such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent shall not
exercise any right or remedy it or the Lenders may have under any Loan Document
upon the occurrence of a Default or an Event of Default unless the Requisite
Lenders have so directed the Administrative Agent to exercise such right or
remedy. The Borrower may rely on written amendments or waivers executed by the
Administrative Agent or acts taken by the Administrative Agent as being
authorized by the Lenders or the Requisite Lenders, as applicable, to the extent
the Administrative Agent does not advise Borrower that it has not obtained such
authorization from the Lenders or the Requisite Lenders, as applicable.
Section 11.2     Administrative Agent's Reliance, Etc.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Administrative Agent: (a) may treat the payee
of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative Agent; (b) may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other
Obligor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any Lender or any other Person and shall
not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.
Section 11.3     Notice of Defaults.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing with
reasonable specificity such Default and stating that such notice is a “notice of
default.” If the Administrative Agent receives such a “notice of default”, the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 11.4     Regions Bank, as Lender.


Regions, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Regions in each case in its
individual capacity. Regions and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Obligor or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Administrative Agent and any
affiliate may accept fees and other consideration

79

--------------------------------------------------------------------------------




from the Borrower for services in connection with this Agreement and otherwise
without having to account for the same to the other Lenders.


Section 11.5     Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval, including amendments,
waivers and consents under Section 12.6, (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval, consent or disapproval
is requested, or shall advise such Lender where information, if any, regarding
such matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include, if reasonably requested by such Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent's recommended course of action or determination in
respect thereof. Each Lender shall reply promptly, but in any event within
twenty (20) Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication. Except as otherwise provided in this Agreement and except with
respect to items requiring the unanimous consent or approval of the Lenders
under Section 12.6, unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a written explanation
of the reasons behind such objection) within the applicable time period for
reply, such Lender shall be deemed to have conclusively approved of or consented
to such recommendation or determination.


Section 11.6     Lender Credit Decision, Etc.


Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other
Obligor, any of their respective Subsidiaries or any other Person to such Lender
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees and agents, and based
on the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent under this Agreement or any of the other
Loan Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Obligor, any of their respective Subsidiaries or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent's legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.





80

--------------------------------------------------------------------------------




Section 11.7     Indemnification of the Administrative Agent.


Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender's respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Administrative Agent (in its capacity as the
Administrative Agent but not as a Lender) in any way relating to or arising out
of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent's gross negligence or willful misconduct or if the
Administrative Agent fails to follow the written direction of the Requisite
Lenders unless such failure is pursuant to the reasonable advice of counsel of
which the Lenders have received notice. Without limiting the generality of the
foregoing but subject to the preceding provision, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees of the counsel(s) of the Administrative Agent's own choosing)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out‑of‑pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 11.8     Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. If, at any time, Regions Bank is unable to continue to serve as
Administrative Agent, the Borrower may replace Regions Bank as Administrative
Agent with either U.S. Bank National Association or JPMorgan Chase Bank, N.A.
The Administrative Agent may be removed as the Administrative Agent under the
Loan Documents by the Requisite Lenders (other than the Lender then acting as
the Administrative Agent) as a result of (i) its gross negligence or willful
misconduct or (ii) it being a Defaulting Lender or meeting the criteria of a
Defaulting Lender. The Administrative Agent may be removed as the Administrative
Agent under the Loan Documents by the Borrower and the Requisite Lenders (other
than the Lender then acting as the Administrative Agent) as a result of it being
a Defaulting Lender or meeting the criteria of a Defaulting Lender. Any such
removal, replacement or resignation shall also constitute the Administrative
Agent's resignation as Swingline Lender and may, at such Administrative Agent's
option, also constitute its resignation as Issuing Lender. Upon any such
resignation or removal, the Requisite Lenders (other than the Lender then acting
as the Administrative Agent, in the case of the removal of the Administrative
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Administrative Agent and Swingline Lender, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be a commercial
bank having total combined assets of at least $5,000,000,000, which appointment
shall, provided no Event of Default shall have occurred and be continuing, be
subject to the Borrower's approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender (and its affiliates) holding a Commitment Percentage
of at least ten percent (10%) (calculated

81

--------------------------------------------------------------------------------




at the time the Administrative Agent gives notice of its resignation) as a
successor Administrative Agent and Swingline Lender). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the resigning Administrative Agent's giving of notice of
resignation or the Lenders' removal of the resigning Administrative Agent, then
the resigning or removed Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $5,000,000,000. Upon the acceptance of any
appointment as Administrative Agent or Swingline Lender hereunder by a successor
Administrative Agent, such successor Administrative Agent and Swingline Lender
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents as Administrative Agent and Swingline Lender. After any
Administrative Agent's resignation, replacement or removal hereunder as
Administrative Agent, the provisions of this Article XI and all provisions of
this Agreement relating to Swingline Loans shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Swingline Lender under the Loan Documents.
Section 11.9     Titled Agents.


Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Joint Lead Arranger and Joint
Bookrunner,” “Co‑Syndication Agent,” and “Co-Documentation Agent” are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Administrative Agent, the Borrower or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.
Section 11.10     Other Loans by Lenders to Obligors.


The Lenders agree that one or more of them may now or hereafter have other loans
to and derivative contracts and/or business arrangements with one or more of the
Obligors which are not subject to this Agreement. The Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors may collect payments
on such loan(s) and may secure such loan(s) (so long as such loan does not
itself expressly violate this Agreement). Further, the Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors shall have no
obligation to attempt to collect payments under the Loans or Reimbursement
Obligations in preference and priority over the collection and/or enforcement of
such other loan(s).
ARTICLE XII. MISCELLANEOUS



Section 12.1     Notices.


(a)Notices Generally. Unless otherwise provided herein or in subsection (b)
below, communications provided for hereunder shall be in writing and shall be
mailed, telecopied or delivered by hand or by nationally-recognized overnight
courier as follows:


If to the Borrower:
Wells Core Office Income Operating Partnership, L.P.
6200 The Corners Parkway
Norcross, Georgia 30092-2265
Attention: Douglas P. Williams
Telecopy Number: (770) 243-8124
Telephone Number: (770) 449-7800



82

--------------------------------------------------------------------------------




And with a copy to:
McKenna Long & Aldridge LLP
303 Peachtree Street, Suite 5300
Atlanta, Georgia 30308
Attention: William F. Timmons, Esq.
Facsimile Number: (404) 527-4198
Telephone Number: (404) 527-8380


If to the Administrative Agent:
Regions Bank
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan
Telephone Number: (404) 995-7648
Facsimile Number: (404) 995-7665


And with a copy to:
Bradley Arant Boult Cummings, LLP
100 North Tryon Street, 26th Floor
Charlotte, North Carolina 28202
Attention: Patricia Gordon
Telephone Number: (704) 338-6041


If to a Lender:
To such Lender's address or telecopy number, as applicable, set forth on its
signature page hereto (or, if not set forth thereon, as specified in its
administrative questionnaire provided to the Administrative Agent) or in the
applicable Assignment and Assumption.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); or (iii) if hand delivered or sent by overnight courier, when
delivered. Notwithstanding the immediately preceding sentence, (A) all notices
or communications to the Administrative Agent or any Lender under Article II
shall be effective only when actually received and (B) all notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Neither the Administrative Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Administrative Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent and the Borrower that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant

83

--------------------------------------------------------------------------------




to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications and will not allow for
electronic communication of any notice of Default. Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address for locating such notice or
communication.


(c)Platform.


(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).


(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent, any of its affiliates, or any of its or
its affiliates' officers, employees, agents, or representatives (collectively,
the “Agent Parties”) have any liability to the Borrower or the other Obligors,
any Lender or any other Person or entity for damages of any kind, except damages
arising directly from the gross negligence or willful misconduct of the
Administrative Agent as determined by a final non-appealable judgment of a court
of competent jurisdiction, but in no event shall any Agent Party be liable for
any indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise), arising out of the Borrower's or the
Administrative Agent's transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or the Issuing Lender by
means of electronic communications pursuant to this Section 12.1, including
through the Platform.


Section 12.2     Expenses.


The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution, administration and interpretation of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Administrative Agent (such
expenses to include ongoing charges for DebtDomain, Intralinks, SyndTrak Online
or any similar system), (b) to pay or reimburse Regions Bank and Regions Capital
Markets or their reasonable out-of-pocket costs and expenses incurred in
connection with the initial syndication of the Loans by Regions Bank and Regions
Capital Markets, (c) to pay or reimburse the Administrative Agent and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (d) to pay, and indemnify and hold harmless the
Administrative Agent and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp,

84

--------------------------------------------------------------------------------




excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document, and (e) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Administrative Agent and the Lenders for all their costs and
expenses incurred in connection with any bankruptcy or other proceeding of the
type described in Sections 10.1(g) or 10.1(h), including the reasonable fees and
disbursements of counsel to the Administrative Agent and any Lender, whether
such fees and expenses are incurred prior to, during or after the commencement
of such proceeding or the confirmation or conclusion of any such proceeding. If
the Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder.
Section 12.3     Set-off.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time during the continuance of an
Event of Default, without prior notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender and
Participant subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender or Participant, to or for the credit or
the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2, and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Administrative Agent shall notify the
Borrower thereof and of the application of such set-off, provided that the
failure to give such notice shall not invalidate such set-off. The foregoing
shall not apply to any account governed by a written agreement containing
express waivers by the Administrative Agent or any Lender with respect to rights
of set-off.
Section 12.4     Governing Law; Litigation; Jurisdiction; Other Matters;
Waivers.


(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE
SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE
PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW.


(b)WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTES OR THE
OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN ACTION
OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.


(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1. NOTHING IN THIS

85

--------------------------------------------------------------------------------




AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 12.15     Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.


(b)Any Lender may make, carry or transfer Loans at, to or for the account of any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to the Borrower.


(c)Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Revolving
Commitment or the Obligations owing to such Lender; provided, however, any such
participating interest must be for a constant and not a varying percentage
interest. Except as otherwise provided in Section 12.3 and this Section 12.5, no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.12 and Article IV hereof to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (d)
of this Section. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided, however, such Lender may agree
with the Participant that it will not, without the consent of the Participant,
agree to (i) increase, or extend the term or extend the time or waive any
requirement for the reduction or termination of, such Lender's Commitment, (ii)
extend the date fixed for the payment of principal of or interest on the Loans
or portions thereof owing to such Lender, (iii) reduce the amount of any such
payment of principal, (iv) reduce the rate at which interest is payable thereon
or (v) release all or substantially all of the Guarantors (except as otherwise
permitted under Section 7.12(b)). An assignment or other transfer which is not
permitted by Section 12.5(d) or 12.5(e) below shall be given effect for purposes
of this Agreement only to the extent of a participating interest granted in
accordance with this subsection (c). The selling Lender shall notify the
Administrative Agent and the Borrower of the sale of any participation hereunder
and, if requested by the Administrative Agent, certify to the Administrative
Agent that such participation is permitted hereunder.


(d)Any Lender may with the prior written consent of the Administrative Agent,
the Issuing Lender and the Swingline Lender and, so long as no Default shall
exist, the Borrower (which consent, in each case, shall not be unreasonably
withheld or delayed), assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its Revolving Commitment, the Obligations owing
to it or its other rights and obligations under this Agreement and the Notes;
provided, however, (i) no such consent by the Administrative Agent, the
Swingline Lender, the Issuing Lender or the Borrower shall be required in the
case of any assignment to another Lender or any affiliate of such Lender or of
another Lender unless such Lender is a Defaulting Lender; (ii) to the extent
that the assigning Lender holds both a Revolving Commitment and Term Loan
Exposure and, so long as no Default shall exist, each assignment by such Lender
shall be made pro rata among its Revolving Commitment and Term Loan Exposure
unless waived by the Administrative Agent in its sole discretion and the
Borrower, (iii) any partial assignment shall be in an amount at least equal to
$5,000,000 and integral multiples of $1,000,000 in excess thereof and, after
giving effect to such partial assignment, the assigning Lender retains a portion
of the Revolving Commitment and/or Term Loan Exposure so assigned having an
aggregate outstanding principal balance of at least $5,000,000 and integral
multiples of $1,000,000 in excess thereof, unless waived by the Administrative
Agent in its sole discretion and, so long as no Default shall exist, the
Borrower, except that the conditions set forth in

86

--------------------------------------------------------------------------------




this subsection (iii) shall not apply (A) to any full assignment by any Lender
of its Revolving Commitment and Term Loan Exposure together (or, if such Lender
only holds either a Revolving Commitment or Term Loan Exposure, but not both,
then to any full assignment by such Lender of its Revolving Commitment or Term
Loan Exposure, as applicable), or (B) with respect to its Revolving Commitment,
after all of the Revolving Commitments have been terminated; and (iv) each such
assignment shall be effected by means of an Assignment and Assumption,
substantially in the form attached hereto as Exhibit A. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement as of the effective date of the Assignment and Assumption and
shall have all the rights and obligations of a Lender with a Revolving
Commitment or Term Loan Exposure as set forth in such Assignment and Assumption,
and the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this
subsection (d), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the Assignee
and such transferor Lender, as appropriate, and any other documents reasonably
required by a Lender in connection with such assignment shall be executed by the
Borrower. In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.


(e)The Administrative Agent shall maintain at the Principal Office a copy of
each Assignment and Assumption delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Revolving
Commitments and Term Loan Exposure of each Lender from time to time (the
“Register”). The Administrative Agent shall give each Lender and the Borrower
notice of the assignment by any Lender of its rights as contemplated by this
Section. The Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Assumption shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice to the
Administrative Agent. Upon its receipt of an Assignment and Assumption executed
by an assigning Lender, together with each Note subject to such assignment, the
Administrative Agent shall, if such Assignment and Assumption has been completed
and if the Administrative Agent receives the processing and recording fee
described in Section 12.5(d) above, (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower.


(f)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.


(g)A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.


(h)Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries.


(i)Each Lender agrees that, without the prior written consent of the Borrower
and the Administrative Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.



87

--------------------------------------------------------------------------------




Section 12.6     Amendments.


(a)Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (and, in the case of an amendment to any Loan Document, the
written consent of the Borrower), provided, however, no amendment, waiver or
consent shall (i) do any of the following, in each case, without the written
consent of each Lender: (A) waive any provisions contained in Section 5.1
hereof; (B) modify the definition of the term “Requisite Lenders,” (C) modify in
any other manner the number or percentage of the Lenders (including all of the
Lenders) required to make any determinations or waive any rights hereunder or to
modify any provision hereof, including without limitation, any modification of
this Section if such modification would have such effect; (D) release any
Guarantor from its obligations under the Guaranty (except as permitted under
Section 7.12(b)); (E) release Borrower from its obligations hereunder or under
the other Loan Documents; or (F) (1) modify the definition of the term
“Commitment Percentages” or (2) amend or otherwise modify the provisions of
Section 3.2(a); (ii) do any of the following, in each case, without the written
consent of each Lender affected thereby: (A) except as provided in Section
2.11(b) hereof, increase the Commitments (or any component thereof) of any
Lender; (B) reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Loans or Fees or
other Obligations (except that Requisite Lenders may waive application of the
Post-Default Rate and the increase in the Letter of Credit fee described in the
last sentence of Section 3.6(b)(ii)); (C) reduce the amount of any Fees payable
hereunder; (D) except as provided in Section 2.6(b) hereof, postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations; or (v) except as provided in Section 2.3, extend the
expiration date of any Letter of Credit beyond twelve months after the
Termination Date; and (iii) modify the definitions of “Borrowing Base
Availability,” “Borrowing Base Property,” or “Borrowing Base Value,” or the
provisions of Sections 2.13(a) or 8.5 without the written consent of the
Administrative Agent and each Lender.


(b)Further, no amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents. Any amendment, waiver or
consent relating to Section 2.2, Section 3.11 or the obligations of the
Swingline Lender under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender. Any amendment, waiver or consent
relating to Section 2.3, Section 3.11 or the obligations or rights of the
Issuing Lender under this Agreement or any other Loan Documents shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Issuing Lender.


(c)No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.


Section 12.7     Nonliability of the Administrative Agent and Lenders.


The relationship between the Borrower and the Lenders and the Administrative
Agent shall be solely that of borrower and lender. Neither the Administrative
Agent nor any Lender shall have any fiduciary responsibilities to the Borrower
and no provision in this Agreement or in any of the other Loan Documents, and no
course of dealing between or among any of the parties hereto, shall be deemed to
create any fiduciary duty owing by the Administrative Agent or any Lender to any
Lender, the Borrower, any other Obligor or any of their respective Subsidiaries.
Neither the

88

--------------------------------------------------------------------------------




Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower's business or operations.


Section 12.8     Confidentiality.


(a)Each of the Administrative Agent, the Issuing Lender and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower; provided that the source of such
information was not known by the Administrative Agent, the Issuing Lender or any
Lender to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 12.8(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE‑LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON‑PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


(d)The Borrower shall have the right to review and approve any press release or
advertisement made after the date hereof relating to this Agreement or any of
the transactions contemplated hereby or relating to the Borrower, the REIT
Guarantor or any of their affiliates before any such announcement or filing is
made, provided that if the Borrower does not provide written approval or
rejection of any public announcement or advertisement within five (5) days from
the date of receipt by the Borrower of such announcement or advertisement, the
Borrower shall be deemed to have conclusively approved of such announcement or
advertisement. Notwithstanding the

89

--------------------------------------------------------------------------------




foregoing, nothing contained in this Section 12.8(d) is intended to include any
filing with any court in connection with the Administrative Agent's exercise of
its rights and remedies hereunder.


Section 12.9     Indemnification.


(a)Whether or not the transactions contemplated hereby are consummated, the
Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Administrative Agent, any affiliate of the Administrative Agent, the Arrangers,
each of the Lenders and their respective directors, officers, shareholders,
agents, employees and counsel (each referred to herein as an “Indemnified
Party”) from and against any and all losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent's
or any Lender's entering into this Agreement; (v) the fact that the
Administrative Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent and the Lenders are creditors of the Borrower and have or are alleged to
have information regarding the financial condition, strategic plans or business
operations of the Borrower, the other Obligors, or their respective
Subsidiaries; (vii) the fact that the Administrative Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower, the other Obligors
and their respective Subsidiaries or their financial condition; (viii) the
exercise of any right or remedy the Administrative Agent or the Lenders may have
under this Agreement or the other Loan Documents; or (ix) any violation or
non-compliance by the Borrower, any other Obligor, or any of their respective
Subsidiaries of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower, the Obligors or their respective Subsidiaries (or
their respective properties) (or the Administrative Agent and/or the Lenders as
successors to the Borrower, any other Obligor or their respective Subsidiaries)
to be in compliance with such Environmental Laws; provided, however, that the
Borrower shall not be obligated to indemnify any Indemnified Party (x) for any
acts or omissions of such Indemnified Party (including all directors, officers,
shareholders, agents, employees and counsel of such Indemnified Party) that
constitute gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, (y) resulting from a claim brought by the Borrower against an
Indemnified Party for breach in bad faith of such Indemnified Party's
obligations under this Agreement, if the Borrower has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) in connection with any losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses arising out of any
action, claim, arbitration, investigation or settlement, consent decree or other
proceeding brought by any Indemnified Party against any other Indemnified Party
in connection with, arising out of, or by reason of this Agreement or any other
Loan Document or the transactions contemplated thereby or the making of any
Loans or issuance of Letters of Credit hereunder. In addition, the foregoing
indemnification in favor of any director, officer, shareholder, agent, employee
or counsel of the Administrative Agent, any affiliate of the Administrative
Agent or any Lender shall be solely in their respective capacities as such
director, officer, shareholder, agent, employee, or counsel. Borrower shall not
be liable for payment of any settlement of any Indemnity Proceeding effected
without Borrower's written consent, but if the same is settled with such
consent, Borrower agrees that such settlement is covered by the foregoing
indemnity.



90

--------------------------------------------------------------------------------




(b)The Borrower's indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Obligor, or any of their respective Subsidiaries, any
shareholder, partner or other equity holder of the Borrower, any other Obligor
or any of their respective Subsidiaries (whether such shareholder(s) or such
other Persons are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of such Person), any account debtor of the
Borrower, any other Obligor, or any of their respective Subsidiaries or by any
Governmental Authority.


(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.


(d)All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party with respect to an Indemnity Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.


(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all reasonable costs and expenses
incurred by such Indemnified Party shall be reimbursed by the Borrower. No
action taken by legal counsel chosen by an Indemnified Party in investigating or
defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.


(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.


(g)The Borrower's obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.


Section 12.10     Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders, the Swingline Lender nor the
Issuing Lender is obligated any longer under this Agreement to make any Loans or
issue Letters of Credit and (d) all Obligations (other than obligations which
survive as provided in the following sentence) have been paid and satisfied in
full, this Agreement shall terminate. The indemnities to which the
Administrative Agent, the Lenders and the Swingline Lender are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4, shall continue in full force and effect and shall protect the
Administrative Agent, the Lenders, the Issuing Lender and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.





91

--------------------------------------------------------------------------------




Section 12.11     Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12     Counterparts.


This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.13     Obligations with Respect to Obligors and Subsidiaries.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.
Section 12.14     Limitation of Liability.


Neither the Administrative Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of the Administrative Agent's or any Lender's affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.15     Entire Agreement.


This Agreement, the Notes, and the other Loan Documents referred to herein and
any separate letter agreements with respect to fees embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.16     Construction.


The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.



92

--------------------------------------------------------------------------------




Section 12.17     Time of the Essence.


Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.
Section 12.18     Patriot Act.
Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and each of the Guarantors, which
information includes the name and address of the Borrowers and each of the
Guarantors and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and each of the
Guarantors Loan Party in accordance with the Patriot Act.
[Signatures commence on the following page.]













































































93

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their authorized officers all as of the day and year
first above written.
                    
 
 
BORROWER:




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
         its General Partner
 
 


By:   /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Executive Vice President


































































94

--------------------------------------------------------------------------------
















 
 
REGIONS BANK,
as Administrative Agent, as a Lender, as Issuing
Lender, and as Swingline Lender






By:  /s/ Paul E. Burgan Name: Paul E. Burgan
Title: Vice President








































































95

--------------------------------------------------------------------------------




















 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as Co-Syndication Agent






By:  /s/ Joseph L. Hord
Name: Joseph L. Hord
Title: Vice President


 
 
U.S. Bank National Association
1100 Abernathy Road, Suite 1250
Atlanta, Georgia 30328
Attention: Lee Hord
Telecopy Number: (770) 512-3117
Telephone Number: (770) 512-3130
























































96

--------------------------------------------------------------------------------




















 
 
JPMORGAN CHASE BANK, N.A.,
as a Lender and as Co-Syndication Agent






By:  /s/ Rita Lai
Name: Rita Lai
Title: Senior Credit Banker


 
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn, 19th Floor
Chicago, IL 60603
Attention: Rita Lai
Telephone Number: (212) 270-6254
Fax Number: (646) 534-6301






















































97

--------------------------------------------------------------------------------






















 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Co-Documentation Agent






By:  /s/ Chad McMasters
Name: Chad McMasters
Title: Senior Vice President


 
 
PNC Bank, National Association
600 Galleria Parkway, Suite 890
Atlanta, Georgia 30339
Attention: Chad McMasters
Telephone Number: (770) 303-6256
Fax Number: (770) 953-6046






















































98

--------------------------------------------------------------------------------






















 
 
UNION BANK, N.A.,
as a Lender and as Co-Documentation Agent






By:  /s/ Mark Dunn
Name: Mark Dunn
Title: Vice President


 
 
Union Bank, N.A.
500 North Akard #4200
Dallas, TX 75201
Attention: Mark Dunn
Telephone Number: (214) 922-4227
























































99

--------------------------------------------------------------------------------






















 
 
FIFTH THIRD BANK, AN OHIO
BANKING CORPORATION
as a Lender and as Co-Documentation Agent






By:  /s/ Michael Glandt
Name: Michael Glandt
Title: Vice President


 
 
Fifth Third Bank, an Ohio Banking Corporation
222 S. Riverside Plaza GRVR0F
Chicago, Illinois 60606
Attention: Michael Glandt
Telephone Number: (312) 704-5914
Fax Number: (312) 704-7364




















































100

--------------------------------------------------------------------------------






















 
 
CAPITAL ONE NATIONAL
ASSOCIATION,
as a Lender






By:  /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Vice President


 
 
Capital One National Association
1680 Capital One Drive, 10th Floor
McLean, Virginia 22102
Attention: Ashish Tandon
Telephone Number: (703) 720-6736
Fax Number: (703) 720-2023


























































101

--------------------------------------------------------------------------------
























 
 
COMERICA BANK, A TEXAS BANKING
ASSOCIATION,
as a Lender






By:  /s/ Sam F. Meehan
Name: Sam F. Meehan
Title: Vice President


 
 
Comerica Bank, a Texas Banking Association
3551 Hamlin Road, 4th Floor, Mail Code 2390
Auburn Hills, MI 48326
Attention: Sam F. Meehan
Telephone Number: (248) 371-6324
Fax Number: (248) 371-7920


































102

--------------------------------------------------------------------------------














 
 
RAYMOND JAMES BANK, N.A.,
as a Lender






By:  /s/ Alexander L. Rody
Name: Alexander L. Rody
Title: Senior Vice President


 
 
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: Thomas G. Scott
Telephone Number: (727) 567-4196
Fax Number: (866) 205-1396






103

--------------------------------------------------------------------------------








SCHEDULE 1


COMMITMENTS


Lender
Commitment
Commitment Percentage
Revolving
Commitment
Term Loan
Commitment
Regions Bank
$51,000,000
17.00%
$
34,000,000


$
17,000,000


U.S. Bank National Association
$51,000,000
17.00%
$
34,000,000


$
17,000,000


JPMorgan Chase Bank, N.A.
$51,000,000
17.00%
$
34,000,000


$
17,000,000


PNC Bank, National Association
$33,000,000
11.00%
$
22,000,000


$
11,000,000


Union Bank, N.A.
$33,000,000
11.00%
$
22,000,000


$
11,000,000


Fifth Third Bank
$33,000,000
11.00%
$
22,000,000


$
11,000,000


Capital One, N.A.
$18,000,000
6.00%
$
12,000,000


$
6,000,000


Comerica Bank
$18,000,000
6.00%
$
12,000,000


$
6,000,000


Raymond James Bank, N.A.
$12,000,000
4.00%
$
8,000,000


$
4,000,000


Total
$300,000,000
100%
$
200,000,000


$
100,000,000
















































































--------------------------------------------------------------------------------








SCHEDULE 6.1(b)


OWNERSHIP STRUCTURE


(see attached)









































































































--------------------------------------------------------------------------------




[mx5111n20121030163707001.jpg]









--------------------------------------------------------------------------------










SCHEDULE 6.1(f)


PROPERTIES


Property
Owner
333 E. Lake Street, Bloomingdale, Illinois
Wells Core REIT – 333 E. Lake, LLC
3929 W. John Carpenter Freeway, Irving, Texas
Wells Core REIT – Royal Ridge V, LLC
11210 Equity Drive, Houston, Texas
Wells Core REIT – Westway One Houston, LLC
7624 and 7668 Warren Parkway, Frisco, Texas
Wells Core REIT – 7624/7668 Warren, LLC
3501 SW 160th Avenue, Miramar, Florida
Wells Core REIT – Miramar Centre II, LLC
7601 Technology Way, Denver, Colorado
Wells Core REIT – 7601 Technology Way, LLC
4424 W Sam Houston Parkway N, Houston, TX
Wells Core REIT – Westway II Houston, LLC
6841 Benjamin Franklin Drive, Columbia, MD
Franklin Center, LLC
13820 Sunrise Valley Drive, Herndon, Virginia
Wells Core REIT – South Lake at Dulles, LLC
4 Parkway North Blvd, Deerfield, Illinois
Wells Core REIT – Four Parkway North, LLC
2275 Cabot Drive, Lisle, Illinois
Wells Core REIT – 2275 Cabot Drive, LLC








































































--------------------------------------------------------------------------------










SCHEDULE 6.1(g)


EXISTING INDEBTEDNESS




1. Term Loan Agreement made as of the 21st of June, 2011 to be effective as of
June 27,
2011 by and between PNC Bank, National Association, as lender and Wells Core
REIT-
7601 Technology Way, LLC, as borrower.


































































































--------------------------------------------------------------------------------










SCHEDULE 6.1(i)


LITIGATION


None.







































































































--------------------------------------------------------------------------------










SCHEDULE 6.1(k)


FINANCIAL STATEMENTS


None.







































































































--------------------------------------------------------------------------------










SCHEDULE 6.1(p)


ENVIRONMENTAL MATTERS


None.







































































































--------------------------------------------------------------------------------










SCHEDULE 6.1(ee)


EMINENT DOMAIN PROCEEDINGS


None.







































































































--------------------------------------------------------------------------------










SCHEDULE 6.1(jj)


BORROWING BASE PROPERTIES


Property
Owner
333 E. Lake Street, Bloomingdale, Illinois
Wells Core REIT – 333 E. Lake, LLC
11210 Equity Drive, Houston, Texas
Wells Core REIT – Westway One Houston, LLC
7624 and 7668 Warren Parkway, Frisco, Texas
Wells Core REIT – 7624/7668 Warren, LLC
3501 SW 160th Avenue, Miramar, Florida
Wells Core REIT – Miramar Centre II, LLC
4424 W Sam Houston Parkway N, Houston, TX
Wells Core REIT – Westway II Houston, LLC
6841 Benjamin Franklin Drive, Columbia, MD
Franklin Center, LLC
13820 Sunrise Valley Drive, Herndon, Virginia
Wells Core REIT – South Lake at Dulles, LLC
4 Parkway North Blvd, Deerfield, Illinois
Wells Core REIT – Four Parkway North, LLC
2275 Cabot Drive, Lisle, Illinois
Wells Core REIT – 2275 Cabot Drive, LLC
3929 W. John Carpenter Freeway, Irving, Texas
Wells Core REIT – Royal Ridge V, LLC










































































--------------------------------------------------------------------------------










EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.     Assignor:         ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.     Assignee:         ______________________________


______________________________
[for each Assignee, indicate Affiliate of [identify Lender]]


3.     Borrower:         Wells Core Office Income Operating Partnership, L.P.


4.     Administrative Agent:     Regions Bank, as the administrative agent under
the Credit Agreement


5.     Credit Agreement:     The $300,000,000 Credit Agreement dated as of
September 26, 2012
among Wells Core Office Income Operating Partnership, L.P., the
Lenders parties thereto, Regions Bank, as Administrative Agent, and the
other agents parties thereto




Exh. A-- 1 -
1/2383748.4



--------------------------------------------------------------------------------




6.     Assigned Interest[s]:
Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.     Trade Date:     ______________]


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:








[Consented to and] Accepted:


REGIONS BANK, as
Administrative Agent


By: _________________________________
Title:


[Consented to:]


[NAME OF RELEVANT PARTY]


By: ________________________________
Title:






Exh. A-- 2 -
1/2383748.4



--------------------------------------------------------------------------------




ANNEX 1






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.     Representations and Warranties.


1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Assignee under Section 12.5(d) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.5(d) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 8.1 and 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.






- 1 -
1/2383748.4





--------------------------------------------------------------------------------




3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




































































































- 2 -
1/2383748.4



--------------------------------------------------------------------------------










EXHIBIT B


FORM OF CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of September
26, 2012, by and among Wells Core Office Income Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”) and the parties executing this
agreement as Guarantors (such parties are hereinafter referred to collectively
as the “Guarantors”; the Borrower and the Guarantors are sometimes hereinafter
referred to individually as a “Contributing Party” and collectively as the
“Contributing Parties”).


WHEREAS, pursuant to that certain Credit Agreement dated as of September 26,
2012 by and among the Borrower, the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”) and Regions Bank, as
administrative agent (the “Administrative Agent”) (such agreement, as the same
may have been or may from time to time be amended, modified, restated or
extended, being hereinafter referred to as the “Credit Agreement”), the Lenders
have agreed to extend financial accommodations to the Borrower;


WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
have required that the Guarantors execute and deliver that certain Guaranty
dated as of the date hereof (such agreement, as the same may have been or may
from time to time be amended, modified, restated or extended, being hereinafter
referred to as the “Guaranty”);


WHEREAS, pursuant to the Guaranty, the Guarantors have jointly and severally
guaranteed the obligations described in the Guaranty (the “Guaranteed
Obligations”);


WHEREAS, either (i) the Borrower or its .01% general partner is the owner,
directly or indirectly, of at least a majority of the issued and outstanding
Equity Interests in each Guarantor, or (ii) the REIT Guarantor is the owner,
directly or indirectly of a substantial amount of the Equity Interests in the
Borrower;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Administrative Agent and
the Lenders through their collective efforts; and


WHEREAS, the Borrower and the Guarantors will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Credit
Agreement.




NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Credit Agreement and the
Guarantors to enter in to the Guaranty, it is agreed as follows:








Exh. B-1
1/2377662.3



--------------------------------------------------------------------------------






1.     Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.


2.     Contribution. To the extent that a Contributing Party shall, under the
Guaranty, make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall be liable hereunder for
contribution, indemnification, subrogation or reimbursement with respect to any
Guarantor Payment for any amounts in excess of the “Allocable Amount” (as
defined herein) for such Contributing Party.


As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable
Guarantor Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws.


3.     No Impairment. This Agreement is intended only to define the relative
rights of the Contributing Parties, and nothing set forth in this Agreement is
intended to or shall reduce or impair the obligations of the Guarantors to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the Guaranty. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of the Guarantors to which such contribution and indemnification is owing.


4.     Effectiveness. This Agreement shall become effective upon its execution
by each of the parties hereto and shall continue in full force and effect and
may not be amended, terminated or otherwise revoked by any Contributing Party
until all of the Guaranteed Obligations shall have been indefeasibly paid in
full (in lawful money of the United States of America) and discharged and the
Credit Agreement and financing arrangements evidenced and governed by the Credit
Agreement shall have been terminated, except as to any Guarantor upon its
release from the Guaranty under the terms of the Credit Agreement or as approved
by all of the Lenders. Each Contributing Party agrees that if, notwithstanding
the foregoing, such Contributing Party shall have any right under applicable law
to terminate or revoke this Agreement, and such Contributing Party shall
attempt to exercise such right, then such termination or revocation shall not be
effective until a written notice of such revocation or termination, specifically
referring hereto and signed by such Contributing Party, is actually received by
each of the other Contributing Parties and by the Administrative Agent at its
notice address set forth in the Credit Agreement. Such notice shall not affect
the right or power of any Contributing Party to enforce rights arising prior to
receipt of such written notice by each of the other Contributing Parties


Exh. B-2
1/2377662.3



--------------------------------------------------------------------------------




and the Administrative Agent. If any Lender or the Administrative Agent grants
additional loans or financial accommodations to the Borrower or takes other
action giving rise to additional Guaranteed Obligations after any Contributing
Party has exercised any right to terminate or revoke this Agreement but before
the Administrative Agent receives such written notice, the rights of the other
Contributing Parties to contribution and indemnification hereunder in connection
with any Guarantor Payments made with respect to such loans or Guaranteed
Obligations shall be the same as if such termination or revocation had not
occurred.


5.     Governing Law. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.


6.     Third Party Beneficiary. The Contributing Parties agree that the
Administrative Agent has a valid interest in the terms of this Agreement
pursuant to the Credit Agreement and the Guaranty. The Contributing Parties
further agree that until all obligations of the Contributing Parties under the
Credit Agreement are fully performed and the obligations of the Lenders to
extend Loans and issue Letters of Credit has terminated, the Administrative
Agent shall be an express third party beneficiary of this Agreement with the
right to enforce the terms and provisions hereof.


7.     Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving the Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.


[Signatures Commence on Following Pages]








































Exh. B-3
1/2377662.3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.


BORROWER:


WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By:     Wells Core Office Income REIT, Inc., a
Maryland corporation, its general partner




By: _______________________________
Name: _____________________________
Title: ______________________________




GUARANTORS:


WELLS CORE OFFICE INCOME REIT, INC.,
a Maryland corporation


By: ___________________________________
Name: _________________________________
Title: __________________________________




WELLS CORE OFFICE INCOME
HOLDINGS, LLC, a Delaware limited liability
company


By:     Wells Core Office Income REIT, Inc., a
Maryland corporation, its manager


By: _______________________________
Name: _____________________________
Title: ______________________________
















Exh. B-4
1/2377662.3



--------------------------------------------------------------------------------




    
WELLS CORE REIT – 333 E. LAKE, LLC, a
Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




WELLS CORE REIT –WESTWAY ONE
HOUSTON, LLC, a Delaware limited liability
company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________






























Exh. B-5
1/2377662.3



--------------------------------------------------------------------------------




    
WELLS CORE REIT – 7624/7668 WARREN,
LLC, a Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




WELLS CORE REIT – MIRAMAR CENTRE
II, LLC, a Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________
































Exh. B-6
1/2377662.3



--------------------------------------------------------------------------------




    
WELLS CORE REIT – FOUR PARKWAY NORTH,
LLC, a Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




WELLS CORE REIT – SOUTH LAKE AT
DULLES, LLC, a Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


































Exh. B-7
1/2377662.3



--------------------------------------------------------------------------------






FRANKLIN CENTER, LLC, a Delaware limited
liability company


By:     The Point at Clark Street REIT, LLC, a
Delaware limited liability company, its sole
member


By:Wells Core REIT - Franklin Center,
LLC, a Delaware limited liability
company, its manager


By:    Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its managing member


By:    Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner




By: __________________________
Name: ________________________
Title: _________________________




THE POINT AT CLARK STREET REIT, LLC,
a Delaware limited liability company


By:    Wells Core REIT - Franklin Center,
LLC, a Delaware limited liability
company, its manager


By:    Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its managing member


By:    Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________








Exh. B-8
1/2377662.3



--------------------------------------------------------------------------------






WELLS CORE REIT – FRANKLIN CENTER,
LLC, a Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its managing member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


WELLS CORE REIT TRS, LLC, a Delaware
limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


WELLS CORE REIT –WESTWAY II
HOUSTON, LLC, a Delaware limited liability
company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


Exh. B-9
1/2377662.3



--------------------------------------------------------------------------------






WELLS CORE REIT – 2275 CABOT DRIVE,
LLC, a Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




WELLS CORE REIT – ROYAL RIDGE V, LLC, a
Delaware limited liability company


By:     Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By:     Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________








































Exh. B-10
1/2377662.3



--------------------------------------------------------------------------------










EXHIBIT C


FORM OF GUARANTY


THIS GUARANTY dated September 26, 2012, (the “Guaranty”) executed and delivered
by each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of a Joinder Agreement (all of the
undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) Regions Bank, in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders (defined
below) under that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Wells Core Office Income Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, and (b) the Lenders, the Issuing Lender and the Swingline Lender (the
parties described in (a) and (b) are hereinafter referred to collectively as the
“Credit Parties”).


WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, either (i) the Borrower or its .01% general partner is the owner,
directly or indirectly, of at least a majority of the issued and outstanding
Equity Interests in each Guarantor, or (ii) the REIT Guarantor is the owner,
directly or indirectly of a substantial amount of the Equity Interests in the
Borrower;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
    
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Credit Parties on the
terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when due
and payable, whether at stated maturity, by acceleration or otherwise, of all of
the following (collectively referred to as the “Guaranteed Obligations”): (a)
all indebtedness, obligations, and liabilities of whatever nature, whether now
existing or hereafter incurred,




Exh. C-1
1/2377699.4



--------------------------------------------------------------------------------






owing by the Borrower to any Credit Party under or in connection with the Credit
Agreement and any other Loan Document, including without limitation, the
repayment of all principal of the Term Loans, Revolving Loans, Swingline Loans
and the Reimbursement Obligations, and the payment of all interest, including,
without limitation, interest accruing after the commencement of a proceeding
under bankruptcy, insolvency, or similar laws of any jurisdiction at the rate or
rates provided in the loan documents, Fees, charges, expenses, indemnification,
attorneys’ fees and other amounts payable to any Credit Party thereunder or in
connection therewith whether created directly or acquired by the credit parties
by assignment or otherwise, whether matured or unmatured and whether absolute or
contingent; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the Credit
Parties in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by a Credit Party which may secure any
of the Guaranteed Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guaranteed Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guaranteed Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guaranteed Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guaranteed Obligations or any other instrument or agreement
referred to therein or evidencing any Guaranteed Obligations or any assignment
or transfer of any of the foregoing;


(b) any illegality, lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guaranteed Obligations or any assignment
or transfer of any of the foregoing;






Exh. C-2
1/2377699.4



--------------------------------------------------------------------------------




    
(c) any furnishing to a Credit Party of any security for the Guaranteed
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;


(d) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor, or any liability of any other party with respect to the
Guaranteed Obligations, or any subordination of the payment of the Guaranteed
Obligations to the payment of any other liability of the Borrower or any other
Obligor;
    
(e) any act or failure to act by the Borrower, any other Obligor or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;


(f) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;


(g) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;


(h) to the fullest extent permitted by law, any statute of limitations in any
action hereunder or for the collection of the Notes or the Reimbursement
Obligations or for the payment or performance of the Guaranteed Obligations;


(i) the incapacity, lack of authority, death or disability of Borrower or any
other person or entity, or the failure of any Credit Party to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of the Borrower or any Guarantor or any other person or entity;


(j) the dissolution or termination of existence of the Borrower, any Guarantor
or any other Person;


(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of the Borrower or any other Person;


(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, the
Borrower or any Guarantor or any other person, or any of the Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;


(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any Property or any of the improvements located thereon;


(n) the failure of a Credit Party to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or nonaction on the part of any other person whomsoever in connection with any
Guaranteed Obligation;


(o) any failure or delay of a Credit Party to commence an action against the
Borrower or any other Person, to assert or enforce any remedies against the
Borrower under the Notes or the Loan Documents, or to realize upon any security;


Exh. C-3
1/2377699.4



--------------------------------------------------------------------------------






(p) any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
other Person or the Properties or any of the improvements located thereon,
whether such facts materially increase the risk to the Guarantors or not;


(q) failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;


(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the Guaranteed Obligations;


(s) failure to make or give protest and notice of dishonor or of default to the
Guarantors or to any other party with respect to the indebtedness or performance
of the Guaranteed Obligations;


(t) except as otherwise specifically provided in this Guaranty, any and all
other notices whatsoever to which the Guarantors might otherwise be entitled;
    
(u) any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;


(v) the compromise, settlement, release or termination of any or all of the
obligations of the Borrower under the Notes or the Loan Documents;


(w) any transfer by the Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;


(x) any claims or rights of setoff, defense or counterclaim whatsoever, whether
based in contract, tort, or any other theory, that any Guarantor may have;
provided, however, that the foregoing shall not be deemed a waiver of any
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of any Guarantor’s right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Administrative Agent or any Lender in any separate action
or proceeding;


(y) any law, regulation, decree or order of any jurisdiction or any event
affecting any provision of the Guaranteed Obligations; or


(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which the Guarantors might otherwise be entitled or any
other circumstances which might otherwise constitute a discharge of a Guarantor
(other than indefeasible payment in full or as to a Guarantor, a release of such
Guarantor pursuant to and as provided in the Credit Agreement or as approved by
all of the Lenders), it being the intention that the obligations of Guarantors
hereunder are absolute, unconditional and irrevocable.


















Exh. C-4
1/2377699.4



--------------------------------------------------------------------------------






Section 4. Action with Respect to Guaranteed Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guaranteed
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guaranteed Obligations or changing the interest rate that
may accrue on any of the Guaranteed Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of the Borrowing Base Property
or any other Property supporting any of the Obligations; (d) release any other
Obligor or other Person liable in any manner for the payment or collection of
the Guaranteed Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guaranteed Obligations in
such order as the Administrative Agent shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full. In
addition to making all of the representations and warranties made by the
Borrower with respect to each Guarantor in the Credit Agreement, the Guarantor
represents and warrants that: (a) this Guaranty: (i) has been authorized by all
necessary action of the Guarantor; (ii) (1) does not conflict with or result in
a breach of, or constitute a default under, any agreement or other instrument to
which any Guarantor is a party; and (2) does not violate any Applicable Law
applicable to the Guarantor; (iii) does not require any Governmental Approval
relating to any Guarantor; and (iv) is the legal, valid and binding obligation
of the
Guarantor enforceable against the Guarantor in accordance with its terms except
to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditor’s rights generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein may be limited
by equitable principles generally; and (b) in executing and delivering this
Guaranty, the Guarantor has (i) without reliance on the Credit Parties or any
information received from the Credit Parties and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Borrower, the Borrower’s business,
assets, operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken
herein with respect to the Guaranteed Obligations; (ii) adequate means to obtain
from the Borrower on a continuing basis information concerning the Borrower;
(iii) full and complete access to the Credit Agreement and the other Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Credit Parties not embodied herein or any acts heretofore or
hereafter taken by the Credit Parties (including but not limited to any review
by the Credit Parties of the affairs of the Borrower). The REIT Guarantor hereby
represents and warrants that the REIT Guarantor is the general partner of the
Borrower and owns (directly or indirectly) a substantial amount of the
partnership interests in the Borrower and is financially interested in its
affairs. All representations and warranties made under this Guaranty shall be
deemed to be made at and as of the date of this Guaranty, the Effective Date and
the date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder or under the Credit Agreement.




Exh. C-5
1/2377699.4



--------------------------------------------------------------------------------






Section 6. Covenants. Each Guarantor will perform and comply with all covenants
applicable to such Guarantor, or which the Borrower is required to cause such
Guarantor to comply with under the terms of the Credit Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder. Each Guarantor also waives the right
to require the Administrative Agent to proceed first against the Borrower upon
the Guaranteed Obligations before proceeding against such Guarantor hereunder.


Section 8. Reinstatement of Guaranteed Obligations. If a claim is ever made on a
Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guaranteed Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including the Borrower or a trustee in bankruptcy for the
Borrower), then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof, any release herefrom, or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, this Guaranty shall continue to be effective or
be reinstated and such Guarantor shall be and remain liable to the Credit
Parties for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to such Credit Party.


Section 9. Avoidance. As of any date of determination, the maximum obligation of
each Guarantor shall equal, but not exceed, the maximum amount of liability
which could be asserted against such Guarantor hereunder (or any other
obligations of such Guarantor to the Credit Parties) without (i) rendering such
Guarantor “insolvent” within the meaning of Section 101(32) of the Federal
Bankruptcy Code (the “Bankruptcy Code”) or Section 2 of either the Uniform
Fraudulent Transfer Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act
(the “UFCA”) or the fraudulent conveyance and transfer laws of the State of New
York or such other jurisdiction whose laws shall be determined to apply to the
transactions contemplated by this Agreement (the “Applicable State Fraudulent
Conveyance Laws”), (ii) leaving such Guarantor with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 6 of the UFCA or the Applicable State Fraudulent Conveyance
Laws. This Section is intended solely to preserve the rights of the Credit
Parties hereunder to the maximum extent that would not cause the obligations of
each Guarantor hereunder to be unenforceable or subject to avoidance, and
neither a Guarantor nor any other Person shall have any right or claim under
this Section as against the Credit Parties that would not otherwise be available
to such Person.














Exh. C-6
1/2377699.4



--------------------------------------------------------------------------------






Section 10. No Contest with Credit Parties; Subordination. So long as any
Guaranteed Obligation remains unpaid or undischarged, the Guarantors will not,
by paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any setoff or counterclaim
against the Borrower in respect of any liability of the Guarantors to the
Borrower or, in proceedings under federal bankruptcy law or insolvency
proceedings of any nature, prove in competition with any Credit Party in respect
of any payment hereunder or be entitled to have the benefit of any counterclaim
or proof of claim or dividend or payment by or on behalf of the Borrower or the
benefit of any other security for any obligation hereby guaranteed which, now or
hereafter, any Credit Party may hold or in which it may have any share. Except
as expressly provided in the Contribution Agreement, so long as any Guaranteed
Obligation remains unpaid or undischarged, the Guarantors hereby expressly waive
any right of contribution from or indemnity against the Borrower, whether at law
or in equity, arising from any payments made by Guarantors pursuant to the terms
of this Guaranty, and the Guarantors acknowledge that the Guarantors have no
right whatsoever to proceed against the Borrower for reimbursement of any such
payments. In connection with the foregoing, the Guarantors expressly waive any
and all rights of subrogation to the Credit Parties against the Borrower, and
the Guarantors hereby waive any rights to enforce any remedy which a Credit
Party may have against the Borrower and any rights to participate in any
collateral for the Borrower’s obligations under the Loan Documents. The
Guarantors hereby subordinate any and all indebtedness of the Borrower now or
hereafter owed to the Guarantors to all indebtedness of the Borrower to the
Credit Parties, and agree with the Credit Parties that (a) the Guarantors shall
not demand or accept any payment from the Borrower on account of such
indebtedness, (b) the Guarantors shall not claim any offset or other reduction
of the Guarantors’ obligations hereunder because of any such indebtedness, and
(c) the Guarantors shall not take any action to obtain any interest in any of
the security described in and encumbered by the Loan Documents because of any
such indebtedness; provided, however, that, if a Credit Party so requests, such
indebtedness shall be collected, enforced and received by the Guarantors as
trustee for the Credit Parties and be paid over to the Credit Parties on account
of the indebtedness of the Borrower to the Credit Parties, but without reducing
or affecting in any manner the liability of the Guarantors under the other
provisions of this Guaranty except to the extent the principal amount of such
outstanding indebtedness shall have been reduced by such payment.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required. Whenever any Tax is paid by any Guarantor, as promptly as
possible thereafter, such Guarantor shall send the Administrative Agent an
official receipt showing payment thereof, together with such additional
documentary evidence as may be reasonably required from time to time by the
Administrative Agent.


















Exh. C-7
1/2377699.4



--------------------------------------------------------------------------------






Section 12. Setoff. In addition to any rights now or hereafter granted under any
of the other Loan Documents or Applicable Law and not by way of limitation of
any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Administrative Agent
subject to receipt of the prior written consent of the Administrative Agent
exercised in its sole discretion, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by such Credit Party or any
affiliate of such Credit Party, to or for the credit or the account of such
Guarantor held at any of the offices of the Administrative Agent, against and on
account of any of the Guaranteed Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation. The foregoing shall not apply to any account governed by a
written agreement containing an express waiver by such Participant of such
Participant’s rights of setoff.


Section 13. Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
the Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any moneys or other property payable or deliverable on any
such claim. The Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower, the
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§ 105 or any other provision of the Bankruptcy Reform Act of 1978, as amended
(the “Bankruptcy Code”), or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of such Person against Guarantors by virtue of this Guaranty or
otherwise. If a Credit Party is prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guaranteed Obligations by reason
of any automatic stay or otherwise, the Credit Parties shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
















Exh. C-8
1/2377699.4



--------------------------------------------------------------------------------






Section 14. ADDITIONAL GUARANTORS; RELEASE OF GUARANTORS. SECTION 7.12 OF THE
CREDIT AGREEMENT PROVIDES THAT CERTAIN MATERIAL SUBSIDIARIES MUST BECOME
GUARANTORS BY, AMONG OTHER THINGS, EXECUTING AND DELIVERING TO THE
ADMINISTRATIVE AGENT A JOINDER AGREEMENT. ANY SUBSIDIARY WHICH EXECUTES AND
DELIVERS TO THE ADMINISTRATIVE AGENT A JOINDER AGREEMENT SHALL BE A GUARANTOR
FOR ALL PURPOSES HEREUNDER. UNDER CERTAIN CIRCUMSTANCES DESCRIBED IN SECTION
7.12(B) OF THE CREDIT AGREEMENT, CERTAIN SUBSIDIARIES MAY OBTAIN FROM THE
ADMINISTRATIVE AGENT A WRITTEN RELEASE FROM THIS GUARANTY PURSUANT TO THE
PROVISIONS OF SUCH SECTION, AND UPON OBTAINING SUCH WRITTEN RELEASE, ANY SUCH
SUBSIDIARY SHALL NO LONGER BE A GUARANTOR HEREUNDER. EACH OTHER GUARANTOR
CONSENTS AND AGREES TO ANY SUCH RELEASE AND AGREES THAT NO SUCH RELEASE SHALL
AFFECT ITS OBLIGATIONS HEREUNDER.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Credit Parties shall have any duty whatsoever to advise any Guarantor of
information regarding such circumstances or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY.


Section 17. WAIVER OF JURY TRIAL; ETC.


(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OTHER CREDIT PARTY OF ANY KIND OR NATURE. TO THE EXTENT THAT
THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.


Exh. C-9
1/2377699.4



--------------------------------------------------------------------------------






(b) EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT PARTY
HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY, THE LOANS, THE LETTERS OF CREDIT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND
THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guaranteed Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guaranteed Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy. The remedies provided in this guaranty are not cumulative.


Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guaranteed Obligations, the
cancellation of all Letters of Credit and the other Obligations and the
termination or cancellation of the Credit Agreement in accordance with its
terms.










Exh. C-10
1/2377699.4



--------------------------------------------------------------------------------




    
Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the other Credit Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guaranteed Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s permitted successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders, the Issuing Lender and the
Swingline Lender may, in accordance with the applicable provisions of the Credit
Agreement, assign, transfer or sell any Guaranteed Obligation, or grant or sell
participations in any Guaranteed Obligations, to any Person without the consent
of, or notice to, any Guarantor and without releasing, discharging or modifying
any Guarantor’s obligations hereunder. Each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor, subject to the terms
of Section 12.8 of the Credit Agreement. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTEED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 12:00 p.m. on the
date of demand therefore.


Section 25. Expenses. The Guarantors shall reimburse the Administrative Agent on
demand for all costs, expenses and charges (including without limitation
reasonable fees and charges of external legal counsel for the Administrative
Agent and costs allocated by its internal legal department) incurred by the
Administrative Agent in connection with the preparation, performance or
enforcement of this Guaranty. The obligations of the Guarantors under this
Section shall survive the termination of this Guaranty.


Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor, in care of the Borrower at the Borrower’s
address for notices provided for in the Credit Agreement, (b) to the
Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender at
its respective address for notices provided for in the Credit Agreement, or (c)
as to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.






Exh. C-11
1/2377699.4



--------------------------------------------------------------------------------






Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 29. Limitation of Liability.


Neither the Administrative Agent, any other Credit Party nor any affiliate,
officer, director, employee, attorney, or agent of such Persons, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Credit Party or any of such Person’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.


Section 30. Integration; Effectiveness. This Guaranty sets forth the entire
understanding of the Guarantors and the Credit Parties relating to the guarantee
of the Guaranteed Obligations and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by the Guarantors to the Administrative Agent. Delivery
of an executed signature page of this Guaranty by telecopy shall be effective as
delivery of a manually executed signature page of this Guaranty.


Section 31. Definitions.


Capitalized terms used herein that are not otherwise defined herein shall have
the meanings given them in the Credit Agreement.


[Signatures Commence on the Following Page.]






























Exh. C-12
1/2377699.4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
under seal as of the date and year first written above.


GUARANTORS:


WELLS CORE OFFICE INCOME REIT, INC.,
a Maryland corporation


By: ___________________________________
Name: _________________________________
Title: __________________________________




WELLS CORE OFFICE INCOME
HOLDINGS, LLC, a Delaware limited liability
company


By:
Wells Core Office Income REIT, Inc., a

Maryland corporation, its manager


By: ________________________________
Name:______________________________
Title: _______________________________




WELLS CORE REIT - 333 E. LAKE, LLC, a
Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________
















Exh. C-13
1/2377699.4



--------------------------------------------------------------------------------






WELLS CORE REIT - WESTWAY ONE
HOUSTON, LLC, a Delaware limited liability
company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




WELLS CORE REIT - 7624/7668 WARREN,
LLC, a Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




































Exh. C-14
1/2377699.4



--------------------------------------------------------------------------------




WELLS CORE REIT - MIRAMAR CENTRE
II, LLC, a Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


WELLS CORE REIT - FOUR PARKWAY NORTH,
LLC, a Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


WELLS CORE REIT - SOUTH LAKE AT
DULLES, LLC, a Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


Exh. C-15
1/2377699.4



--------------------------------------------------------------------------------






FRANKLIN CENTER, LLC, a Delaware limited
liability company


By:    The Point at Clark Street REIT, LLC, a
Delaware limited liability company, its sole
member


By:
Wells Core REIT- Franklin Center,

LLC, a Delaware limited liability
company, its manager
        
By: Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its managing member
            
By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




THE POINT AT CLARK STREET REIT, LLC,
a Delaware limited liability company


By:
Wells Core REIT- Franklin Center, LLC,

a Delaware limited liability company, its manager
        
By: Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its managing member
            
By: Wells Core Office Income REIT,
Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________












Exh. C-16
1/2377699.4



--------------------------------------------------------------------------------






WELLS CORE REIT- FRANKLIN CENTER,
LLC, a Delaware limited liability company
        
By:    Wells Core Office Income Operating     
Partnership, L.P., a Delaware limited     
partnership, its managing member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


WELLS CORE REIT TRS, LLC, a Delaware
limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


WELLS CORE REIT - WESTWAY II
HOUSTON, LLC, a Delaware limited liability
company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________


Exh. C-17
1/2377699.4



--------------------------------------------------------------------------------






WELLS CORE REIT - 2275 CABOT DRIVE,
LLC, a Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________




WELLS CORE REIT - ROYAL RIDGE V, LLC, a
Delaware limited liability company


By:
Wells Core Office Income Operating

Partnership, L.P., a Delaware limited
partnership, its sole member


By:
Wells Core Office Income REIT,

Inc., a Maryland corporation, its
general partner


By: __________________________
Name: ________________________
Title: _________________________
































Exh. C-18
1/2377699.4



--------------------------------------------------------------------------------










EXHIBIT D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT dated as of ________, 201_, executed and delivered by
______________, a ____________ (the “New Subsidiary”), in favor of (a) Regions
Bank, in its capacity as administrative agent (the “Administrative Agent”) for
the Lenders (defined below) under that certain Credit Agreement dated
September 26, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Wells Core Office Income
Operating Partnership, L.P., a Delaware limited partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, and (b) the Lenders, the Issuing Lender and the Swingline Lender (the
parties described in (a) and (b) above are hereinafter referred to collectively
as the “Credit Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, the Borrower or its .01% general partner owns, directly or indirectly,
at least a majority of the issued and outstanding Equity Interests in the New
Subsidiary;
WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;
WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Subsidiary is willing to guarantee the Borrower's obligations to the Credit
Parties on the terms and conditions contained herein; and
WHEREAS, the New Subsidiary's execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:
Section 1.Joinder to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated September 26, 2012 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”)
made by Wells Core Office Income REIT, Inc., a Maryland corporation, Wells Core
Office Income Holdings, LLC, a Delaware limited liability company and each other
Person a party thereto in favor of the Credit Parties and assumes all
obligations, representations, warranties, covenants, terms, conditions, duties
and waivers of a “Guarantor” thereunder, all as if the New Subsidiary had been
an original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Subsidiary hereby:




Exh. D-1
1/2377825.3



--------------------------------------------------------------------------------




(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guaranteed Obligations (as defined in the Guaranty);


(b) makes to the Credit Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and


(c) consents and agrees to each provision set forth in the Guaranty.


Section 2.Joinder to Contribution Agreement. The New Subsidiary hereby agrees
that it is a “Guarantor” under that certain Contribution Agreement dated
September 26, 2012 (as amended, supplemented, restated or otherwise modified
from time to time, the “Contribution Agreement”) made by the Borrower and the
other Persons a party thereto and assumes all obligations, representations,
warranties, covenants, terms, conditions, duties and waivers of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Contribution Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby agrees to be bound by each of the covenants contained in
the Contribution Agreement, and consents and agrees to each provision set forth
in the Contribution Agreement.


Section 3.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT.


Section 4.Further Assurances. The New Subsidiary agrees to execute and deliver
such other instruments and documents and take such other action, as the
Administrative Agent may reasonably request, in connection with the transactions
contemplated by this Joinder Agreement.


Section 5.Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.


(Signatures Commence on the Following Page)














Exh. D-2
1/2377825.3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW SUBSIDIARY]
By:     
Name:
Title:
[SEAL]
Address for Notices:
Attention:     
Telecopy Number:     
Telephone Number:     














Accepted:
REGIONS BANK,
as Administrative Agent


By:     
Name:
Title:
























Exh. D-3
1/2377825.3



--------------------------------------------------------------------------------








EXHIBIT E-1
FORM OF NOTICE OF BORROWING
(REVOLVING LOANS)
_____, 201__


Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Ladies and Gentlemen:


Reference is made to [Notice of Borrowing submitted prior to closing: the draft
as of the date hereof of that certain proposed Credit Agreement to be] [Notice
of Borrowing submitted after closing: that certain Credit Agreement] dated
September 26, 2012, (as amended from time to time, the “Credit Agreement”) by
and among Wells Core Office Income Operating Partnership, L.P. (the “Borrower”),
the financial institutions a party thereto and their assignees under Section
12.5 thereof (the “Lenders”), Regions Bank, as administrative agent
(“Administrative Agent”) and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
[Notice of Borrowing of LIBOR Rate Loans to be funded at closing: In
consideration for permitting the Borrower to request Revolving Loans as LIBOR
Rate Loans pursuant to Section 2.1(c) of the Credit Agreement, as set forth
below, prior to the effectiveness of the Credit Agreement, the Borrower agrees
that, in the event the Borrower fails to borrow such LIBOR Rate Loans on the
requested borrowing date for any reason whatsoever (including the failure of the
Credit Agreement to become effective), the Borrower hereby unconditionally
agrees to reimburse each applicable Lender in respect of its proposed LIBOR Rate
Loan upon its demand as set forth in Section 4.4 of the Credit Agreement as if
it were in effect with respect to the requested LIBOR Rate Loans.]


The Borrower hereby requests that the Lenders make Revolving Loans to the
Borrower pursuant to Section 2.1(c) of the Credit Agreement in the amount of
$________ (minimum of $1,000,000.00 and in multiples of $250,000.00 for Base
Rate Loans; minimum of $1,000,000.00 and in multiples of $1,000,000.00 for LIBOR
Rate Loans).








Exh. E-1-1
1/2377870.4



--------------------------------------------------------------------------------




Aggregate Commitments
$200,000,000
Less the amount of all outstanding Revolving Loans
($_________)
Less the aggregate amount of all Letter of Credit Liabilities
($_________)
Less outstanding Swingline Loans
($_________)
Available Amount
$_________
Less amount requested
($_________)
Amount remaining to be advanced
$_________



The advance is to be made as follows:


A.
Base Rate Loan:



1.
Amount of Base Rate Loan:        $__________



2.
Proposed Date of Base Rate Loan    __________



B.
LIBOR Rate Loan:



1.
Amount of LIBOR Rate Loan:    $__________



1.
Number of LIBOR Rate Loans now in

effect: [cannot exceed 6 including the Term Loan and
Revolving Loans])
__________
2.
Proposed Date of new LIBOR Rate Loan:



3.
Interest Period for new LIBOR Rate Loan: [Check one box only]



o Seven day
o One month
o Two months
o Three months
o Six months
The proceeds of this borrowing of Revolving Loans will be used for general
business purposes.
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and after giving effect thereto, (a) no Default has or shall
have occurred and be continuing, and (b) the representations and warranties made
or deemed made by the Borrower and each other Obligor in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects (and without regard to any qualifications limiting such representations
to knowledge or belief), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and
Exh. E-1-2
1/2377870.4



--------------------------------------------------------------------------------




accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Credit Agreement.
In addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Revolving Loans contained in
Article V of the Credit Agreement will have been satisfied at the time such
Revolving Loans are made.
If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1(c) of the Credit Agreement.
Sincerely,




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner


By:
    

Name:
Title:
















































Exh. E-1-3
1/2377870.4



--------------------------------------------------------------------------------










EXHIBIT E-2
FORM OF NOTICE OF BORROWING
(TERM LOAN)
_____, 201__


Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Ladies and Gentlemen:


Reference is made to [Notice of Borrowing under Section 2.1(b) (the initial Term
Loan): the draft as of the date hereof of that certain proposed Credit Agreement
to be] [Notice of Borrowing under Section 2.1(c) (any increase in the Term
Loan): that certain Credit Agreement] dated as of September 26, 2012 (as amended
from time to time, the "Credit Agreement"), among Wells Core Office Income
Operating Partnership, L.P. (the “Borrower”), the financial institutions a party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Regions
Bank, as administrative agent (“Administrative Agent”) and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
[Notice of Borrowing of LIBOR Rate Loans for the initial Term Loan under Section
2.1(b) only: In consideration for permitting the Borrower to request the Term
Loan as LIBOR Rate Loans pursuant to Section 2.1(b) of the Credit Agreement, as
set forth below, prior to the effectiveness of the Credit Agreement, the
Borrower agrees that, in the event the Borrower fails to borrow such LIBOR Rate
Loans on the requested drawdown date for any reason whatsoever (including the
failure of the Credit Agreement to become effective), the Borrower hereby
unconditionally agrees to reimburse each applicable Lender in respect of its
proposed LIBOR Rate Loan upon its demand as set forth in Section 4.4 of the
Credit Agreement as if it were in effect with respect to the requested LIBOR
Rate Loans.]


The Borrower hereby requests that [The initial Term Loan: the Lenders make the
Term Loan to the Borrower pursuant to Section 2.1(b) of the Credit Agreement in
the amount of $100,000,000] [For a Term Loan increase: the applicable Lenders
make the Term Loan to the Borrower pursuant to Section 2.1(c) of the Credit
Agreement in the amount of $________].














Exh. E-2-1
1/2377870.4



--------------------------------------------------------------------------------




The advance is to be made as follows:


A.
Base Rate Loan:



4.
Amount of Base Rate Loan:        $__________



5.
Proposed Date of Base Rate Loan    _________



B.
LIBOR Rate Loan:



6.
Amount of LIBOR Rate Loan:    $__________



7.
Number of LIBOR Rate Loans now in

effect: [cannot exceed 6 including the Term Loan and
Revolving Loans])
__________
8.
Proposed Date of new LIBOR Rate Loan:    __________



9.
Interest Period for new LIBOR Rate Loan: [Check one box only]



o Seven day
o One month
o Two months
o Three months
o Six months
The proceeds of this borrowing of the Term Loan will be used for general
business purposes.
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Term
Loan and after giving effect thereto, (a) no Default has or shall have occurred
and be continuing, and (b) the representations and warranties made or deemed
made by the Borrower and each other Obligor in the Loan Documents to which any
of them is a party are and shall be true and correct in all material respects
(and without regard to any qualifications limiting such representation to
knowledge or belief), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Term Loan contained in Article V of the Credit Agreement will have
been satisfied at the time such Term Loan is made.
[For a Term Loan increase: If notice of the requested borrowing of the Term Loan
was previously given by telephone, this notice is to be considered the written
confirmation of such telephone notice required by Section 2.1(c) of the Credit
Agreement.]


Exh. E-2-2
1/2377870.4



--------------------------------------------------------------------------------






Sincerely,




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner




By:         
Name:
Title:






































Exh. E-2-3
1/2377870.4





--------------------------------------------------------------------------------










EXHIBIT F
FORM OF NOTICE OF CONTINUATION
_____, 201__
Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012 (as
amended from time to time, the “Credit Agreement”) by and among Wells Core
Office Income Operating Partnership, L.P. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Regions Bank, as administrative agent (the “Administrative Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans, as LIBOR Rate Loans, under the Credit
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by the Credit Agreement:
1.
The proposed date of such Continuation is ____________, 201__.



2.
The aggregate principal amount of Loans subject to the requested Continuation is
$___________ and was originally borrowed by the Borrower on _____________,
201__.



3.
The portion of such principal amount subject to such Continuation of Loans is
$______.



4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ______, 201__.























Exh. F-1
1/2377948.3



--------------------------------------------------------------------------------






5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:



Interest Period1


o Seven day    
o One month    
o Two months
o Three months
o Six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default has or shall have
occurred and be continuing.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.


WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner




By:         
Name:
Title:






















                                                
1 If more than one Interest Period is desired, indicate the principal amount of
the Loans requested for each Interest Period.


Exh. F-2
1/2377948.3



--------------------------------------------------------------------------------










EXHIBIT G
FORM OF NOTICE OF CONVERSION
_____, 201__
Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012 (as
amended from time to time, the “Credit Agreement”) by and among Wells Core
Office Income Operating Partnership, L.P. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Regions Bank, as administrative agent (the “Administrative Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.
The proposed date of such Conversion is_____, 201__.



2.
The Loans to be Converted pursuant hereto are currently:



[Check one box only]    o    Base Rate Loans


o    LIBOR Rate Loans
3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_________ and was originally borrowed by the Borrowers on_____, 201__.



4.
The portion of such principal amount subject to such Conversion is $________.



5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]


Exh. G-1
1/2377950.3



--------------------------------------------------------------------------------






o    Base Rate Loans
o    LIBOR Rate Loans, each with an initial Interest Period for a duration of:
Interest Period1  
o    Seven day
o    One month
o    Two months
o    Three months
o    Six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto no Default has or shall have occurred and be continuing.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.


WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner


By:             
Name:
Title:


















                                                
1 If more than one Interest Period is desired, indicate the principal amount of
the Revolving Loans requested for each Interest Period.


Exh. G-2
1/2377950.3



--------------------------------------------------------------------------------










EXHIBIT H
FORM OF NOTICE OF SWINGLINE BORROWING
_______ __, 20__
Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012 (as
amended from time to time, the “Credit Agreement”) by and among Wells Core
Office Income Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), Regions Bank, as administrative agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
1.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $_________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ______, 201__.



3.
The proceeds of this Swingline Loan will be used for general business purposes.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
has or shall have occurred and be continuing, and (b) the representations and
warranties made or deemed made by the Borrower and each other Obligor in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (and without regard to any qualifications limiting such
representations to knowledge or belief), except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and accurate on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement. In addition,
the Borrower certifies to the Administrative Agent, the Swingline Lender and the
Lenders that all conditions to the making of the requested Swingline Loan
contained in Article V of the Credit Agreement will have been satisfied at the
time such Swingline Loan is made.






Exh. H-1
1/2377952.4



--------------------------------------------------------------------------------




If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.
WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner


By:             
Name:
Title:
[SEAL]




































































Exh. H-2
1/2377952.4



--------------------------------------------------------------------------------






EXHIBIT I
FORM OF SWINGLINE NOTE
$20,000,000    September 26, 2012
FOR VALUE RECEIVED, the undersigned, WELLS CORE OFFICE INCOME OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of REGIONS BANK (the “Swingline Lender”) in care of
Administrative Agent to Administrative Agent's address at Regions Bank, c/o
Regions Capital Markets Group, 3050 Peachtree Road NW, Suite 400, Atlanta,
Georgia 30305, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of Twenty MILLION AND
NO/100 DOLLARS ($20,000,000) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
This Note is the Swingline Note referred to in the Credit Agreement dated
September 26, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Regions Bank, as Administrative Administrative Agent
(the “Administrative Agent”), and the other parties thereto, and evidences
Swingline Loans made to the Borrower thereunder. Terms used but not otherwise
defined in this Note have the respective meanings assigned to them in the Credit
Agreement.
The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.
Except as permitted by Sections 11.8 and 12.5(d) of the Credit Agreement, this
Note may not be assigned by the Swingline Lender to any other Person.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.
[Signatures commence on the following page.]
Exh. I-1
1/2388875.3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By: Wells Core Office Income REIT, Inc., its sole
General Partner


By:         
Name:
Title:
[SEAL]


























































Exh. I-2
1/2388875.3



--------------------------------------------------------------------------------








SCHEDULE OF SWINGLINE LOANS
This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:
Date of Loan
Principal
Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal Amount
Notation
Made By

























































































Exh. I-3
1/2388875.3



--------------------------------------------------------------------------------






EXHIBIT J
FORM OF REVOLVING NOTE
$________    __________ __, 201_
FOR VALUE RECEIVED, the undersigned, WELLS CORE OFFICE INCOME OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of _____________ (the “Lender”), in care of
Administrative Agent to Administrative Agent's address at Regions Bank, c/o
Regions Capital Markets Group, 3050 Peachtree Road NW, Suite 400, Atlanta,
Georgia 30305, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of ___________ AND
___________ /100 DOLLARS ($__________ ) (or such lesser amount as shall equal
the aggregate unpaid principal amount of Revolving Loans made by the Lender to
the Borrower under the Credit Agreement (as herein defined)), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement
dated September 26, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Regions Bank, as administrative agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.
[Signatures commence on the following page.]
Exh. J-1
1/2377957.3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner


By:         
Name:
Title:
[SEAL]






















































Exh. J-2
1/2377957.3



--------------------------------------------------------------------------------








SCHEDULE OF REVOLVING LOANS
This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:
Date of Loan
Principal
Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal Amount
Notation
Made By























































































Exh. J-3
1/2377957.3



--------------------------------------------------------------------------------






EXHIBIT K
FORM OF TERM NOTE
$________    __________ __, 201_
FOR VALUE RECEIVED, the undersigned, WELLS CORE OFFICE INCOME OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of _____________ (the “Lender”), in care of
Administrative Agent to Administrative Agent's address at Regions Bank, c/o
Regions Capital Markets Group, 3050 Peachtree Road NW, Suite 400, Atlanta,
Georgia 30305, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of ___________ AND
___________ /100 DOLLARS ($__________ ) (or such lesser amount as shall equal
the aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
This Note is one of the Term Notes referred to in the Credit Agreement dated
September 26, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Regions Bank, as administrative agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
The date, amount of the Term Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the portion
of the Term Loan made by the Lender.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.
[Signatures commence on the following page.]
Exh. K-1
1/2378466.2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
its sole General Partner


By:         
Name:
Title:
[SEAL]
























































Exh. K-2
1/2378466.2



--------------------------------------------------------------------------------






SCHEDULE OF TERM LOANS
This Note evidences the Term Loan made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:
Date of Loan
Principal
Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal Amount
Notation
Made By













































































Exh. K-3
1/2378466.2



--------------------------------------------------------------------------------








EXHIBIT L
FORM OF COMPLIANCE CERTIFICATE
_________, 201_
Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Each of the Lenders Party to the Credit Agreement referred to below
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Wells Core Office Income Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Regions Bank, as administrative agent (the “Administrative Agent”)
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 8.3(a) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:
(1)The undersigned is a Responsible Officer of the REIT Guarantor.


(2)The undersigned is responsible for and has made or caused to be made under
his/her supervision a detailed review of the applicable activities of the
Obligors and their Subsidiaries in connection with the preparation of this
Certificate.


(3)The undersigned has examined the books and records of the Borrower and the
REIT Guarantor and has conducted such other examinations and investigations as
are reasonably necessary to provide this Compliance Certificate.


(4)No Default exists [if such is not the case, specify such Default and its
nature, when it occurred and whether it is continuing and the steps being taken
by the Borrower and / or the REIT Guarantor with respect to such event,
condition or failure].


(5)The representations and warranties made or deemed made by the Borrower and
the other Obligors in the Loan Documents to which any is a party, are true and
correct in all material respects on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Credit
Agreement.


Exh. L-1
1/2377958.3



--------------------------------------------------------------------------------






(6)Attached hereto as Schedule 1 are detailed calculations establishing whether
or not the Borrower was in compliance with the covenants contained in Sections
9.1 through 9.3, 9.5 and 9.13 of the Credit Agreement.


(7)Attached hereto are the deliverables required by Section 8.3(a)(A) through
(D).


(8)The undersigned has delivered the Borrowing Base Certificate set forth in
Section 8.3(b) of the Credit Agreement.


[Signatures commence on the following page.]








































Exh. L-2
1/2377958.3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By: Wells Core Office Income REIT, Inc., its sole
general partner


By:             
Name:
Title:




[Calculations and Deliverables to be Attached]


























































Exh. L-3
1/2377958.3



--------------------------------------------------------------------------------








EXHIBIT M
FORM OF COMMITMENT AND ACCEPTANCE


This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
____________, 201_, is entered into among the parties listed on the signature
pages hereof. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement (as defined
below).
PRELIMINARY STATEMENTS
Reference is made to that certain Credit Agreement dated September 26, 2012
(such agreement, together with any amendments, supplements or other
modifications thereto from time to time, collectively, the “Credit Agreement”)
between Wells Core Office Income Operating Partnership, L.P. (“Borrower”),
Regions Bank, as administrative agent and the other Lenders from time to time
party thereto.
Pursuant to Section 2.11(b) of the Credit Agreement, Borrower has requested an
increase in the (i) Revolving Commitments from $_______________ to
$__________________ and/or (ii) the Term Loan in the amount of $_______________.
Such increase in the Revolving Commitments or the Term Loan is to become
effective on _______________ __, ____ (the “Increase Date”).1
In connection with such requested increase in the Revolving Commitment and/or
the Term Loan, Borrower, Administrative Agent and _________________ (“Accepting
Lender”) hereby agree as follows:
1.    ACCEPTING LENDER'S COMMITMENT. Effective as of the Increase Date,
[Accepting Lender shall become a party to the Credit Agreement as a Lender,
shall have (subject to the provisions of Section 2.11(b) of the Credit
Agreement) all of the rights and obligations of a Lender thereunder, shall agree
to be bound by the terms and provisions thereof and shall thereupon [have a
[Revolving Commitment][and/or][Term Loan Commitment] under and for purposes of
the Credit Agreement in the amount] OR [the [Revolving Commitment][and/or][Term
Loan Exposure] of Accepting Lender under the Credit Agreement shall be increased
from $___________________ to the amount] set forth opposite Accepting Lender's
name on the signature pages hereof.
2.    REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. [Accepting Lender
represents and warrants that it has full power and authority, and has taken all
action necessary, to execute and deliver this Commitment and Acceptance and to
consummate the transactions contemplated hereby.]2 Accepting Lender further
represents and warrants that it has full power and authority, and has taken all
action necessary to (i) become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in
                                                     
1 This date is to be agreed upon by Borrower, Administrative Agent and Accepting
Lender. See Section 2.11(c) of the Credit Agreement.
2 If the Accepting Lender is already a party to the Credit Agreement prior to
the Increase Date, only the bracketed provision needs to be included.


Exh. M-1
1/2377992.4



--------------------------------------------------------------------------------




order to become a Lender, (iii) from and after the Increase Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of its [Revolving Commitment][and/or][Term Loan Exposure], shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment and Acceptance on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
3.    REPRESENTATIONS OF BORROWER. Borrower hereby represents and warrants that,
as of the date hereof and as of the Increase Date, (a) no event or condition
shall have occurred and then be continuing which constitutes a Default, and (b)
the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all material respects except to the extent any
such representation or warranty is stated to relate solely to an earlier date
(in which case such representations and warranties were true and accurate on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.
4.    GOVERNING LAW. This Commitment and Acceptance shall be governed by the
laws of the State of New York.




[Signatures commence on the following page.]




















Exh. M-2
1/2377992.4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.


WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
By: Wells Core Office Income REIT, Inc., its sole
General Partner


By:          
Name:
Title:




REGIONS BANK, as Administrative Agent
By:                             
Name:                             
Title:                             






[NAME OF ACCEPTING LENDER]


By:     
Name:     
Title:     
























Exh. M-3
1/2377992.4



--------------------------------------------------------------------------------








EXHIBIT N
FORM OF BORROWING BASE CERTIFICATE
_____, 201__


Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Each of the Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Wells Core Office Income Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), Regions Bank, as administrative agent (the
“Administrative Agent”) and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


Pursuant to Section 8.3(b) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:


(1)The undersigned is the chief financial officer of the REIT Guarantor.


(2)Attached hereto as Schedule 1 is a list of all Borrowing Base Properties
together with a calculation of the Borrowing Base Value and the Implied Debt
Yield.


(3)All Borrowing Base Properties listed on Schedule 1 fully qualify under the
applicable criteria for inclusion as Borrowing Base Properties, as set forth in
the Credit Agreement.


(4)All acquisitions, dispositions or other removals of Borrowing Base Properties
completed during the [fiscal year ended 20__] [fiscal quarter ended _________
__, 20__] were permitted under the Credit Agreement,


(5)The Actual Cost for any Borrowing Base Property acquired during such period
and the Borrowing Base Value for any Borrowing Base Property removed during such
period is set forth on Schedule 1.


[Signatures commence on the following page.]


Exh. N-1
1/2378405.4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Borrowing Base Certificate as of the date first written above.


WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By: Wells Core Office Income REIT, Inc., its sole
general partner


By:             
Name:
Title:




































Exh. N-2
1/2378405.4



--------------------------------------------------------------------------------






Schedule 1
























































































Exh. N-3
1/2378405.4



--------------------------------------------------------------------------------




EXHIBIT O
FORM OF BORROWING BASE ADDITION CERTIFICATE


____________, 201_
Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention: Paul Burgan


Each of the Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Wells Core Office Income Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Regions Bank, as administrative agent (the “Administrative Agent”)
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 8.5 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:
(i)Schedule 1 attached hereto sets forth a list of all Borrowing Base
Properties, all of which fully qualify as Borrowing Base Properties under the
applicable criteria for inclusion as Borrowing Base Properties under the Credit
Agreement, together with a calculation of the Borrowing Base Value, which
includes the calculation of the Implied Debt Yield;


(ii)after giving effect to the addition of the [_________________] Property (as
such term is defined below), the Borrower will be in compliance with each of the
requirements and covenants contained in Section 2.13 and Sections 9.1 through
9.3, 9.5 and 9.13 of the Credit Agreement on a pro-forma basis based upon the
most recent financial statements available under either Section 8.1 or 8.2 of
the Credit Agreement, together with all supporting calculations as set forth on
Schedule 2 attached hereto;


(iii)that the acquisition of the property known as [_________________] (the
“[_________________] Property”) is permitted under the Credit Agreement;


(iv)the Actual Cost of the [_________________] Property is $[_________________];
and


(v)the [_________________] Property satisfies all of the requirements set forth
in clauses (a) through (i) of the definition of “Borrowing Base Property” in the
Credit Agreement.
[Signatures commence on the following page.]
Exh. 0-1
1/2378422.4



--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By: Wells Core Office Income REIT, Inc., its sole
general partner


By:     
Name:
Title:








































































Exh. 0-2
1/2378422.4



--------------------------------------------------------------------------------








Schedule 1
Borrowing Base Properties:


















































Exh. 0-3


1/2378422.4



--------------------------------------------------------------------------------






Calculations:
[to be attached]
























































Exh. 0-4


1/2378422.4



--------------------------------------------------------------------------------








Schedule 2
[Calculations to be attached]


























































































































Exh. 0-5


1/2378422.4



--------------------------------------------------------------------------------










EXHIBIT P
FORM OF RELEASE REQUEST
_____, 201__




Regions Bank, as Administrative Agent under the Credit Agreement referred to
below
c/o Regions Capital Markets Group
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attention:  Paul Burgan


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated September 26, 2012, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Wells Core Office Income Operating Partnership,
L.P. (the “Borrower”), the financial institutions a party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), Regions Bank, as
administrative agent (the “Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
The Borrower hereby requests that the Administrative Agent release the following
Guarantor from the Guaranty in connection with the Credit Agreement as follows
(the “Release”):
Guarantor to be released1:     _______________________
(the “Company”)
Effective date of release:     _____________ ___, 201__
(the “Effective Date”)


The Borrower hereby represents, warrants and certifies to the Administrative
Agent that:
(1)
as of the Effective Date, the Company shall not own any Borrowing Base Property;



(2)
on and as of the date hereof and the Effective Date, no Default exists and no
Default would occur as a result of the release of the Company as a Guarantor,
including, without limitation, a Default resulting from a violation of any of
the covenants contained in Section 9.1 of the Credit Agreement or noncompliance
with the requirements of Section 2.13 of the Credit Agreement;



(3)
this notice is being delivered to the Administrative Agent on the date hereof,
which is at least ten (10) Business Days prior to the Effective Date;









                                                     
1 Guarantor to be released may not be the REIT Guarantor.


Exh. P-1
1/2385323.3



--------------------------------------------------------------------------------




(4)
as of the Effective Date, the Company (a) does not qualify, or upon release will
cease to qualify as a Material Subsidiary, (b) qualifies, or upon release
hereunder will qualify, as an Excluded Subsidiary; or (c) the Company owns one
or more Properties, other than Borrowing Base Properties, that are intended to
support additional Indebtedness of the Borrower, to be guaranteed by the
Company, and such Indebtedness and such guaranty are otherwise permitted by the
Credit Agreement; and



(5)
if the Company now owns a Borrowing Base Property, attached hereto is a pro
forma Compliance Certificate giving effect to the transaction or other event
which forms the basis for the Release and the removal of the Properties of the
Company from the calculation of Borrowing Base Value, which Compliance
Certificate shows continued compliance with each of the covenants contained in
Sections 9.1 through 9.3, 9.5 and 9.13 of the Credit Agreement and the
requirements of Section 2.13 of the Credit Agreement.



The Borrower agrees that it shall promptly delivery to the Administrative Agent
any other evidence reasonably requested by the Administrative evidencing the
statements made in clause (4) above and any of the other foregoing
representations.
The Borrower hereby certifies to the Administrative Agent and the Lenders that
upon the Effective Date and the Release, the Guaranty and the Loan Documents
shall remain in full force and effect and be enforceable against the Borrower
and the Guarantors other than the Company.
[Signature page follows.]




























































Exh. P-2
1/2385323.3



--------------------------------------------------------------------------------






Sincerely,




WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: Wells Core Office Income REIT, Inc., its
sole General Partner


By:
Name:
Title:








































Exh. P-3
1/2385323.3



--------------------------------------------------------------------------------






Pro Forma Compliance Certificate
[See attached]


















































Exh. P-4
1/2385323.3



--------------------------------------------------------------------------------






Release Acknowledgement
Release Date: ____________ ___, 201___
In reliance upon the Release Request dated ____________ ___, 2012 made by Wells
Core Office Income Operating Partnership, L.P. (the “Borrower”) to Regions Bank,
as Administrative Agent for the Lenders (the “Administrative Agent”) in
connection with that certain Credit Agreement dated September __ 2012,
(restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Administrative Agent, and the Lenders
party thereto, the Administrative Agent hereby releases __________________ (the
“Company”) from the Guaranty as of the Release Date, and affirms that as of the
Release Date, the Company shall no longer be a Guarantor in connection with the
Credit Agreement (capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement).
REGIONS BANK, as Administrative Agent




By:                     
Name:    
Title:    


























































Exh. P-5
1/2385323.3

